Exhibit 10.2

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 23, 2006, as
amended and restated as of December 11, 2012, among TRAVELPORT LLC (F/K/A
TRAVELPORT INC.), a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.), a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.À.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), UBS AG, STAMFORD BRANCH, as
Administrative Agent, Collateral Agent and L/C Issuer, UBS LOAN FINANCE LLC, as
Swing Line Lender, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, and LEHMAN BROTHERS INC., J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Documentation Agents.

PRELIMINARY STATEMENTS

The Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, UBS AG,
Stamford Branch, as Administrative Agent and an L/C Issuer, UBS Loan Finance
LLC, as Swing Line Lender, Credit Suisse Securities (USA) LLC, as Syndication
Agent, and Lehman Brothers Inc., Citicorp North America, Inc. and Deutsche Bank
AG New York Branch, as Co-Documentation Agents, and the lenders party thereto
have previously entered into a Credit Agreement dated as of August 23, 2006 (the
“Original Credit Agreement”).

The Original Credit Agreement was amended and restated as of January 29, 2007
(as so amended and restated, the “First Amended and Restated Credit Agreement”),
was further amended and restated as of May 23, 2007 (as so amended and restated,
the “Second Amended and Restated Credit Agreement”), was further amended and
restated as of October 22, 2010 (as so amended and restated, and as further
amended by Amendment No. 1, dated as of March 14, 2011, the “Third Amended and
Restated Credit Agreement”), and was further amended and restated as of
September 30, 2011 (as so amended and restated, the “Fourth Amended and Restated
Credit Agreement”).

On the Fifth Amendment and Restatement Effective Date, the Fourth Amended and
Restated Credit Agreement has been amended and restated in the form of this
Agreement.

The proceeds of the Existing Term Loans have been used for the purposes set
forth in the Original Credit Agreement or the Second Amended and Restated Credit



--------------------------------------------------------------------------------

Agreement, as applicable. The proceeds of the Tranche S Term Loans made on the
Third Amendment and Restatement Effective Date have been deposited in the
Tranche S Collateral Account and applied as set forth in the Third Amended and
Restated Credit Agreement. The proceeds of Revolving Credit Loans made on or
after the Fifth Amendment and Restatement Effective Date will be used for
working capital and other general corporate purposes of Holdings and its
Subsidiaries, including the financing of Permitted Acquisitions. Swing Line
Loans and Letters of Credit will be used for general corporate purposes of
Holdings and its Subsidiaries.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2015 Alternative Currency Revolving Credit Commitment” means, as to each
Lender, its obligation, if any, to (a) make Alternative Currency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(c)(ii) and (b) purchase
participations in Alternative Currency Revolving L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “2015
Alternative Currency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Dollar Amount of the 2015 Alternative Currency
Revolving Credit Commitments on the Fifth Amendment and Restatement Effective
Date is $20,705,564.92.

“2015 Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the 2015 Alternative Currency Revolving Credit
Commitments, and the extensions of credit thereunder, at such time.

“2015 Alternative Currency Revolving Credit Lender” means, at any time, any
Lender that has a 2015 Alternative Currency Revolving Credit Commitment, a 2015
Alternative Currency Revolving Credit Loan or any Alternative Currency Revolving
Credit Exposure in respect of a 2015 Alternative Currency Revolving Credit
Commitment at such time.

“2015 Alternative Currency Revolving Credit Loan” means an Alternative Currency
Revolving Credit Loan made by a Lender pursuant to its 2015 Alternative Currency
Revolving Credit Commitment.

“2015 Dollar Revolving Credit Commitment” means, as to each Lender, its
obligation, if any, to (a) make Dollar Revolving Credit Loans to the Borrower

 

2



--------------------------------------------------------------------------------

pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar Revolving
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “2015
Dollar Revolving Credit Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the 2015 Dollar Revolving Credit Commitments on the Fifth Amendment
and Restatement Effective Date is $39,884,768.40.

“2015 Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the 2015 Dollar Revolving Credit Commitments, and the extensions of
credit thereunder, at such time.

“2015 Dollar Revolving Credit Lender” means, at any time, any Lender that has a
2015 Dollar Revolving Credit Commitment, a 2015 Dollar Revolving Credit Loan or
any Dollar Revolving Credit Exposure in respect of a 2015 Dollar Revolving
Credit Commitment at such time.

“2015 Dollar Revolving Credit Loan” means a Dollar Revolving Credit Loan made by
a Lender pursuant to its 2015 Dollar Revolving Credit Commitment.

“2015 Revolving Credit Commitments” means, collectively, the 2015 Dollar
Revolving Credit Commitments and the 2015 Alternative Currency Revolving Credit
Commitments.

“2015 Revolving Credit Facilities” means the collective reference to the 2015
Dollar Revolving Credit Facility and the 2015 Alternative Currency Revolving
Credit Facility.

“2015 Revolving Credit Lender” means any 2015 Dollar Revolving Credit Lender or
2015 Alternative Currency Revolving Credit Lender.

“2015 Revolving Credit Loan” means a Revolving Credit Loan made by a Lender
pursuant to its 2015 Revolving Credit Commitment.

“2016 Senior Notes” means $250,000,000 in aggregate principal amount of the
Borrower’s 9% senior dollar fixed rate notes due 2016.

“2016 Senior Notes Indenture” means the Indenture for the 2016 Senior Notes,
dated as of August 18, 2010.

“5% Shareholder” means any Person that, to the knowledge of the Borrower (after
due inquiry), together with its Affiliates, directly or indirectly holds 5% or
more of the outstanding Equity Interests of Holdings and shall include the
Affiliates of any such Person.

 

3



--------------------------------------------------------------------------------

“Accepting Revolving Credit Lenders” has the meaning assigned to such term in
Section 2.17(a).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to Holdings, Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Act” has the meaning specified in Section 10.21.

“Administrative Agent” means UBS AG, Stamford Branch, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Revolving Credit Class” has the meaning assigned to such term in
Section 2.17(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).

“Aggregate 2015 Alternative Currency Revolving Credit Commitments” means, at any
time, the aggregate 2015 Alternative Currency Revolving Credit Commitments of
all the 2015 Alternative Currency Revolving Credit Lenders at such time.

 

4



--------------------------------------------------------------------------------

“Aggregate 2015 Dollar Revolving Credit Commitments” means, at any time, the
aggregate 2015 Dollar Revolving Credit Commitments of all the 2015 Dollar
Revolving Credit Lenders at such time.

“Aggregate 2015 Revolving Credit Commitments” means, at any time, the aggregate
2015 Revolving Credit Commitments of all the 2015 Revolving Credit Lenders at
such time.

“Aggregate Alternative Currency Revolving Credit Commitments” means, at any
time, the aggregate Alternative Currency Revolving Credit Commitments of all the
Alternative Currency Revolving Credit Lenders at such time.

“Aggregate Commitments” means, at any time, the aggregate Commitments of all the
Lenders at such time.

“Aggregate Dollar Revolving Credit Commitments” means, at any time, the
aggregate Dollar Revolving Credit Commitments of all the Dollar Revolving Credit
Lenders at such time.

“Aggregate Extended 2012 Alternative Currency Revolving Credit Commitments”
means, at any time, the aggregate Extended 2012 Alternative Currency Revolving
Credit Commitments of all the Extended 2012 Alternative Currency Revolving
Credit Lenders at such time.

“Aggregate Extended 2012 Dollar Revolving Credit Commitments” means, at any
time, the aggregate Extended 2012 Dollar Revolving Credit Commitments of all the
Extended 2012 Dollar Revolving Credit Lenders at such time.

“Aggregate Extended 2012 Revolving Credit Commitments” means, at any time, the
aggregate Extended 2012 Revolving Credit Commitments of all the Extended 2012
Revolving Credit Lenders at such time.

“Aggregate Extended Alternative Currency Revolving Credit Commitments” means, at
any time, the aggregate Extended Alternative Currency Revolving Credit
Commitments of all the Extended Alternative Currency Revolving Credit Lenders at
such time.

“Aggregate Extended Dollar Revolving Credit Commitments” means, at any time, the
aggregate Extended Dollar Revolving Credit Commitments of all the Extended
Dollar Revolving Credit Lenders at such time.

“Aggregate Extended Revolving Credit Commitments” means, at any time, the
aggregate Extended Revolving Credit Commitments of all the Extended Revolving
Credit Lenders at such time.

 

5



--------------------------------------------------------------------------------

“Aggregate Extended Synthetic L/C Commitments” means, at any time, the aggregate
Extended Synthetic L/C Commitments of all the Extended Synthetic L/C Lenders at
such time.

“Aggregate Non-Extended Synthetic L/C Commitments” means, at any time, the
aggregate Non-Extended Synthetic L/C Commitments of all the Non-Extended
Synthetic L/C Lenders at such time.

“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
Revolving Credit Commitments of all the Revolving Credit Lenders at such time.

“Aggregate Synthetic L/C Commitments” means, at any time, the aggregate
Synthetic L/C Commitments of all the Synthetic L/C Lenders at such time.

“Agreement” means this Fifth Amended and Restated Credit Agreement; provided
that, where the context so requires, such term means the Fourth Amended and
Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“All-in Yield” means, as to any Indebtedness, the yield thereon as reasonably
determined by the Administrative Agent in the form of interest rate, margin,
original issue discount, any “LIBOR Floor” or any upfront fees (other than any
arrangement, syndication, structuring, commitment, underwriting or other similar
fees in connection therewith that are not shared with all providers of such
financing); provided that any original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity.

“Allocable Revolving Share” means, at any time, (a) with respect to the Extended
Revolving Credit Commitments or the Extended Revolving Credit Lenders, the
percentage of the Aggregate Revolving Credit Commitments represented at such
time by the Aggregate Extended Revolving Credit Commitments, (b) with respect to
the 2015 Revolving Credit Commitments or the 2015 Revolving Credit Lenders, the
percentage of the Aggregate Revolving Credit Commitments represented at such
time by the Aggregate 2015 Revolving Credit Commitments, (c) with respect to the
Extended 2012 Revolving Credit Commitments or the Extended 2012 Revolving Credit
Lenders, the percentage of the Aggregate Revolving Credit Commitments
represented at such time by the Aggregate Extended 2012 Revolving Credit
Commitments, (d) with respect to the Extended Dollar Revolving Credit
Commitments or the Extended Dollar Revolving Credit Lenders, the percentage of
the Aggregate Dollar Revolving Credit Commitments represented at such time by
the Extended Dollar Revolving Credit Commitments, (e) with respect to the 2015
Dollar Revolving Credit Commitments or the 2015 Dollar Revolving Credit Lenders,
the percentage of the Aggregate Dollar Revolving Credit Commitments represented
at such time by the 2015 Dollar Revolving Credit Commitments, (f) with respect
to the Extended 2012 Dollar Revolving Credit Commitments or the Extended 2012
Dollar Revolving Credit Lenders, the percentage of the Aggregate Dollar
Revolving Credit Commitments

 

6



--------------------------------------------------------------------------------

represented at such time by the Extended 2012 Dollar Revolving Credit
Commitments, (g) with respect to the Extended Alternative Currency Revolving
Credit Commitments or the Extended Alternative Currency Revolving Credit
Lenders, the percentage of the Aggregate Alternative Currency Revolving Credit
Commitments represented at such time by the Extended Alternative Currency
Revolving Credit Commitments, (h) with respect to the 2015 Alternative Currency
Revolving Credit Commitments or the 2015 Alternative Currency Revolving Credit
Lenders, the percentage of the Aggregate Alternative Currency Revolving Credit
Commitments represented at such time by the 2015 Alternative Currency Revolving
Credit Commitments and (i) with respect to the Extended 2012 Alternative
Currency Revolving Credit Commitments or the Extended 2012 Alternative Currency
Revolving Credit Lenders, the percentage of the Aggregate Alternative Currency
Revolving Credit Commitments represented at such time by the Extended 2012
Alternative Currency Revolving Credit Commitments.

“Alternative Currency” means Sterling or Euros.

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of simultaneous Alternative Currency Revolving Credit Loans of the same Type,
and denominated in the same Alternative Currency, and having the same Interest
Period made by each of the Alternative Currency Revolving Credit Lenders
pursuant to Section 2.01(c)(ii).

“Alternative Currency Revolving Credit Commitments” means an Extended
Alternative Currency Revolving Credit Commitment, a 2015 Alternative Currency
Revolving Credit Commitment or an Extended 2012 Alternative Currency Revolving
Credit Commitment, or a combination thereof, as the context may require.

“Alternative Currency Revolving Credit Exposure” means, as to each Lender, the
sum of the outstanding principal amount of such Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share (determined on the basis of the
aggregate amount of its Alternative Currency Revolving Credit Commitment as a
percentage of the Aggregate Alternative Currency Revolving Credit Commitments)
of the Alternative Currency Revolving L/C Obligations at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit
Commitments, and the extensions of credit made thereunder, at such time.

“Alternative Currency Revolving Credit Lender” means an Extended Alternative
Currency Revolving Credit Lender, a 2015 Alternative Currency Revolving Credit
Lender or an Extended 2012 Alternative Currency Revolving Credit Lender, or a
combination thereof, as the context may require.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(c)(ii).

“Alternative Currency Revolving Exposure Readjustment Date” has the meaning
specified in Section 2.03(a)(ii).

 

7



--------------------------------------------------------------------------------

“Alternative Currency Revolving L/C Advance” means, with respect to each
Alternative Currency Revolving Credit Lender, such Lender’s funding of its
participation in any Alternative Currency Revolving L/C Borrowing in accordance
with its Pro Rata Share (determined on the basis of the aggregate amount of its
Alternative Currency Revolving Credit Commitment as a percentage of the
Aggregate Alternative Currency Revolving Credit Commitments).

“Alternative Currency Revolving L/C Borrowing” means an extension of credit
resulting from a drawing under any Alternative Currency Revolving Letter of
Credit which has not been reimbursed on the applicable Honor Date or refinanced
as an Alternative Currency Revolving Credit Borrowing.

“Alternative Currency Revolving L/C Credit Extension” means, with respect to any
Alternative Currency Revolving Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof.

“Alternative Currency Revolving L/C Issuer” means UBS AG, Stamford Branch and
any other Lender that becomes an Alternative Currency Revolving L/C Issuer in
accordance with Section 2.03(j) or 10.07(j), in each case, in its capacity as an
issuer of Alternative Currency Revolving Letters of Credit hereunder, or any
successor issuer of Alternative Currency Revolving Letters of Credit hereunder.

“Alternative Currency Revolving L/C Obligations” means, as at any date of
determination, the aggregate maximum amount then available to be drawn under all
outstanding Alternative Currency Revolving Letters of Credit (whether or not
such maximum amount is then in effect under any such Alternative Currency
Revolving Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Alternative Currency Revolving Letter of Credit)
plus the aggregate of all Unreimbursed Amounts in respect of Alternative
Currency Revolving Letters of Credit, including, without duplication, all
Alternative Currency Revolving L/C Borrowings.

“Alternative Currency Revolving Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Extended 2012 Revolving Credit Loans, unused Extended 2012
Revolving Credit Commitments, Letter of Credit fees relating to the Extended
2012 Revolving Credit Commitments, Non-Extended Synthetic L/C Facility Loans and
Non-Extended Synthetic L/C Facility fees, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

(i) prior to the Subsequent Pricing Increase Effective Date:

 

Pricing
Level

  Total Leverage Ratio   Eurocurrency
Rate for
Extended 2012
Revolving
Credit Loans
and Extended
2012
Revolving
Letter of
Credit Fees     Base Rate
for
Extended
2012
Revolving
Credit
Loans     Commitment
Fee Rate     Non-
Extended
Synthetic
L/C
Facility Fee     Eurocurrency
Rate for
Non-Extended
Synthetic L/C
Facility Loans   1   >4.5:1     3.00 %      2.00 %      0.50 %      2.75 %     
2.75 %  2   <4.5:1 but >4.0:1     2.75 %      1.75 %      0.50 %      2.50 %   
  2.50 %  3   <4.0:1 but >3.5:1     2.50 %      1.50 %      0.50 %      2.50 % 
    2.50 %  4   <3.5:1 but >3.0:1     2.25 %      1.25 %      0.375 %      2.50
%      2.50 %  5   <3.0:1     2.00 %      1.00 %      0.375 %      2.50 %     
2.50 % 

 

8



--------------------------------------------------------------------------------

(ii) from and after the Subsequent Pricing Increase Effective Date:

 

Pricing
Level

  Total Leverage Ratio   Eurocurrency
Rate for
Extended 2012
Revolving
Credit Loans
and Extended
2012
Revolving
Letter of
Credit Fees     Base Rate
for
Extended
2012
Revolving
Credit
Loans     Commitment
Fee Rate     Non-
Extended
Synthetic
L/C
Facility Fee     Eurocurrency
Rate for
Non-Extended
Synthetic L/C
Facility Loans   1   >4.5:1     3.50 %      2.50 %      0.50 %      3.25 %     
3.25 %  2   <4.5:1 but >4.0:1     3.25 %      2.25 %      0.50 %      3.00 %   
  3.00 %  3   <4.0:1 but >3.5:1     3.00 %      2.00 %      0.50 %      3.00 % 
    3.00 %  4   <3.5:1 but >3.0:1     2.75 %      1.75 %      0.375 %      3.00
%      3.00 %  5   <3.0:1     2.50 %      1.50 %      0.375 %      3.00 %     
3.00 % 

(b) (i) with respect to Extended Revolving Credit Loans, unused Extended
Revolving Credit Commitments and Letter of Credit fees relating to the Extended
Revolving Credit Commitments, the following percentages per annum:

(A) prior to the Subsequent Pricing Increase Effective Date:

 

Eurocurrency
Rate for
Extended
Revolving
Credit Loans
and
Extended
Revolving
Letter of
Credit Fees     Base Rate
for
Extended
Revolving
Credit
Loans     Commitment
Fee Rate     4.75 %      3.75 %      3.00 % 

 

9



--------------------------------------------------------------------------------

(B) from and after the Subsequent Pricing Increase Effective Date:

 

Eurocurrency
Rate for
Extended
Revolving
Credit Loans
and
Extended
Revolving
Letter of
Credit Fees     Base Rate
for
Extended
Revolving
Credit
Loans     Commitment
Fee Rate     5.25 %      4.25 %      3.00 % 

(ii) with respect to 2015 Revolving Credit Loans, unused 2015 Revolving Credit
Commitments and Letter of Credit fees relating to the 2015 Revolving Credit
Commitments, the following percentages per annum:

(A) prior to the Subsequent Pricing Increase Effective Date:

 

Eurocurrency
Rate for 2015
Revolving
Credit Loans
and
2015
Revolving
Letter of
Credit Fees     Base Rate
for
2015
Revolving
Credit
Loans     Commitment
Fee Rate     4.75 %      3.75 %      3.00 % 

(B) from and after the Subsequent Pricing Increase Effective Date:

 

Eurocurrency
Rate for 2015
Revolving
Credit Loans
and
2015
Revolving
Letter of
Credit Fees     Base Rate
for
2015
Revolving
Credit
Loans     Commitment
Fee Rate     5.25 %      4.25 %      3.00 % 

 

10



--------------------------------------------------------------------------------

(c) with respect to Extended Tranche B Dollar Term Loans, Extended Euro Term
Loans and Tranche S Term Loans, the following percentages per annum:

(i) prior to the Subsequent Pricing Increase Effective Date:

 

Eurocurrency Rate for
Extended Tranche B
Dollar Term Loans,
Extended Euro Term
Loans and Tranche S
Term Loans     Base Rate for
Extended Tranche B
Dollar Term Loans
and Tranche S Term
Loans     4.75 %      3.75 % 

(ii) from and after the Subsequent Pricing Increase Effective Date:

 

Eurocurrency Rate for
Extended Tranche B
Dollar Term Loans,
Extended Euro Term
Loans and Tranche S
Term Loans     Base Rate for
Extended Tranche B
Dollar Term Loans
and Tranche S Term
Loans     5.25 %      4.25 % 

(d) Any increase in the Applicable Rate under the foregoing clauses resulting
from the occurrence of the Subsequent Pricing Increase Effective Date shall
become effective as of the Subsequent Pricing Increase Effective Date.

(e) Any increase or decrease in the Applicable Rate under clause (a) above
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply (i) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date

 

11



--------------------------------------------------------------------------------

on which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(ii) as of the first Business Day after an Event of Default under
Section 8.01(a) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply).

It is understood and agreed that (x) the “Applicable Rate” (as defined herein
immediately prior to giving effect to the Fifth Amendment and Restatement
Agreement) shall apply for all periods prior to the Fifth Amendment and
Restatement Effective Date and (y) the “Applicable Rate” (as defined herein
immediately after giving effect to the Fifth Amendment and Restatement
Agreement) shall apply for all periods on and after the Fifth Amendment and
Restatement Effective Date.

“Appropriate Lender” means, at any time, (a) with respect to Commitments or
Loans of any Class, the Lenders of such Class, (b) with respect to Letters of
Credit, (i) the relevant L/C Issuers and (ii) (x) with respect to any Dollar
Revolving Letters of Credit issued pursuant to Section 2.03(a), the Dollar
Revolving Credit Lenders, (y) with respect to any Alternative Currency Revolving
Letters of Credit issued pursuant to Section 2.03(a), the Alternative Currency
Revolving Credit Lenders and (z) with respect to any Synthetic L/C Letters of
Credit issued pursuant to Section 2.03(a), the Synthetic L/C Lenders and
(c) with respect to the Swing Line Facility, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Dollar Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means UBS Securities LLC and Credit Suisse Securities (USA) LLC,
each in its capacity as a Joint Bookrunner and a Co-Lead Arranger under this
Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

12



--------------------------------------------------------------------------------

“Audited Financial Statements” means the Original Closing Date Audited Financial
Statements and the Worldspan Closing Date Audited Financial Statements.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by UBS AG, Stamford
Branch as its “prime rate.” The “prime rate” is a rate set by UBS AG, Stamford
Branch based upon various factors, including UBS AG, Stamford Branch costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by UBS AG, Stamford
Branch shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Borrowing or a Non-Extended Synthetic L/C Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; and

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Sterling, any fundings, disbursements, settlements and

 

13



--------------------------------------------------------------------------------

payments in Sterling in respect of any such Eurocurrency Rate Loan, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Sterling are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries, (b) all Capitalized
Software Expenditures for such period and (c) the value of all assets under
Capitalized Leases incurred by Holdings, the Borrower and the Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
(x) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (iii) the purchase of plant,
property or equipment or software to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay Term Loans pursuant
to Section 2.05(b), (iv) expenditures that constitute any part of Consolidated
Lease Expense, (v) expenditures that are accounted for as capital expenditures
by Holdings, the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than Holdings, the Borrower or any Restricted
Subsidiary and for which none of Holdings, the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by Holdings, the Borrower or any Restricted Subsidiary prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (x) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period in which such expenditure actually is made
and (y) such book value shall have been included in Capital Expenditures when
such asset was originally acquired, or (vii) expenditures that constitute
Permitted Acquisitions.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at UBS AG, Stamford Branch (or
another commercial bank selected in compliance with Section 9.09) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings, the Borrower or any Restricted Subsidiary:

(a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

 

15



--------------------------------------------------------------------------------

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction; and

(i) Investments, classified in accordance with GAAP as current assets of
Holdings, the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition.

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
cash management services to Holdings, the Borrower or any Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Lender or any Affiliate of a Lender in
respect of any overdraft and related liabilities arising from treasury,
depository and cash management services (including in respect of liabilities
arising from purchase cards, travel and entertainment cards, or other card
services) or any automated clearing house transfers of funds.

 

16



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of:

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if:

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or

(ii) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Holdings and (y) the percentage of the then outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors of Holdings shall consist of a majority of the Continuing
Directors; or

(b) any “Change of Control” (or any comparable term) in the Second Lien
Indenture or in any document pertaining to the 2016 Senior Notes, the High Yield
Notes, any Junior Lien Indebtedness, any Second Lien Indebtedness, any
Subordinated Financing or any Permitted Refinancing Indebtedness with an
aggregate outstanding principal amount in excess of the Threshold Amount; or

(c) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a directly or indirectly wholly owned Subsidiary of Holdings.

 

17



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Extended Dollar Revolving Credit Lenders, 2015 Dollar Revolving Credit
Lenders, Extended 2012 Dollar Revolving Credit Lenders, Extended Alternative
Currency Revolving Credit Lenders, 2015 Alternative Currency Credit Lenders,
Extended 2012 Alternative Currency Credit Lenders, Extended Tranche B Dollar
Term Lenders, Extended Euro Term Lenders, Extended Synthetic L/C Lenders or
Non-Extended Synthetic L/C Lenders, (b) when used with respect to Commitments,
refers to whether such Commitments are Extended Dollar Revolving Credit
Commitments, 2015 Dollar Revolving Credit Commitments, Extended 2012 Dollar
Revolving Credit Commitments, Extended Alternative Currency Revolving Credit
Commitments, 2015 Alternative Currency Revolving Credit Commitments, Extended
2012 Alternative Currency Revolving Credit Commitments, Extended Synthetic L/C
Commitments or Non-Extended Synthetic L/C Commitments, (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Extended Dollar Revolving Credit Loans, 2015
Dollar Revolving Credit Loans, Extended 2012 Dollar Revolving Credit Loans,
Extended Alternative Currency Revolving Credit Loans, 2015 Alternative Currency
Revolving Credit Loans, Extended 2012 Alternative Currency Revolving Credit
Loans, Extended Tranche B Dollar Term Loans, Extended Euro Term Loans, Tranche S
Term Loans or Non-Extended Synthetic L/C Loans, (d) when used with respect to
Facilities, refers to whether such Facility is the Extended Dollar Revolving
Credit Facility, the 2015 Dollar Revolving Credit Facility, the Extended 2012
Dollar Revolving Credit Facility, the Extended Alternative Currency Revolving
Credit Facility, the 2015 Alternative Currency Revolving Credit Facility, the
Extended 2012 Alternative Currency Revolving Credit Facility, the Extended
Tranche B Dollar Term Facility, the Extended Euro Term Facility, the Extended
Synthetic L/C Facility or the Non-Extended Synthetic L/C Facility, and (e) when
used with respect to Synthetic L/C Exposure, refers to whether such exposure is
Extended Synthetic L/C Exposure or Non-Extended Synthetic L/C Exposure.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Co-Documentation Agents” means Lehman Brothers Inc., J.P. Morgan Securities
Inc. and Goldman Sachs Credit Partners L.P., as Co-Documentation Agents under
this Agreement.

“Collateral” means all of the “Collateral”, or terms of similar import, as
defined in any Collateral Document, including the Mortgaged Properties.

“Collateral Agent” means UBS AG, Stamford Branch, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

 

18



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Original Closing Date pursuant to
Section 4.01(a)(iii) of the Original Credit Agreement, (ii) on the Worldspan
Closing Date pursuant to Section 4.01(a)(iii) of the Second Amended and Restated
Credit Agreement, (iii) pursuant to Section 6.17 of the Fourth Amended and
Restated Credit Agreement, at the applicable time, (iv) on the Fifth Amendment
and Restatement Effective Date pursuant to Section 6 of the Fifth Amendment and
Restatement Agreement or (v) pursuant to Section 6.11 or 6.17 at such time, in
each case duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings,
Intermediate Parent, TDS Intermediate Parent, any other Intermediate Holding
Company that is not an Excluded Subsidiary and each Restricted Subsidiary of
Holdings that is a Domestic Subsidiary and not an Excluded Subsidiary;

(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Guaranties to the same extent that the
Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guaranty;

(d) the Obligations and the Guaranties shall have been secured by a
first-priority security interest in: (i) all of the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned direct
Subsidiary of Holdings, Intermediate Parent, TDS Intermediate Parent, any other
Intermediate Holding Company, the Borrower or a Domestic Subsidiary of Holdings
that is a Guarantor on the Fourth Amendment and Restatement Effective Date, and
(iii) 65% of the issued and outstanding Equity Interests of each wholly owned
Foreign Subsidiary that is directly owned by Holdings, an Intermediate Holding
Company, the Borrower or any Domestic Subsidiary of Holdings that is or is
required to be a Guarantor;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Domestic Guarantor
(including accounts (other than deposit accounts or other bank or securities
accounts, which are the subject of clause (f) below), inventory, equipment,
investment property, contract rights, intellectual property, other general
intangibles, owned (but not leased) real property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that security interests in real property shall be limited to
the Mortgaged Properties;

 

19



--------------------------------------------------------------------------------

(f) with respect to each domestic deposit account and other domestic bank and
securities accounts (other than (i) the Tranche S Collateral Account and
(ii) such deposit accounts or other bank or securities accounts, the average
daily balance of which has not, for any period of twenty (20) consecutive
Business Days after the Fourth Amendment Restatement Effective Date, exceeded
$5,000,000 for any such account), maintained by the Borrower or any Domestic
Guarantor with any depositary bank or securities intermediary, the Collateral
Agent shall have received a counterpart, duly executed and delivered by the
Borrower or the applicable Domestic Guarantor and such depositary bank or
securities intermediary, as the case may be, of a control agreement;

(g) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01;

(h) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to (x) the owned real property of the Loan Parties located at 5350 South
Valentia Way, Greenwood Village, Colorado delivered in accordance with
Section 6.16 of the Original Credit Agreement and (y) each owned property
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, and (iii) such existing
surveys, existing abstracts, existing appraisals, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgaged Property;

(i) subject to clause (k) below, Holdings and the Borrower shall use
commercially reasonable best efforts to ensure that, to the extent permitted by
Law and subject to no material adverse tax, regulatory or legal consequences (as
determined by Holdings in good faith after consultation with the Administrative
Agent), the Obligations shall be unconditionally guaranteed in full by each
Restricted Subsidiary of Holdings (other than an Excluded Subsidiary) that is
not required to provide a guarantee pursuant to clause (b) above, and upon the
actual execution and delivery of each such guarantee pursuant to this Agreement,
such guarantee will also be considered a Guaranty and such guarantor will also
be considered a Guarantor for all purposes of this Agreement and the other Loan
Documents;

(j) subject to clause (k) below, Holdings and the Borrower shall use
commercially reasonable best efforts to ensure that, to the extent permitted by
Law and subject to no material adverse tax, regulatory or legal consequences (as
determined by Holdings in good faith after consultation with the Administrative
Agent), the Obligations and the Guaranties shall have been secured by a
first-priority security interest in: (i) 100% of the Equity Interests of each
direct wholly

 

20



--------------------------------------------------------------------------------

owned Foreign Subsidiary of Holdings (to the extent not already subject to a
100% pledge pursuant to clause (d) above), (ii) 100% of the issued and
outstanding non-voting Equity Interests of each direct wholly owned Foreign
Subsidiary of a Guarantor (other than Holdings) or of the Borrower (to the
extent not already subject to a 100% pledge pursuant to clause (d) above) and
(iii) 65% (or, at the election of the Borrower, such greater percentage as shall
not result in the consequences referred to above) of the issued and outstanding
voting Equity Interests of each direct wholly owned Foreign Subsidiary of a
Guarantor (other than Holdings) or of the Borrower (to the extent not already
subject to a 65% pledge pursuant to clause (d) above); provided that with
respect to each direct wholly owned Foreign Subsidiary of a Guarantor (other
than Holdings) or of the Borrower the non-voting Equity Interests of such
Foreign Subsidiary pledged pursuant to the foregoing clause (ii) and voting
Equity Interests of such Foreign Subsidiary pledged pursuant to the foregoing
clause (iii) shall collectively not exclude more than an immaterial portion of
the economic value of such Foreign Subsidiary; and

(k) no Restricted Subsidiary shall be required to provide a guarantee pursuant
to clause (i) above (and any such Restricted Subsidiary shall be automatically
released from its obligations under a Guaranty) or have its Equity Interests
pledged pursuant to clause (j) above (and any such Equity Interest pledged shall
be automatically released) if it is determined by Holdings acting in good faith
that (i) the total assets of such Restricted Subsidiary on a consolidated basis
have a value of less than $2,500,000 as of the date of the most recent financial
information prepared for such Restricted Subsidiary (or, if such financial
information has not been prepared within the prior 12 months, as of a reasonably
recent date determined by such Restricted Subsidiary) or (ii) there are holders
of minority interests in such Restricted Subsidiary or pledges or Liens on the
assets of such Restricted Subsidiary or any other arrangement that would prevent
the economic value of such Restricted Subsidiary from being available to the
Secured Parties in an Insolvency Proceeding (as defined in the Second Lien
Intercreditor Agreement in effect on the Fifth Amendment and Restatement
Effective Date) of Holdings.

For purposes of clauses (i) and (j) above, commercially reasonable best efforts
shall include appropriate amendments to charters and/or the interposition of
intermediate holding companies in furtherance of the requirements of this
definition.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Fifth Amendment and

 

21



--------------------------------------------------------------------------------

Restatement Effective Date for the perfection of security interests in the
assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Borrower or any other Domestic Guarantor,
the Borrower shall not be required to take any action with respect to creation
or perfection of security interests with respect to such leases and (b) Liens
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in the Collateral Documents as in effect on the Fifth Amendment and Restatement
Effective Date and, to the extent appropriate in the applicable jurisdiction, as
agreed between the Administrative Agent and the Borrower.

Notwithstanding anything to the contrary herein or in any other Loan Document,
(a) the Obligations and Guaranties shall not be secured by any Person’s rights,
title or interest in or to the Second Lien Notes held by such Person and (b) no
Liens shall be permitted to exist directly or indirectly on the Tranche A
Intercompany Note or the Second Lien Series A Notes until the Permitted Transfer
Date.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements, control agreements or other similar agreements delivered to
the Collateral Agent for the benefit of the Lenders pursuant to Section 6.11,
Section 6.13 or Section 6.17 of this Agreement, pursuant to the Fifth Amendment
and Restatement Agreement or pursuant to the Fourth Amended and Restated Credit
Agreement, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment or a Synthetic L/C Commitment,
as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

22



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities;

(ii) provision for taxes based on income, profits or capital of Holdings, the
Borrower and the Restricted Subsidiaries, including state, franchise and similar
taxes (such as the Pennsylvania capital tax) and foreign withholding taxes paid
or accrued during such period;

(iii) depreciation and amortization including amortization of Capitalized
Software Expenditures;

(iv) Non-Cash Charges;

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans (other than any amounts that could be
added back to Consolidated EBITDA pursuant to clause (vi) or (ix) below, but for
the cap contained therein);

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Original Closing Date and to closure/consolidation of
facilities), which amount, when combined with the amounts added pursuant to
clause (ix) below, shall not exceed $35,000,000 for any period consisting of
four consecutive fiscal quarters;

(vii) any deductions attributable to minority interests;

(viii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor to the extent permitted hereunder;

(ix) the amount of any restructuring charges, integration costs or other
business optimization expenses or reserves deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Original Closing Date and
costs related to the closure and/or consolidation of facilities, the separation
from Cendant Corporation and the business-to-consumer platform, which amount,
when combined with the amounts added pursuant to clause (vi) above, shall not
exceed $35,000,000 for any period consisting of four consecutive fiscal
quarters;

 

23



--------------------------------------------------------------------------------

(x) any costs or expenses incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Holdings, the Borrower or net
cash proceeds of an issuance of Equity Interests of Holdings (other than
Disqualified Equity Interests); and

(xi) on and after the Worldspan Closing Date, any payments with respect to the
FASA Credits; less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

(ii) (a) non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period) and (b) for the year ended December 31,
2005, an aggregate of (i) $12.5 million applicable to changes in estimates with
respect to the allowance for doubtful accounts, (ii) $11.1 million applicable to
changes in estimates of breakage revenues relating to vendor liabilities and
(iii) $2.7 million applicable to changes in estimates with respect to Orbitz’s
affinity credit card-related liability, in each case as recorded on a quarterly
basis;

(iii) gains on asset sales (other than asset sales in the ordinary course of
business);

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

(v) all gains from investments recorded using the equity method; provided that
Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period);
and

(vi) United EBITDA;

in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,

(i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk);

 

24



--------------------------------------------------------------------------------

(ii) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments (after any offset) resulting from the application of Statement
of Financial Accounting Standards No. 133; and

(iii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings, Intermediate Parent, TDS Intermediate Parent, the
Borrower or any Restricted Subsidiary during such period (but not the Acquired
EBITDA of any related Person, property, business or assets to the extent not so
acquired), to the extent not subsequently sold, transferred or otherwise
disposed by the Borrower or such Restricted Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition”, Section 7.11 and
Section 7.12, an adjustment in respect of each Acquired Entity or Business equal
to the amount of the Pro Forma Adjustment with respect to such Acquired Entity
or Business for such period (including the portion thereof occurring prior to
such acquisition) as specified in a certificate executed by a Responsible
Officer and delivered to the Lenders and the Administrative Agent and (C) for
purposes of determining the Total Leverage Ratio, the First Lien Leverage Ratio
and the Secured Leverage Ratio only, there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of by Holdings, the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on discontinued operations and asset sales, disposals
or abandonments (including, without limitation, the Travel 2 Travel 4 operations
being disposed), (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP,
(c) all losses from investments recorded using the equity method,
(d) stock-based awards compensation expense, and (e) other non-cash charges
including, without limitation, the amortization of up-front bonuses in
connection with the supplier services business (provided that if any non-cash
charges referred to in this clause (e) represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

 

25



--------------------------------------------------------------------------------

“Consolidated Lease Expense” means, for any period, all rental expenses of
Holdings, the Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the net income of any Restricted Subsidiary of Holdings (other
than any Guarantors) during such period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
that income is not permitted by operation of the terms of its organizational
documents or any agreement, instrument or requirement of law or regulation
applicable to that Restricted Subsidiary during such period unless such
restriction has been legally waived, (b) extraordinary items for such period,
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (d) in the case of any
period that includes a period ending prior to or during the fiscal quarter
ending June 30, 2007, Transaction Expenses, (e) any fees and expenses incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition, investment, asset disposition, issuance or repayment of
debt, issuance of equity securities, refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Original Closing Date and any such
transaction undertaken but not completed) and any charges or integration or
non-recurring merger costs incurred during such period as a result of any such
transaction (including, without limitation, (i) bonuses paid in connection with
the Gullivers Travel Associates Acquisition and (ii) any adjustments to
liabilities owing to former owners of Orbitz under a tax sharing agreement),
(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness and (g) (i) accruals and reserves that are established within
twelve months after the Original Closing Date that are so required to be
established as a result of the Original Closing Date Transactions in accordance
with GAAP and (ii) accruals and reserves that are established within twelve
months after the Worldspan Closing Date that are so required to be established
as a result of the Worldspan Transactions in accordance with GAAP; provided
that, for the avoidance of doubt, any net income attributable to a Restricted
Subsidiary shall only constitute Consolidated Net Income after deducting for any
minority interests in such Restricted Subsidiary. There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets,
deferred revenue and

 

26



--------------------------------------------------------------------------------

debt line items in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings, the Borrower and the Restricted Subsidiaries), as a result of
the Transaction, any acquisition consummated prior to the Original Closing Date,
any Permitted Acquisitions, or the amortization or write-off of any amounts
thereof, net of taxes (other than the impact of unfavorable contract liabilities
and commission agreements under purchase accounting). In addition, on and after
the Worldspan Closing Date, FASA Credits provided by Worldspan, L.P. to
Northwest or Delta shall reduce consolidated net income in the period in which
such credit was provided regardless of accounting treatment in accordance with
GAAP, except to the extent FASA Credits have been prepaid with the proceeds of
debt issuances by Worldspan.

“Consolidated Total First Lien Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money and debt obligations evidenced by promissory notes or similar
instruments that, in each case as of such date, is secured by a first priority
Lien on any asset or property of Holdings, the Borrower or any of its Restricted
Subsidiaries.

“Consolidated Total Debt” means, as of any date of determination, (a)(i) the
aggregate principal amount of Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, plus (ii) on
and after the Worldspan Closing Date, the present value of all remaining
payments due under the FASA Credits at an assumed 11% discount rate (unless
remaining payments under the FASA Credits are classified as a liability on the
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP, in which case, the amount under this clause (ii) shall be the amount of
such liability), minus (b) without duplication, the aggregate amount of cash and
Cash Equivalents credited to the Tranche S Collateral Account as of such date
and the aggregate amount of cash and Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), Section 7.01(l), Section 7.01(r),
Section 7.01(s), clauses (i) and (ii) of Section 7.01(u), Section 7.01(aa) and
Section 7.01(bb)) included in the consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Total Debt shall not include the Synthetic L/C Facilities or the
Credit-Linked Deposits, except to the extent of Unreimbursed Amounts thereunder
and outstanding Tranche S Term Loans and Non-Extended Synthetic L/C Loans;
provided further that notwithstanding the foregoing, Consolidated Total Debt
shall include all outstanding Second Lien Notes.

 

27



--------------------------------------------------------------------------------

“Consolidated Total Secured Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
and debt obligations evidenced by promissory notes or similar instruments that,
in each case as of such date, is outstanding under the Loan Documents or is
secured by a Lien on all or any portion of the Collateral.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries at such date over (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans, L/C Obligations, Second
Lien Notes, Junior Lien Indebtedness or Second Lien Indebtedness to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes.

“Continuing Directors” means the directors of Holdings on the Original Closing
Date, as elected or appointed after giving effect to the Original Closing Date
Transactions and the other transactions contemplated hereby, and each other
director, if, in each case, such other directors’ nomination for election to the
board of directors of Holdings (or the Borrower after a Qualifying IPO of the
Borrower) is recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Holders in his or her election
by the stockholders of Holdings (or the Borrower after a Qualifying IPO of the
Borrower).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

“Credit-Linked Deposit” means, with respect to each Non-Extended Synthetic L/C
Lender, the amount, if any, on deposit in the Credit-Linked Deposit Account to
the credit of such Lender, as such amount may be (a) reduced from time to

 

28



--------------------------------------------------------------------------------

time pursuant to Section 2.06(d), (b) increased from time to time pursuant to
Section 2.05(a)(v) or (c) reduced or increased from time to time pursuant to
Section 2.03(c)(viii) or pursuant to assignments by or to such Lender pursuant
to Section 10.07. The initial amount of the Credit-Linked Deposit of each
Non-Extended Synthetic L/C Lender shall be equal to the cash deposit made by
such Lender to the Credit-Linked Deposit Account pursuant to this Agreement as
in effect prior to the Third Amendment and Restatement Effective Date or, in the
case of any Non-Extended Synthetic L/C Lender that shall have acquired its
Credit-Linked Deposit pursuant to an Assignment and Assumption, the amount set
forth in such Assignment and Assumption.

“Credit-Linked Deposit Account” means the operating and/or investment account
of, and established by, the Administrative Agent under its exclusive dominion
and control that shall be used for the purposes set forth in Sections
2.03(c)(viii) and 2.03(k).

“Credit-Linked Deposit Cost Amount” means, for any Interest Period with respect
to the Credit-Linked Deposits, an amount (expressed in basis points) reasonably
determined by the Administrative Agent in good faith to represent the
Administrative Agent’s administrative cost for investing the Credit-Linked
Deposits and maintaining the Credit-Linked Deposit Account for such Interest
Period, which amount shall not exceed 12.5 basis points for such Interest
Period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (c) 2.0% per annum; provided that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws.

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Revolving L/C Obligations or Swing Line Obligations required to be funded by it
hereunder within one (1) Business Day of the date required to be funded by it
hereunder, (b) has notified the Administrative Agent, the applicable Revolving
L/C Issuer, the Swing Line Lender, any Lender and/or the Borrower in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this

 

29



--------------------------------------------------------------------------------

Agreement or under other agreements in which it commits to extend credit,
(c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Revolving Letters of Credit and Swing Line
Loans, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) in the case of a Lender that has a Commitment, Revolving L/C
Obligations or Swing Line Obligations outstanding at such time, shall take, or
is the Subsidiary of any person that has taken, any action or be (or is) the
subject of any action or proceeding of a type described in Section 8.01(f) or
(g) (or any comparable proceeding initiated by a regulatory authority having
jurisdiction over such Lender or such person).

“Delayed Draw Term Loan” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Delta” means Delta Air Lines, Inc., a Delaware corporation.

“Delta FASA” means the Delta Founder Airline Services Agreement, dated as
June 30, 2003, between Delta and the Borrower.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, the Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to Holdings, the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests),

 

30



--------------------------------------------------------------------------------

pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control, event of loss or asset disposition so long as any rights of
the holders thereof upon the occurrence of a change of control, event of loss or
asset disposition event shall be subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments and all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time such Equity Interest is
issued.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars (including, with respect to
any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Loan denominated in an Alternative Currency, the
principal amount thereof then outstanding in the relevant Alternative Currency,
converted to Dollars in accordance with Section 1.08 and Section 2.15(a); and

(c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.15(b).

“Dollar Refinanced Term Loans” has the meaning specified in Section 10.01.

“Dollar Replacement Term Loans” has the meaning specified in Section 10.01.

“Dollar Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Dollar Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by the Dollar Revolving Credit
Lenders pursuant to Section 2.01(c)(i).

“Dollar Revolving Credit Commitment” means an Extended Dollar Revolving Credit
Commitment, a 2015 Dollar Revolving Credit Commitment or an Extended 2012 Dollar
Revolving Credit Commitment, or a combination thereof, as the context may
require.

“Dollar Revolving Credit Exposure” means, as to each Lender, the sum of the
outstanding principal amount of such Lender’s Dollar Revolving Credit Loans and
its Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar

 

31



--------------------------------------------------------------------------------

Revolving Credit Commitment as a percentage of the Aggregate Dollar Revolving
Credit Commitments) of the Dollar Revolving L/C Obligations and the Swing Line
Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments, and the extensions of credit
thereunder, at such time.

“Dollar Revolving Credit Lender” means an Extended Dollar Revolving Credit
Lender, a 2015 Dollar Revolving Credit Lender or an Extended 2012 Dollar
Revolving Credit Lender, or a combination thereof, as the context may require.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(c)(i).

“Dollar Revolving Exposure Readjustment Date” has the meaning specified in
Section 2.03(a)(ii).

“Dollar Revolving L/C Advance” means, with respect to each Dollar Revolving
Credit Lender, such Lender’s funding of its participation in any Dollar
Revolving L/C Borrowing in accordance with its Pro Rata Share (determined on the
basis of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments).

“Dollar Revolving L/C Borrowing” means an extension of credit resulting from a
drawing under any Dollar Revolving Letter of Credit which has not been
reimbursed on the applicable Honor Date or refinanced as a Dollar Revolving
Credit Borrowing.

“Dollar Revolving L/C Credit Extension” means, with respect to any Dollar
Revolving Letter of Credit, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.

“Dollar Revolving L/C Issuer” means UBS AG, Stamford Branch and any other Lender
that becomes a Dollar Revolving L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Dollar Revolving Letters
of Credit hereunder, or any successor issuer of Dollar Revolving Letters of
Credit hereunder.

“Dollar Revolving L/C Obligation” means, as at any date of determination, the
aggregate maximum amount then available to be drawn under all outstanding Dollar
Revolving Letters of Credit (whether or not such maximum amount is then in
effect under any such Dollar Revolving Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Dollar Revolving Letter of
Credit) plus the aggregate of all Unreimbursed Amounts in respect of Dollar
Revolving Letters of Credit, including, without duplication, all Dollar
Revolving L/C Borrowings.

 

32



--------------------------------------------------------------------------------

“Dollar Revolving Letter of Credit” means a Letter of Credit denominated in
Dollars that is designated as a “Revolving Letter of Credit” in accordance with
Section 2.03.

“Dollar Revolving Letter of Credit Sublimit” means, at any time, an amount equal
to the lesser of (a) $50,000,000 and (b) the aggregate Dollar Amount of the
Dollar Revolving Credit Commitments at such time.

“Domestic Guarantor” means any Guarantor that is organized under the Laws of the
United States, any state thereof or the District of Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

33



--------------------------------------------------------------------------------

“Equity Investors” means the Sponsor, the Other Sponsor and the Management
Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Euro Refinanced Term Loans” has the meaning specified in Section 10.01.

“Euro Replacement Term Loans” has the meaning specified in Section 10.01.

“Euro Term Commitment” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Euro Term Lender” means an Extended Euro Term Lender.

“Euro Term Loan” means an Extended Euro Term Loan.

 

34



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan or any Credit-Linked Deposit:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars or Sterling (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, or, if different, the date
on which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period,

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars or Sterling
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period,

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars or Sterling for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by UBS AG, Stamford
Branch and with a term equivalent to such Interest Period would be offered by a
London Affiliate of UBS AG, Stamford Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period or,
if different, the date on which quotations would customarily be provided by
leading banks in the London Interbank Market for deposits of amounts in the
relevant currency for delivery on the first day of such Interest Period,

(d) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Telerate page 248 (or any successor
thereto) for deposits in Euros (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period,

 

35



--------------------------------------------------------------------------------

(e) if the rate referenced in the preceding clause (d) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average Banking
Federation of the European Union Interest Settlement Rate for deposits in Euros
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in Euros for
delivery on the first day of such Interest Period, or

(f) if the rates referenced in the preceding clauses (d) and (e) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by UBS AG, Stamford Branch and with
a term equivalent to such Interest Period would be offered by a London Affiliate
of UBS AG, Stamford Branch to major banks in the European interbank market at
their request at approximately 11:00 a.m. (Brussels time) two (2) Business Days
prior to the first day of such Interest Period or, if different, the date on
which quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by Holdings, the Borrower and the Restricted Subsidiaries completed
during such period)), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

 

36



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash, except to
the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) any
Mandatory Bond Prepayments and (C) the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (x) all other prepayments of
Term Loans and (y) all prepayments of Revolving Credit Loans and Swing Line
Loans) made during such period (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by
Holdings, the Borrower and the Restricted Subsidiaries during such period),

(vi) cash payments by Holdings, the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of Holdings, the Borrower
and the Restricted Subsidiaries other than Indebtedness,

 

37



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02(b), (i) or (n) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Holdings, the Borrower and the Restricted Subsidiaries,

(viii) [Reserved],

(ix) the aggregate amount of expenditures actually made by Holdings, the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings,
the Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the

 

38



--------------------------------------------------------------------------------

Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. (New York City time) on such date for the purchase of Dollars for
delivery two Business Days later.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Holdings, (b) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (c) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(g) and each Restricted Subsidiary thereof that
guarantees such Indebtedness, provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (c) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness, as applicable, and (d) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Existing Credit-Linked Deposit” means a “Post-First Amendment and Restatement
Credit-Linked Deposit” as defined in the Second Amended and Restated Credit
Agreement.

“Existing Euro Term Loan” means a “Euro Term Loan” as defined in the Second
Amended and Restated Credit Agreement.

“Existing Letters of Credit” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Existing Revolving Credit Loans” means a “Revolving Credit Loan” as defined in
the Third Amended and Restated Credit Agreement.

“Existing Revolving Credit Commitment” means a “Revolving Credit Commitment” as
defined in the Third Amended and Restated Credit Agreement.

“Existing Synthetic L/C Commitments” means the “Post-First Amendment and
Restatement Synthetic L/C Commitments” as defined in the Second Amended and
Restated Credit Agreement.

“Existing Term Loans” means the Existing Euro Term Loans and the Existing
Tranche B Dollar Term Loans.

“Existing Tranche B Dollar Term Loan” means a “Tranche B Dollar Term Loan” as
defined in the Second Amended and Restated Credit Agreement.

“Extended 2012 Alternative Currency Revolving Credit Commitment” means, as to
each Lender, its obligation, if any, to (a) make Alternative Currency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(c)(ii) and (b) purchase
participations in Alternative Currency Revolving L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set

 

39



--------------------------------------------------------------------------------

forth opposite such Lender’s name on Schedule 2.01 under the caption “Extended
2012 Alternative Currency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Dollar Amount of the Extended 2012 Alternative Currency
Revolving Credit Commitments on the Fifth Amendment and Restatement Effective
Date is $18,210,214.30.

“Extended 2012 Alternative Currency Revolving Credit Facility” means, at any
time, the aggregate Dollar Amount of the Extended 2012 Alternative Currency
Revolving Credit Commitments, and the extensions of credit thereunder, at such
time.

“Extended 2012 Alternative Currency Revolving Credit Lender” means, at any time,
any Lender that has an Extended 2012 Alternative Currency Revolving Credit
Commitment, an Extended 2012 Alternative Currency Revolving Credit Loan or any
Alternative Currency Revolving Credit Exposure in respect of an Extended 2012
Alternative Currency Revolving Credit Commitment at such time.

“Extended 2012 Alternative Currency Revolving Credit Loan” means an Alternative
Currency Revolving Credit Loan made by a Lender pursuant to its Extended 2012
Alternative Currency Revolving Credit Commitment.

“Extended 2012 Dollar Revolving Credit Commitment” means, as to each Lender, its
obligation, if any, to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar Revolving
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Extended 2012 Dollar Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Extended 2012 Dollar Revolving Credit
Commitments on the Fifth Amendment and Restatement Effective Date is
$44,161,202.38.

“Extended 2012 Dollar Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Extended 2012 Dollar Revolving Credit
Commitments, and the extensions of credit thereunder, at such time.

“Extended 2012 Dollar Revolving Credit Lender” means, at any time, any Lender
that has an Extended 2012 Dollar Revolving Credit Commitment, an Extended 2012
Dollar Revolving Credit Loan or any Dollar Revolving Credit Exposure in respect
of an Extended 2012 Dollar Revolving Credit Commitment at such time.

“Extended 2012 Dollar Revolving Credit Loan” means a Dollar Revolving Credit
Loan made by a Lender pursuant to its Extended 2012 Dollar Revolving Credit
Commitment.

 

40



--------------------------------------------------------------------------------

“Extended 2012 Revolving Credit Commitments” means, collectively, the Extended
2012 Dollar Revolving Credit Commitments and the Extended 2012 Alternative
Currency Revolving Credit Commitments.

“Extended 2012 Revolving Credit Facilities” means the collective reference to
the Extended 2012 Dollar Revolving Credit Facility and the Extended 2012
Alternative Currency Revolving Credit Facility.

“Extended 2012 Revolving Credit Lender” means any Extended 2012 Dollar Revolving
Credit Lender or Extended 2012 Alternative Currency Revolving Credit Lender.

“Extended 2012 Revolving Credit Loan” means a Revolving Credit Loan made by a
Lender pursuant to its Extended 2012 Revolving Credit Commitment.

“Extended Alternative Currency Revolving Credit Commitment” means, as to each
Lender, its obligation, if any, to (a) make Alternative Currency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(c)(ii) and (b) purchase
participations in Alternative Currency Revolving L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Extended Alternative Currency Revolving Credit Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Dollar Amount of the Extended Alternative Currency
Revolving Credit Commitments on the Fifth Amendment and Restatement Effective
Date is $20,404,545.46.

“Extended Alternative Currency Revolving Credit Facility” means, at any time,
the aggregate Dollar Amount of the Extended Alternative Currency Revolving
Credit Commitments, and the extensions of credit thereunder, at such time.

“Extended Alternative Currency Revolving Credit Lender” means, at any time, any
Lender that has an Extended Alternative Currency Revolving Credit Commitment, an
Extended Alternative Currency Revolving Credit Loan or any Alternative Currency
Revolving Credit Exposure in respect of an Extended Alternative Currency
Revolving Credit Commitment at such time.

“Extended Alternative Currency Revolving Credit Loan” means an Alternative
Currency Revolving Credit Loan made by a Lender pursuant to its Extended
Alternative Currency Revolving Credit Commitment.

“Extended Dollar Revolving Credit Commitment” means, as to each Lender, its
obligation, if any, to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar Revolving
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Extended Dollar Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such

 

41



--------------------------------------------------------------------------------

Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Extended Dollar Revolving Credit Commitments on the Fifth Amendment and
Restatement Effective Date is $36,796,704.54.

“Extended Dollar Revolving Credit Facility” means, at any time, the aggregate
Dollar Amount of the Extended Dollar Revolving Credit Commitments, and the
extensions of credit thereunder, at such time.

“Extended Dollar Revolving Credit Lender” means, at any time, any Lender that
has an Extended Dollar Revolving Credit Commitment, an Extended Dollar Revolving
Credit Loan or any Dollar Revolving Credit Exposure in respect of an Extended
Dollar Revolving Credit Commitment at such time.

“Extended Dollar Revolving Credit Loan” means a Dollar Revolving Credit Loan
made by a Lender pursuant to its Extended Dollar Revolving Credit Commitment.

“Extended Euro Term Facility” means the Extended Euro Term Loans.

“Extended Euro Term Lender” means, at any time, any Lender that has an Extended
Euro Term Loan at such time.

“Extended Euro Term Loan” means an Existing Euro Term Loan that shall have been
converted to an “Extended Euro Term Loan” under the Third Amendment and
Restatement Agreement.

“Extended Revolving Credit Commitments” means, collectively, the Extended Dollar
Revolving Credit Commitments and the Extended Alternative Currency Revolving
Credit Commitments.

“Extended Revolving Credit Facilities” means the collective reference to the
Extended Dollar Revolving Credit Facility and the Extended Alternative Currency
Revolving Credit Facility.

“Extended Revolving Credit Lender” means any Extended Dollar Revolving Credit
Lender or Extended Alternative Currency Revolving Credit Lender.

“Extended Revolving Credit Loan” means a Revolving Credit Loan made by a Lender
pursuant to its Extended Revolving Credit Commitment.

“Extended Synthetic L/C Commitment” means, as to each Lender, its obligation, if
any, to (a) fund a Tranche S Term Loan on the Third Amendment and Restatement
Effective Date pursuant to Section 4(a)(ii) of the Third Amendment and
Restatement Agreement and (b) purchase participations in Synthetic L/C
Obligations in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Third
Amendment and Restatement Agreement under the caption “Extended Synthetic L/C
Commitments” or in

 

42



--------------------------------------------------------------------------------

the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Extended Synthetic
L/C Commitments on the Fifth Amendment and Restatement Effective Date is
$136,792,213.15.

“Extended Synthetic L/C Exposure” means, as to each Lender, the product of
(a) such Lender’s Extended Synthetic L/C Percentage and (b) such Lender’s Pro
Rata Share (determined on the basis of the aggregate amount of its Synthetic L/C
Commitments as a percentage of the Aggregate Synthetic L/C Commitments) of the
Synthetic L/C Obligations at such time; provided that, if any Unreimbursed
Amount under a Synthetic L/C Letter of Credit shall have been refinanced, in
part, with Non-Extended Synthetic L/C Loans, then, for so long as such Loans
shall be outstanding, the Extended Synthetic L/C Exposure of any Lender shall
include such Lender’s Pro Rata Share (determined on the basis of its Extended
Synthetic L/C Commitment as a percentage of the Aggregate Extended Synthetic L/C
Commitments) of the amount withdrawn from the Tranche S Collateral Account
pursuant to Section 2.03(c)(viii)(B) to reimburse, in part, such Unreimbursed
Amount.

“Extended Synthetic L/C Facility” means the Extended Synthetic L/C Commitments,
and the extensions of credit made thereunder, including the Tranche S Term
Loans.

“Extended Synthetic L/C Lender” means, at any time, any Lender that has an
Extended Synthetic L/C Commitment, a Tranche S Term Loan or an Extended
Synthetic L/C Exposure at such time.

“Extended Synthetic L/C Percentage” means, with respect to any Extended
Synthetic L/C Lender at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Extended Synthetic L/C Commitment of such Lender at such time and the
denominator of which is the aggregate amount of the Synthetic L/C Commitments of
such Lender at such time.

“Extended Synthetic L/C Pro Rata Share Amount” means, when used with respect to
the portion of any Unreimbursed Amount under a Synthetic L/C Letter of Credit
allocable to any Extended Synthetic L/C Lender, the product of (a) such Lender’s
Pro Rata Share (determined on the basis of the aggregate amount of its Synthetic
L/C Commitments as a percentage of the Aggregate Synthetic L/C Commitments) of
such Unreimbursed Amount and (b) such Lender’s Extended Synthetic L/C
Percentage.

“Extended Term Loan” means an Extended Euro Term Loan or an Extended Tranche B
Dollar Term Loan.

“Extended Tranche B Dollar Term Facility” means the Extended Tranche B Dollar
Term Loans.

“Extended Tranche B Dollar Term Lender” means, at any time, any Lender that has
an Extended Tranche B Dollar Term Loan at such time.

 

43



--------------------------------------------------------------------------------

“Extended Tranche B Dollar Term Loan” means an Existing Tranche B Dollar Term
Loan that shall have been converted to an “Extended Tranche B Dollar Term Loan”
under the Third Amendment and Restatement Agreement.

“Facility” means the Extended Tranche B Dollar Term Facility, the Extended Euro
Term Facility, the Extended Dollar Revolving Credit Facility, the 2015 Dollar
Revolving Credit Facility, the Extended 2012 Dollar Revolving Credit Facility,
the Extended Alternative Currency Revolving Credit Facility, the 2015
Alternative Currency Revolving Credit Facility, the Extended 2012 Alternative
Currency Revolving Credit Facility, the Extended Synthetic L/C Facility or the
Non-Extended Synthetic L/C Facility, as the context may require, and are
referred to collectively as the “Facilities”.

“FASA Credits” means the Delta FASA Credits and the Northwest FASA Credits, as
defined in the Delta FASA and the Northwest FASA, respectively.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of  1/100 of 1%) charged to UBS AG, Stamford
Branch on such day on such transactions as determined by the Administrative
Agent.

“Fifth Amendment and Restatement Agreement” means the Fifth Amendment and
Restatement Agreement dated as of December 11, 2012, among the Borrower,
Holdings, Intermediate Parent, TDS Intermediate Parent, the Administrative
Agent, the Collateral Agent, the L/C Issuers, the Swing Line Lender, the
Syndication Agent and the other Lenders party thereto.

“Fifth Amendment and Restatement Effective Date” has the meaning specified in
the Fifth Amendment and Restatement Agreement.

“First Amendment and Restatement Effective Date” has the meaning specified in
the Second Amended and Restated Credit Agreement.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Foreign Guarantor” means any Guarantor that is not a Domestic Guarantor.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

44



--------------------------------------------------------------------------------

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings which is not a Domestic Subsidiary.

“Fourth Amendment and Restatement Agreement” means the Fourth Amendment and
Restatement Agreement dated as of September 30, 2011, among the Borrower,
Holdings, Intermediate Parent, TDS Intermediate Parent, the Administrative
Agent, the Collateral Agent, the L/C Issuers, the Swing Line Lender, the
Syndication Agent and the other Lenders party thereto.

“Fourth Amendment and Restatement Effective Date” has the meaning specified in
the Fourth Amendment and Restatement Agreement.

“Fourth Mortgage Amendment” has the meaning specified in Section 6.17.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans, the
Second Lien Notes, any Junior Lien Indebtedness, any Second Lien Indebtedness,
any High Yield Notes (and any Permitted Refinancing thereof), any 2016 Senior
Notes (and any Permitted Refinancing thereof), any Subordinated Financing and
any Permitted Refinancing Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

45



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Original Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means each Person that has unconditionally guaranteed all
Obligations to the extent set forth in the definition of “Collateral and
Guarantee Requirement” or as required by the terms of any Intercreditor
Agreement.

“Guaranty” means (a) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11 or otherwise.

 

46



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (i) UBS AG, London branch, with respect to those certain
three cross currency swaps executed by Borrower with UBS AG, London branch, each
with an effective date of August 23, 2006 and (ii) any Person that is a Lender
or an Affiliate of a Lender at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto.

“High Yield Notes” means the Senior Notes and Senior Subordinated Notes.

“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the
Senior Notes Indenture and the Senior Subordinated Notes Indenture.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,

 

47



--------------------------------------------------------------------------------

industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit J.

“Intercreditor Agreements” means the Junior Lien Intercreditor Agreements and
the Second Lien Intercreditor Agreements.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made; and (c) as to any Credit-Linked Deposit, the last day of each
Interest Period therefor or the date of any prepayment thereof.

 

48



--------------------------------------------------------------------------------

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice (except for any
Non-Extended Synthetic L/C Loan or any Tranche S Term Loan, which shall
initially have an Interest Period coincident with the Interest Period in effect
for the Credit-Linked Deposits at the time such Loan is made, subject to
subsequent conversion in accordance with Section 2.02), and (b) as to any
Credit-Linked Deposit, the period commencing on the date specified in the Second
Amended and Restated Credit Agreement with respect to such Credit-Linked Deposit
and ending on the next succeeding day thereafter that is the last Business Day
of March, June, September or December, and thereafter, the period commencing on
the last day of the preceding Interest Period with respect thereto; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan or Credit-Linked Deposit was made.

“Intermediate Holding Company” means any Subsidiary of Holdings that, directly
or indirectly, owns any of the issued and outstanding Equity Interests of the
Borrower.

“Intermediate Parent” has the meaning specified in the introductory paragraph to
this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of

 

49



--------------------------------------------------------------------------------

covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Transaction” means (a) the contribution of the Second Lien Series A
Notes to the Travelport Guarantor as a capital contribution, (b) the guaranty by
the Travelport Guarantor of certain obligations under the PIK Credit Agreement
and the pledge of the Second Lien Series A Notes to secure the Travelport
Guarantor’s obligations under such guaranty, and the escrow arrangements related
thereto, (c) the consummation of any other transactions incidental to any of the
foregoing, and (d) the payment of fees and expenses in connection with any of
the foregoing.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunners” means UBS Securities LLC, Credit Suisse Securities (USA) LLC
and Lehman Brothers Inc., each in its capacity as a Joint Bookrunner under this
Agreement.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Lien” means a Lien on all or a portion of the Collateral (and on no
asset or property that is not Collateral) securing Indebtedness incurred
pursuant to Section 7.03(w) (and related obligations), which Lien is junior in
priority to the Liens securing the Obligations; provided that such Lien shall be
subject to, and the administrative agent, collateral agent, trustee and/or any
similar representative (in each case, as determined by the Administrative Agent)
acting on behalf of the holders of such Indebtedness (and related obligations)
shall have become party to, a Junior Lien Intercreditor Agreement (and such
Junior Lien Intercreditor Agreement shall have been executed by the Loan
Parties).

“Junior Lien Indebtedness” means any Indebtedness secured by Junior Liens.
Junior Lien Indebtedness shall not include any Indebtedness incurred under the
Second Lien Indenture (and, prior to the Subsequent Pricing Increase Effective
Date, any Permitted Refinancing thereof). For the avoidance of doubt, any
Indebtedness incurred or outstanding pursuant to that certain credit agreement
dated as of May 8, 2012, among the Loan Parties, Credit Suisse AG, as
administrative agent and collateral agent, and the other entities party thereto,
shall be deemed to be Junior Lien Indebtedness and incurred and outstanding
under Section 7.03(w) and shall not be deemed to be Permitted Refinancing
Indebtedness.

 

50



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means (i) the Intercreditor Agreement,
dated May 30, 2012, among the Administrative Agent, the Collateral Agent, Credit
Suisse AG, as the administrative agent, Credit Suisse AG, as the collateral
agent, the Borrower and the other Loan Parties and (ii) any other intercreditor
agreement in form and substance satisfactory to the Administrative Agent
providing for any Liens securing Indebtedness (and related obligations) to be
junior in priority to the Liens securing the Obligations and setting forth the
relative creditor rights and with terms substantially the same as the Junior
Lien Intercreditor Agreement as in effect on the Fifth Amendment and Restatement
Effective Date.

“Latest Maturity Date” means, at any date of determination, the latest date that
is a Maturity Date applicable to any Loan or Commitment hereunder at such time,
determined after giving effect to any extension of the Maturity Dates hereunder
and assuming, in the case of any Maturity Date that is determined by reference
to the satisfaction or non-satisfaction of any condition, that such Maturity
Date is to occur on the latest of the dates specified therefor.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” means a Revolving L/C Borrowing or a Non-Extended Synthetic L/C
Borrowing.

“L/C Credit Extension” means a Revolving L/C Credit Extension or a Synthetic L/C
Credit Extension.

“L/C Issuer” means a Revolving L/C Issuer or the Synthetic L/C Issuer.

“L/C Obligations” means the Revolving L/C Obligations and the Synthetic L/C
Obligations.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

51



--------------------------------------------------------------------------------

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means (a) with respect to Letters of Credit
issued under the Revolving Credit Facilities, the day that is five (5) Business
Days prior to the latest scheduled Maturity Date then in effect for the
Revolving Credit Facilities (or, if such day is not a Business Day, the next
preceding Business Day) and (b) with respect to Letters of Credit issued under
the Synthetic L/C Facilities, the day that is five (5) Business Days prior to
the latest scheduled Maturity Date then in effect for the Synthetic L/C
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit made by a Lender to the Borrower under
Article II (including such extensions of credit that were made prior to the
Fifth Amendment and Restatement Effective Date and acknowledged in Section 2.01
as of such date) in the form of a Tranche B Dollar Term Loan, a Euro Term Loan,
a Revolving Credit Loan, a Non-Extended Synthetic L/C Loan, a Tranche S Term
Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and, except for purposes of
Section 10.01, the Tranche S Collateral Account Agreement, (v) the Intercreditor
Agreements and (vi) each Letter of Credit Application.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Bond Prepayments” has the meaning specified in Section 6.18.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

 

52



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.

“Maturity Date” means (a) with respect to the Extended Revolving Credit
Commitments, the Extended Revolving Credit Loans and the Extended Revolving
Credit Facilities, August 23, 2013, (b) with respect to the 2015 Revolving
Credit Commitments, the 2015 Revolving Credit Loans and the 2015 Revolving
Credit Facility, May 24, 2015, (c) with respect to the Extended 2012 Revolving
Credit Commitments, the Extended 2012 Revolving Credit Loans and the Extended
2012 Revolving Credit Facility, August 22, 2013, (d) with respect to the
Non-Extended Synthetic L/C Facility, the seventh anniversary of the Original
Closing Date and (e) with respect to the Extended Term Loans and the Extended
Synthetic L/C Facility, the ninth anniversary of the Original Closing Date;
provided that, in the case of clauses (b) and (e), the Maturity Date with
respect to the 2015 Revolving Credit Facility, the Extended Term Loans and the
Extended Synthetic L/C Facility (including the Tranche S Term Loans) shall
instead be May 29, 2014, if the Senior Notes shall not have been repaid,
redeemed, defeased, refinanced or otherwise satisfied in full on or prior to
May 29, 2014 (with any such repayment, redemption, defeasance, refinancing or
other satisfaction financed, in whole or in part, with the proceeds of
Indebtedness qualifying as such for purposes of this definition only if (i) the
stated final maturity of such Indebtedness shall not be earlier than 91 days
after the Latest Maturity Date in effect on the date of incurrence thereof, and
such stated final maturity shall not be subject to any conditions that could
result in such stated final maturity occurring on a date that precedes such 91st
day (it being understood that acceleration or mandatory repayment, prepayment,
redemption or repurchase of such Indebtedness upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof) and
(ii) such Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default, a change in control, an event
of loss or an asset disposition) prior to the date that is 91 days after the
Latest Maturity Date in effect on the date of incurrence thereof, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of each Class of the Term Loans outstanding as
of the date of incurrence thereof); provided, further, that if any day that
would otherwise be a Maturity Date is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.

 

53



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Amount” means, (a) if the Subsequent Pricing Increase Effective Date
has not occurred, on any date, $75,000,000; provided that if the Revolving
Credit Commitments are less than $125,000,000 on such date then the Minimum
Amount shall be reduced by the difference between $125,000,000 and the amount of
the Revolving Credit Commitments on such date but in no event shall be less than
$70,000,000, and (b) if the Subsequent Pricing Increase Effective Date has
occurred, (x) on any date prior to September 30, 2013, $75,000,000; provided
that if the Revolving Credit Commitments are less than $125,000,000 on such date
then the Minimum Amount shall be reduced by the difference between $125,000,000
and the amount of the Revolving Credit Commitments on such date but in no event
shall be less than $70,000,000 and (y) on September 30, 2013, and any date
thereafter, $45,000,000.

“Minimum Cash” means, on any date, the Dollar Amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l), Section 7.01(r), Section 7.01(s), clauses (i) and (ii) of
Section 7.01(u), Section 7.01(aa) and Section 7.01(bb)) included in the
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries as of such date, minus the aggregate amount of cash and Cash
Equivalents credited to the Tranche S Collateral Account as of such date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a document in form and substance reasonably satisfactory to the
Administrative Agent.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (h) of the
definition of “Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or, during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the

 

54



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents, any Permitted Refinancing Indebtedness, any Junior
Lien Indebtedness and any Second Lien Indebtedness), (B) the out-of-pocket
expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by Holdings, the Borrower
or such Restricted Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserves for adjustment in respect of (x) the
sale price of such assets or assets established in accordance with GAAP,
including working capital adjustments, (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters, and (z) any indemnification obligations associated with
such asset or assets or such transaction (provided that, solely with respect to
the Permitted Disposition, amounts deducted from Net Cash Proceeds pursuant to
this subclause (D) shall not exceed, individually or in the aggregate,
$30,000,000), it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed a Dollar Amount of $7,250,000 and (y) no such net cash proceeds
shall constitute Net Cash Proceeds under this clause (a) in any fiscal year
until the aggregate amount of all such net cash proceeds in such fiscal year
shall exceed a Dollar Amount of $21,750,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by Holdings, the
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance.

 

55



--------------------------------------------------------------------------------

“New Post-First Amendment and Restatement Synthetic L/C Commitment” has the
meaning specified in the Second Amended and Restated Credit Agreement.

“New Post-First Amendment and Restatement Synthetic L/C Lender” has the meaning
specified in the Second Amended and Restated Credit Agreement.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Extended Synthetic L/C Borrowing” means a borrowing consisting of
simultaneous Non-Extended Synthetic L/C Loans deemed made by each of the
Non-Extended Synthetic L/C Lenders pursuant to Section 2.03(c)(viii) and having
the same Interest Period.

“Non-Extended Synthetic L/C Commitment” means, as to each Lender, its
obligation, if any, to (a) make Non-Extended Synthetic L/C Loans to the Borrower
pursuant to Section 2.03(c)(viii) and (b) purchase participations in Synthetic
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount of such Lender’s Existing Synthetic L/C Commitment as
in effect immediately prior to the Third Amendment and Restatement Effective
Date (less any portion thereof that shall have been converted to an Extended
Synthetic L/C Commitment pursuant to the Third Amendment and Restatement
Agreement) or the amount set forth in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Non-Extended Synthetic L/C Commitments on the Fifth Amendment and
Restatement Effective Date is $13,207,786.85.

“Non-Extended Synthetic L/C Exposure” means, as to each Lender, the sum of
(a) the outstanding principal amount of such Lender’s Non-Extended Synthetic L/C
Loans and (b) the product of (i) such Lender’s Non-Extended Synthetic L/C
Percentage and (ii) such Lender’s Pro Rata Share (determined on the basis of the
aggregate amount of its Synthetic L/C Commitments as a percentage of the
Aggregate Synthetic L/C Commitments) of the Synthetic L/C Obligations at such
time.

“Non-Extended Synthetic L/C Facility” means the Non-Extended Synthetic L/C
Commitments and the extensions of credit made thereunder.

“Non-Extended Synthetic L/C Lender” means, at any time, any Lender that has a
Non-Extended Synthetic L/C Commitment or a Non-Extended Synthetic L/C Exposure
at such time.

“Non-Extended Synthetic L/C Loans” means the loans deemed made by the
Non-Extended Synthetic L/C Lenders to the Borrower pursuant to
Section 2.03(c)(viii) to reimburse, in part, drawings under a Synthetic L/C
Letter of Credit, which loans are funded by reducing the Credit-Linked Deposits
by a like amount.

 

56



--------------------------------------------------------------------------------

“Non-Extended Synthetic L/C Percentage” means, with respect to any Non-Extended
Synthetic L/C Lender at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Non-Extended Synthetic L/C Commitment of such Lender at such time and the
denominator of which is the aggregate amount of the Synthetic L/C Commitments of
such Lender at such time.

“Non-Extended Synthetic L/C Pro Rata Share Amount” means, when used with respect
to the portion of any Unreimbursed Amount under a Synthetic L/C Letter of Credit
allocable to any Non-Extended Synthetic L/C Lender, the product of (a) such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Synthetic L/C Commitments as a percentage of the Aggregate Synthetic L/C
Commitments) of such Unreimbursed Amount and (b) such Lender’s Non-Extended
Synthetic L/C Percentage.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Northwest” means Northwest Airlines, Inc., a Minnesota corporation.

“Northwest FASA” means the Northwest Founder Airline Services Agreement, dated
as of June 30, 2003, between Northwest and the Borrower.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event that is proposed to be applied to a particular use
or transaction, that such amount (a) was not required to be applied to prepay
the Loans pursuant to Section 2.05(b) and (b) was not previously applied, or is
not simultaneously being applied, to any Investment, Restricted Payment or
prepayment, redemption, purchase, defeasance or other payment in respect of any
Subordinated Financing pursuant to Section 7.02(n), 7.06(g)(i), 7.06(i) or
7.15(a).

“Note” means any promissory note of the Borrower payable to a Lender under any
Facility or Facilities (or its registered assigns) evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from extensions of credit
made by such Lender under such Facility or Facilities. Notes issued on and after
the Third Amendment and Restatement Effective Date shall be in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding

 

57



--------------------------------------------------------------------------------

under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party and its Subsidiaries arising
under any Secured Hedge Agreement, and (c) Cash Management Obligations. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document and (ii) the obligation of any Loan Party or any of its Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

“OID” has the meaning specified in the definition of the term “Permitted
Refinancing Indebtedness”.

“Orbitz Business” means the Persons whose assets and operations comprise the
former Orbitz Worldwide Business division of Holdings (as such division was
comprised on the Original Closing Date).

“Orbitz IPO” means the initial public offering of common Equity Interests of
Orbitz Worldwide, Inc., completed on July 25, 2007.

“Orbitz TopCo” means Orbitz Worldwide, Inc. or any other Person that owns any
and all of the other Persons comprising the Orbitz Business.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means August 23, 2006.

“Original Closing Date Audited Financial Statements” means the audited combined
balance sheets of the Travelport business of Cendant Corporation as of each of
December 31, 2005 and 2004, and the related audited consolidated statements of
income, stockholders’ equity and cash flows for the Travelport business of
Cendant Corporation for the fiscal years ended December 31, 2005, 2004 and 2003,
respectively.

“Original Closing Date Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(ii).

 

58



--------------------------------------------------------------------------------

“Original Closing Date Pro Forma Financial Statements” has the meaning specified
in Section 5.05(a)(ii).

“Original Closing Date Transactions” has the meaning specified in the Second
Amended and Restated Credit Agreement.

“Original Closing Date Unaudited Financial Statements” means the unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Target and its Subsidiaries for each subsequent fiscal
quarter ended at least forty-five (45) days before the Original Closing Date,
which financial statements shall be prepared in accordance with GAAP.

“Original Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Original Post-First Amendment and Restatement Synthetic L/C Commitment” has the
meaning specified in the Second Amended and Restated Credit Agreement.

“Original Post-First Amendment and Restatement Synthetic L/C Lender” has the
meaning specified in the Second Amended and Restated Credit Agreement.

“Other Indebtedness” has the meaning specified in the definition of the term
“Permitted Refinancing Indebtedness”.

“Other Sponsor” shall mean another financial sponsor identified to the
Administrative Agent that is a purchaser of Equity Interests in Holdings on or
prior to December 4, 2008.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Tranche B Dollar Term Loans,
Euro Term Loans, Revolving Credit Loans, Non-Extended Synthetic L/C Loans,
Tranche S Term Loans and Swing Line Loans on any date, the Dollar Amount thereof
after giving effect to any borrowings and prepayments or repayments of Tranche B
Dollar Term Loans, Euro Term Loans, Revolving Credit Loans (including any
refinancing of outstanding Unreimbursed Amounts under Revolving Letters of
Credit as a Revolving Credit Borrowing), Non-Extended Synthetic L/C Loans,
Tranche S Term Loans and Swing Line Loans, as the case may be, occurring on such
date, and (b) with respect to any L/C Obligations on any date, the Dollar Amount
thereof on such date after giving effect to any related L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding Unreimbursed Amounts under
related Letters of Credit (including any refinancing of outstanding Unreimbursed
Amounts under related Letters of Credit as a Revolving Credit Borrowing or
Non-Extended Synthetic L/C Borrowing, as the case may be) or any reductions in
the maximum amount available for drawing under related Letters of Credit taking
effect on such date.

 

59



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of UBS AG,
Stamford Branch in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Amendments” has the meaning specified in Section 2.17(c).

“Permitted Disposition” means the disposition of GTA Holdco Limited, GTA
Americas LLC, Columbus Technology Developments Limited and Octopus Travel.com
(USA) Ltd, in each case pursuant to the Permitted Disposition Agreement.

“Permitted Disposition Agreement” means the Share Purchase Agreement, dated as
of March 5, 2011 by and among Gullivers Services Limited, Travelport (Bermuda)
Ltd. and Travelport Inc., as the sellers, Travelport Limited, as the Travelport
guarantor, Kuoni Holdings Plc, Kuoni Holding Delaware, Inc. and KIT Solution AG,
as the purchasers, and Kuoni Reisen Holding AG, as the Kuoni guarantor.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (and, after a Qualifying IPO, of the Borrower or an
Intermediate Holding Company) to the extent permitted hereunder.

“Permitted Holders” means each of (a) at any time, (i) the Sponsor, (ii) the
Management Stockholders and (iii) the Other Sponsor and (b) from and after the
Subsequent Pricing Increase Effective Date, (i) the holders of loans under the
PIK Credit Agreement, (ii) the holders of Second Lien Notes, (iii) the holders
of Senior Notes, (iv) the holders of 2016 Senior Notes and (v) the holders of
Senior Subordinated Notes; provided that if the Management Stockholders own
beneficially or of record more than

 

60



--------------------------------------------------------------------------------

fifteen percent (15%) of the outstanding voting stock of Holdings in the
aggregate, they shall be treated as Permitted Holders of only fifteen percent
(15%) of the outstanding voting stock of Holdings at such time; provided further
that if the Other Sponsor owns beneficially or of record more than fifteen
percent (15%) of the outstanding voting stock of Holdings in the aggregate, it
shall be treated as a Permitted Holder of only fifteen percent (15%) of the
outstanding voting stock of Holdings at such time; provided further that the
holders of loans under the PIK Credit Agreement, the holders of Second Lien
Notes, the holders of Senior Notes, the holders of 2016 Senior Notes and the
holders of Senior Subordinated Notes shall be treated as Permitted Holders
solely with respect to outstanding voting stock of Holdings acquired as a result
of the exchange or conversion of outstanding loans under the PIK Credit
Agreement, outstanding notes under the Second Lien Indenture, outstanding Senior
Notes under the Senior Notes Indentures, outstanding 2016 Senior Notes under the
2016 Senior Notes Indenture and outstanding Senior Subordinated Notes under the
Senior Subordinated Notes Indenture, as the case may be, for or into outstanding
voting stock of Holdings.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(b), 7.03(t), 7.03(v) or 7.03(w), (i) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the

 

61



--------------------------------------------------------------------------------

documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (e) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is Second Lien Indebtedness, (i) any
modification, refinancing, refunding, renewal or extension (and related
obligations) entered into prior to the Subsequent Pricing Increase Effective
Date constitutes “Second Priority Claims” under a Second Lien Intercreditor
Agreement and is secured only by Liens on Collateral that are Second Liens and
(ii) any modification, refinancing, refunding, renewal or extension (and related
obligations) entered into on or after the Subsequent Pricing Increase Effective
Date is secured only by Liens on Collateral that are Junior Liens and (f) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(w), such modification,
refinancing, refunding, renewal or extension is secured only by Liens on
Collateral that are Junior Liens.

“Permitted Refinancing Indebtedness” means (a) Indebtedness of the Borrower and
any Guarantees thereof by the Guarantors incurred to refinance the Term Loans or
the Non-Extended Synthetic L/C Facility (any such Indebtedness being referred to
in this definition as “Other Indebtedness”); provided that (i) the stated final
maturity of such Other Indebtedness is not earlier than 91 days after the Latest
Maturity Date in effect on the date of incurrence thereof, and such stated final
maturity is not subject to any conditions that could result in such stated final
maturity occurring on a date that precedes such 91st day (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Other Indebtedness upon the occurrence of an event of default, a change
in control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof), (ii) such Other
Indebtedness is not required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates, upon the occurrence of one or more
events or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition) prior to the date that is 91 days after the Latest Maturity
Date in effect on the date of incurrence thereof, provided that, notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Other Indebtedness shall be permitted so long as the Weighted Average Life to
Maturity of such Other Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of each Class of the Term Loans outstanding as of the
date of incurrence thereof, (iii) such Other Indebtedness shall not be an
obligation (including pursuant to a Guarantee) of any Person other than the
Borrower and the Guarantors, (iv) 100% of the Net Cash Proceeds of such Other
Indebtedness shall be applied, on the date of the incurrence thereof, (A) to
refinance all or any portion of the Non-Extended Synthetic L/C Facility (with a
concomitant reduction of the Non-Extended Synthetic L/C Commitments) and (B)(x)
to repay or prepay all or any portion of the outstanding Extended Term Loans and
(y) following the expiration and repayment in full

 

62



--------------------------------------------------------------------------------

of the Non-Extended Synthetic L/C Facility, to refinance all or any portion of
the Extended Synthetic L/C Facility (with a concomitant reduction of the
Extended Synthetic L/C Commitments) in accordance with the terms of this
Agreement, (v) such Other Indebtedness shall not be secured by any Lien on any
property or assets of Holdings or any Subsidiary, provided that any such Other
Indebtedness 100% of the Net Cash Proceeds of which are applied in accordance
with clause (iv) above may be secured on a junior priority basis (and subject to
a Junior Lien Intercreditor Agreement or a Second Lien Intercreditor Agreement,
as the case may be) by such property and assets of Holdings and the Subsidiaries
as secure the Obligations (other than the Tranche S Collateral Account and funds
credited thereto), provided further that any such Other Indebtedness 100% of the
Net Cash Proceeds of which are applied in accordance with clause (iv)(A) above
may be secured on a pari passu basis (and subject to an intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent) by such
property and assets of Holdings and the Subsidiaries as secure the Obligations
(other than the Tranche S Collateral Account and funds credited thereto),
(vi) with respect to any such Other Indebtedness secured on a pari passu basis
in accordance with the preceding clause (v), if the initial yield on such Other
Indebtedness (as determined by the Administrative Agent to be equal to the sum
of (x) the margin above the Eurocurrency Rate or similar interest rate spread on
such Other Indebtedness for a three-month Interest Period commencing on such
date (which shall be increased by the amount that any “LIBOR floor” applicable
to such Other Indebtedness on the date such Other Indebtedness is incurred would
exceed the Eurocurrency Rate or similar interest rate spread that would be in
effect for a three-month Interest Period commencing on such date) and (y) if
such Other Indebtedness is initially incurred at a discount or the lenders
making the same receive a fee directly or indirectly from Holdings or any
Subsidiary for doing so, but excluding customary arrangement fees and commitment
fees paid to the arrangers (the amount of such discount or fee, expressed as a
percentage of such Other Indebtedness, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Indebtedness and (y) four) exceeds the sum of (A) the margin then in
effect for any Term Loan of any Class (which, with respect to the Term Loans of
any such Class, shall be the sum of the Applicable Rate then in effect for such
Term Loans of such Class increased by the amount that any “LIBOR floor”
applicable to such Term Loans of such Class on the date such Other Indebtedness
is incurred would exceed the Eurocurrency Rate that would be in effect for a
three-month Interest Period commencing on such date) plus (B) the amount of OID
initially paid in respect of the Term Loans of such Class divided by the lesser
of (x) the average life to maturity of the Term Loans of such Class as in effect
at the time such Term Loans were made as reasonably determined by the
Administrative Agent and (y) four (the amount of such excess being referred to
herein as the “Yield Differential”), then the Applicable Rate then in effect for
each such affected Class of Term Loans shall automatically be increased by the
Yield Differential, effective upon the incurrence of such Other Indebtedness and
(vii) both immediately prior and after giving effect thereto, no Default exists
or would result therefrom and (b) any Permitted Refinancing in respect of the
Indebtedness referred to in clause (a) above.

“Permitted Refinancing Indebtedness Documentation” means any documentation
governing any Permitted Refinancing Indebtedness.

 

63



--------------------------------------------------------------------------------

“Permitted Transfer Date” has the meaning specified in the form of the PIK
Credit Agreement attached as Exhibit A to Exhibit F (Amendment Agreement) to the
Disclosure Statement, dated September 28, 2011, and filed by Holdings with the
Securities and Exchange Commission.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Credit Agreement” means the Amended and Restated Credit Agreement dated as
of October 3, 2011, among Travelport Holdings, Wells Fargo Bank, National
Association, as administrative agent, each lender from time to time party
thereto and the other agents and arrangers named therein, as such Amended and
Restated Credit Agreement may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“PIK Guarantee” means any Guarantee by Holdings, the Borrower or any Restricted
Subsidiary in respect of any obligations of Travelport Holdings under the PIK
Credit Agreement.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to the acquisition of an Acquired
Entity or Business, the period beginning on the date such acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

“Principal L/C Issuer” means (a) any L/C Issuer that has issued Letters of
Credit under any Revolving Credit Facility having an aggregate Outstanding
Amount in excess of $10,000,000 and (b) the Synthetic L/C Issuer.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Holdings, the Borrower and the Restricted Subsidiaries; provided
that, so

 

64



--------------------------------------------------------------------------------

long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings related to such actions or such additional costs, as applicable, it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such
cost savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) if
compliance for a Test Period ending on or before June 30, 2007 is being
determined, the Transaction shall have been deemed to have been consummated on
the first day of such applicable Test Period, (B) to the extent applicable, the
Pro Forma Adjustment shall have been made and (C) all Specified Transactions and
the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings, the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

65



--------------------------------------------------------------------------------

“Purchase Agreement” means the Purchase Agreement by and among Cendant
Corporation, Travelport LLC and TDS Investor LLC dated as of June 30, 2006.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings, any Intermediate Holding Company or the Borrower of its common
Equity Interests in an underwritten primary public offering (other than an
offering solely in respect of an employee stock purchase program) in the United
States, Canada, Switzerland or any member nation of the European Union.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, or a
conversion or continuation of Term Loans of any Class, Revolving Credit Loans of
any Class or Non-Extended Synthetic L/C Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in Dollar
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Tranche B Dollar Term
Commitments, (c) aggregate unused Euro Term Commitments, (d) aggregate unused
Revolving Credit Commitments and (e) aggregate Unused Synthetic L/C Commitments;
provided that the unused Tranche B Dollar Term Commitment, unused Euro Term
Commitment, unused Revolving Credit Commitment and Unused Synthetic L/C
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender or Holdings or any Affiliate thereof shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Original Closing Date, the First Amendment and Restatement Effective Date or the
Worldspan Closing Date, any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to

 

66



--------------------------------------------------------------------------------

have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings (including any
Intermediate Holding Company) other than an Unrestricted Subsidiary and other
than the Borrower.

“Restructuring Transaction” has the meaning specified in the Fourth Amended and
Restated Credit Agreement.

“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or an
Alternative Currency Revolving Credit Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment. The aggregate amount of the Revolving Credit Commitments as of the
Fifth Amendment and Restatement Effective Date is $180,163,000.00.

“Revolving Credit Exposure” means the collective reference to the Dollar
Revolving Credit Exposure and the Alternative Currency Revolving Credit
Exposure.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loan Modification Agreement” shall mean a Revolving Credit
Loan Modification Agreement in form and substance reasonably satisfactory to the
Revolving Credit Loan Modification Offer Arranger, the Administrative Agent and
the Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Revolving Credit Lenders, the Revolving Credit Loan Modification Offer Arranger
and the Administrative Agent.

“Revolving Credit Loan Modification Offer” has the meaning specified in
Section 2.17.

 

67



--------------------------------------------------------------------------------

“Revolving Credit Loan Modification Offer Arranger” means, with respect to any
Revolving Credit Loan Modification Offer, any Person or Persons appointed by the
Borrower as an arranger thereof.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“Revolving L/C Advances” means the collective reference to Dollar Revolving L/C
Advances and Alternative Currency Revolving L/C Advances.

“Revolving L/C Borrowings” means the collective reference to Dollar Revolving
L/C Borrowings and Alternative Currency Revolving L/C Borrowings.

“Revolving L/C Credit Extensions” means the collective reference to the Dollar
Revolving L/C Credit Extensions and the Alternative Currency Revolving L/C
Credit Extensions.

“Revolving L/C Issuer” means the collective reference to the Dollar Revolving
L/C Issuer and the Alternative Currency Revolving L/C Issuer.

“Revolving L/C Obligations” means the collective reference to the Dollar
Revolving L/C Obligations and the Alternative Currency Revolving L/C
Obligations.

“Revolving Letters of Credit” means the collective reference to Dollar Revolving
Letters of Credit and Alternative Currency Revolving Letters of Credit.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amended and Restated Credit Agreement” has the meaning specified in the
preliminary statements to this Agreement.

“Second Amendment and Restatement Effective Date” has the meaning specified in
the Second Amended and Restated Credit Agreement.

“Second Lien” means a Lien on all or a portion of the Collateral (and on no
asset or property that is not Collateral) securing Indebtedness incurred
pursuant to Section 7.03(v) (and related obligations), which Lien is junior in
priority to (i) the Liens securing the Obligations and (ii) the Liens securing
any Junior Lien Indebtedness;

 

68



--------------------------------------------------------------------------------

provided that such Lien shall be subject to, and the administrative agent,
collateral agent, trustee and/or any similar representative (in each case, as
determined by the Administrative Agent) acting on behalf of the holders of such
Indebtedness (and related obligations) shall have become party to, a Second Lien
Intercreditor Agreement (and such Second Lien Intercreditor Agreement shall have
been executed by the Loan Parties).

“Second Lien Administrative Agent” means Wells Fargo Bank, National Association,
acting through such of its branches or affiliates as it deems appropriate, in
its capacity as administrative agent under the Second Lien Indenture or,
subsequent to any refinancing of the Second Lien Notes permitted by this
Agreement and the Second Lien Intercreditor Agreement, the trustee,
administrative agent or similar agent under the Second Lien Indenture and each
of their successors in such capacities.

“Second Lien Collateral Agent” means Wells Fargo Bank, National Association,
acting through such of its branches or affiliates as it deems appropriate, in
its capacity as collateral agent, collateral trustee or similar agent under the
Second Lien Indenture, or any successor collateral agent, collateral trustee or
similar agent.

“Second Lien Collateral Documents” has the meaning assigned to the term
“Collateral Documents” in the Second Lien Indenture.

“Second Lien Indebtedness” means any Indebtedness secured by a Second Lien,
including any Indebtedness outstanding under the Second Lien Indenture. For the
avoidance of doubt, any Indebtedness incurred or outstanding pursuant to
Section 7.03(v) (and, prior to the Subsequent Pricing Increase Effective Date,
any Permitted Refinancing thereof) shall be deemed to be Second Lien
Indebtedness.

“Second Lien Indenture” means that certain indenture dated as of November 30,
2011, among the Loan Parties, Wells Fargo Bank, National Association, acting
through such of its branches or affiliates as it deems appropriate, as trustee
and collateral agent, as amended, restated, supplemented or modified from time
to time to the extent permitted by this Agreement and the applicable Second Lien
Intercreditor Agreement, and shall also include, prior to the Subsequent Pricing
Increase Effective Date, any renewal, extension, refunding, restructuring,
replacement or refinancing thereof permitted by this Agreement and the
applicable Second Lien Intercreditor Agreement (whether with the original
lenders or with an administrative agent or agents or other lenders, whether
provided under the original Second Lien Indenture or any other credit or other
indenture or agreement and whether entered into prior to, concurrently with or
subsequent to the termination of the prior Second Lien Indenture). Any reference
to the Second Lien Indenture herein shall be deemed a reference to any Second
Lien Indenture then in existence.

“Second Lien Intercreditor Agreement” means (i) the Intercreditor Agreement,
dated the Fourth Amendment and Restatement Effective Date, among the
Administrative Agent, the Collateral Agent, Wells Fargo Bank, National
Association, as the Second Lien Trustee, Wells Fargo Bank, National Association,
as the Second Lien

 

69



--------------------------------------------------------------------------------

Collateral Agent, the Borrower and the other Loan Parties and (ii) any other
intercreditor agreement among the Administrative Agent, the Collateral Agent,
the Second Lien Trustee (if then in effect), the Second Lien Collateral Agent
(if then in effect), the Borrower and the other Loan Parties on terms that are
no less favorable in any material respect to the Secured Parties as those
contained in the Second Lien Intercreditor Agreement as in effect on the Fourth
Amendment and Restatement Effective Date, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Second Lien Notes” means the senior secured second lien notes issued and
outstanding under the Second Lien Indenture as in effect on November 30, 2011.

“Second Lien Series A Notes” means the “Series A Notes” as defined in the Second
Lien Indenture as of November 30, 2011.

“Second Lien Series B Notes” means the “Series B Notes” as defined in the Second
Lien Indenture as of November 30, 2011.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means, collectively, (a) $450,000,000 in aggregate principal
amount of the Borrower’s 9 7/8% senior dollar fixed rate notes due 2014,
(b) $150,000,000 in aggregate principal amount of the Borrower’s dollar floating
rate senior unsecured notes due 2014 and (c) €235,000,000 in aggregate principal
amount of the Borrower’s euro floating rate senior unsecured notes due 2014.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
August 23, 2006.

 

70



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means, collectively, (a) $300,000,000 in aggregate
principal amount of the Borrower’s 11 7/8% senior subordinated notes due 2016
and (b) €160,000,000 in aggregate principal amount of the Borrower’s 10 7/8%
senior euro fixed rate notes due 2016.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of August 23, 2006.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Default” means any Event of Default under Section 8.01(a), (f) or
(g).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment or Subsidiary designation that by
the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.

“Sponsor” means The Blackstone Group and its Affiliates, but not including,
however, any of its portfolio companies.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsor and the Borrower.

“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

71



--------------------------------------------------------------------------------

“Subordinated Financing” has the meaning specified in Section 7.15(a).

“Subordinated Financing Documentation” means any documentation governing any
Subordinated Financing.

“Subsequent Pricing Increase Effective Date” means the first date on or after
the Fifth Amendment and Restatement Effective Date on which (i) Holdings or any
of its Subsidiaries have, collectively, incurred Indebtedness in an aggregate
principal amount of $217,500,000 or more pursuant to Section 7.03(w) (excluding
any Indebtedness outstanding immediately prior to the Fifth Amendment and
Restatement Effective Date) or (ii) Holdings shall have delivered an officer’s
certificate to the Administrative Agent, duly executed by a Responsible Officer
of Holdings, stating that Holdings has designated such date as the Subsequent
Pricing Increase Effective Date. It is understood and agreed that if Holdings or
any Subsidiary of Holdings takes any action that would not be permitted to be
taken hereunder prior to the Subsequent Pricing Increase Effective Date, solely
for the purposes of determining the Applicable Rate and for any other purpose
hereunder, the Subsequent Pricing Increase Effective Date shall be deemed to
have occurred upon the taking of such action.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Holdings that
are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13,
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such

 

72



--------------------------------------------------------------------------------

transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means UBS Loan Finance LLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $20,000,000 and (b) the aggregate Dollar Amount of the Dollar Revolving
Credit Commitments at such time. The Swing Line Sublimit is part of, and not in
addition to, the Dollar Revolving Credit Commitments.

“Syndication Agent” means Credit Suisse Securities (USA), LLC, as Syndication
Agent under this Agreement.

“Synthetic L/C Commitment” means an Extended Synthetic L/C Commitment or a
Non-Extended Synthetic L/C Commitment.

 

73



--------------------------------------------------------------------------------

“Synthetic L/C Credit Extension” means, with respect to any Synthetic L/C Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.

“Synthetic L/C Exposure” means the collective reference to the Extended
Synthetic L/C Exposure and the Non-Extended Synthetic L/C Exposure.

“Synthetic L/C Exposure Readjustment Date” has the meaning specified in
Section 2.03(a)(ii).

“Synthetic L/C Facilities” means the collective reference to the Extended
Synthetic L/C Facility and the Non-Extended Synthetic L/C Facility.

“Synthetic L/C Issuer” means UBS AG, Stamford Branch and its successors
(including pursuant to Section 10.07(j)).

“Synthetic L/C Lender” means an Extended Synthetic L/C Lender or a Non-Extended
Synthetic L/C Lender.

“Synthetic L/C Letter of Credit” means a Letter of Credit denominated in Dollars
that is designated, or deemed to be designated, as a “Synthetic L/C Letter of
Credit” in accordance herewith.

“Synthetic L/C Loan” means a Non-Extended Synthetic L/C Loan.

“Synthetic L/C Obligations” means, as at any date of determination, the
aggregate maximum amount then available to be drawn under all outstanding
Synthetic L/C Letters of Credit (whether or not such maximum amount is then in
effect under any such Synthetic L/C Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Synthetic L/C Letter of
Credit) plus the aggregate of all Unreimbursed Amounts in respect of Synthetic
L/C Letters of Credit.

“Target” means Travelport LLC (formerly known as Cendant Travel Distribution
Services Group, Inc.), a Delaware corporation and an indirect wholly owned
subsidiary of Cendant Corporation.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“TDS Intermediate Parent” has the meaning specified in the introductory
paragraph to this Agreement.

 

74



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of Term Loans of the same Class
and Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.

“Term Lender” means a Tranche B Dollar Term Lender or a Euro Term Lender, as the
context may require.

“Term Loan” means a Tranche B Dollar Term Loan, a Euro Term Loan or a Tranche S
Term Loan, as the context may require.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of Holdings ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Target ended June 30, 2006. A Test Period may be designated by
reference to the last day thereof (i.e., the “March 31, 2007 Test Period” refers
to the period of four consecutive fiscal quarters of Holdings ended March 31,
2007), and a Test Period shall be deemed to end on the last day thereof.

“Third Amendment and Restatement Agreement” means the Third Amendment and
Restatement Agreement dated as of October 22, 2010, among the Borrower,
Holdings, Intermediate Parent, the Administrative Agent, the Collateral Agent,
the L/C Issuers, the Swing Line Lender, the Syndication Agent and the other
Lenders party thereto.

“Third Amendment and Restatement Effective Date” has the meaning specified in
the Third Amendment and Restatement Agreement.

“Threshold Amount” means $36,250,000.

“Total Assets” means the total assets of the Borrower, Holdings and Holdings’
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Section 6.01(a) or (b) or, for
the period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Unaudited Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations; provided that the amount of Total Outstandings in respect of
the Extended Synthetic L/C Facility, and the portion of Total Outstandings held
by any Extended Synthetic L/C Lender, shall be determined solely on the basis of
the Tranche S Term Loans, without duplicative inclusion of the Extended
Synthetic L/C Exposures.

 

75



--------------------------------------------------------------------------------

“Tranche A Intercompany Note” means the “Tranche A Intercompany Note” as defined
in the Second Lien Indenture as of November 30, 2011.

“Tranche B Dollar Term Commitment” has the meaning specified in the Second
Amended and Restated Credit Agreement.

“Tranche B Dollar Term Lender” means an Extended Tranche B Dollar Term Lender.

“Tranche B Dollar Term Loan” means an Extended Tranche B Dollar Term Loan.

“Tranche B Intercompany Note” means the “Tranche B Intercompany Note” as defined
in the Second Lien Indenture as of November 30, 2011.

“Tranche S Collateral Account” means the “Account” as defined in the Tranche S
Collateral Account Agreement, which as of the Third Amendment and Restatement
Date is a blocked account maintained at the Synthetic L/C Issuer under its sole
dominion and control that was initially funded with the proceeds of the Tranche
S Term Loans on the Third Amendment and Restatement Effective Date pursuant to
Section 4(a)(ii) of the Third Amendment and Restatement Agreement.

“Tranche S Collateral Account Agreement” means the Tranche S Collateral Account
Agreement dated as of the Third Amendment and Restatement Effective Date.

“Tranche S Collateral Account Amount” means, at any time, the amount of proceeds
of the Tranche S Term Loans deposited in the Tranche S Collateral Account on the
Third Amendment and Restatement Effective Date, less any portion thereof
withdrawn therefrom pursuant to Section 2.03(c)(viii) or Section 2.06(d)(iii) as
of such time, plus any amounts deposited thereto pursuant to
Section 2.03(c)(viii) or 2.05(a)(v) as of such time.

“Tranche S Term Loan” means a Tranche S Term Loan that was funded on the Third
Amendment and Restatement Effective Date pursuant to Section 4(a) of the Third
Amendment and Restatement Agreement.

“Transaction” means the Original Closing Date Transactions and the Worldspan
Transactions.

“Travelport Holdings” means Travelport Holdings Limited, a Bermuda company.

“Travelport Guarantor” means Travelport Guarantor LLC, a Delaware limited
liability company, which is a direct wholly owned Subsidiary of Holdings.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

 

76



--------------------------------------------------------------------------------

“UBS AG, Stamford Branch” means UBS AG, Stamford Branch, and its successors.

“Unaudited Financial Statements” means the Original Closing Date Unaudited
Financial Statements and the Worldspan Closing Date Unaudited Financial
Statements.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code, as the
same may from time to time be in effect in the State of New York, or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United EBITDA” means (i) for each fiscal quarter ending on or prior to
March 31, 2012, $60,000,000, (ii) for the fiscal quarter ending June 30, 2012,
$45,000,000, (iii) for the fiscal quarter ending September 30, 2012,
$30,000,000, (iv) for the fiscal quarter ending December 31, 2012, $15,000,000
and (v) for any subsequent fiscal quarter, $0.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
Unreimbursed Amount in respect of any Revolving Letter of Credit shall be
reduced to the extent any portion thereof is refinanced with Revolving Credit
Loans as provided in Section 2.03(c). Unreimbursed Amount in respect of any
Synthetic L/C Letter of Credit shall be reduced to the extent any portion
thereof (a) is refinanced with Non-Extended Synthetic L/C Loans as provided in
Section 2.03(c)(viii) or (b) is reimbursed with funds withdrawn from the Tranche
S Collateral Account as provided in Section 2.03(c)(viii) but only (except as
such term is used in the definition of “Consolidated Total Debt” herein or in
the definition of “Required Collateral Amount” in the Tranche S Collateral
Account Agreement) to the extent the corresponding withdrawal from the
Credit-Linked Deposits shall have resulted in Non-Extended Synthetic L/C Loans
pursuant to Section 2.03(c)(viii).

“Unrestricted Subsidiary” means (a) each Subsidiary of Holdings listed on
Schedule 1.01C and (b) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Original Closing Date, and any Subsidiary of such Subsidiary.

“Unused Synthetic L/C Commitments” means, at any time, the Aggregate
Non-Extended Synthetic L/C Commitments at such time, less the Outstanding Amount
of the Non-Extended Synthetic L/C Loans at such time and the aggregate amount of
the Synthetic L/C Obligations allocated to the Non-Extended Synthetic L/C
Lenders at such time.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the

 

77



--------------------------------------------------------------------------------

products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) directors’ qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Worldspan” means Worldspan Technologies Inc.

“Worldspan Acquisition” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Worldspan Closing Date” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Worldspan Closing Date Audited Financial Statements” means (a) the audited
combined balance sheets of the Travelport business of Cendant Corporation as of
each of December 31, 2006, 2005 and 2004, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Travelport
business of Cendant Corporation for the fiscal years ended December 31, 2006,
2005 and 2004, respectively, and (b) the audited consolidated balance sheets of
Worldspan and its Subsidiaries as of each of December 31, 2006, 2005 and 2004,
and the related audited consolidated statements of income and cash flows for
Worldspan and its Subsidiaries for the fiscal years ended December 31, 2006,
2005 and 2004, respectively.

“Worldspan Closing Date Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(iii).

“Worldspan Closing Date Unaudited Financial Statements” has the meaning
specified in the Second Amended and Restated Credit Agreement.

“Worldspan Merger Agreement” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Worldspan Transactions” has the meaning specified in the Second Amended and
Restated Credit Agreement.

“Yield Differential” has the meaning specified in the definition of the term
“Permitted Refinancing Indebtedness”.

 

78



--------------------------------------------------------------------------------

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio, the First Lien Leverage Ratio and the Secured Leverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

79



--------------------------------------------------------------------------------

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
Dollar Amount shall be made in accordance with Section 2.15. Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02 and
7.03 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.12
or 7.13 or for calculating the Secured Leverage Ratio, any amount in a currency
other than Dollars will be converted to Dollars based on the average Exchange
Rate for such currency for the most recent twelve-month period immediately prior
to the

 

80



--------------------------------------------------------------------------------

date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period. From and after the Subsequent
Pricing Increase Effective Date, for purposes of determining compliance under
Section 7.11, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period. For purposes of determining compliance with Sections 7.11 and 7.12 and
for calculating the Secured Leverage Ratio, the Borrower shall determine the
Dollar Amount of each Loan denominated in an Alternative Currency after taking
into account any net obligations under any Swap Contract relating to such Loan.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Tranche B Dollar Term Borrowings. The Borrower and the Tranche B Dollar
Term Lenders (i) acknowledge (A) the making of the Existing Tranche B Dollar
Term Loans under the Original Credit Agreement or, in the case of the Existing
Tranche B Dollar Term Loans that constitute Delayed Draw Term Loans, the Second
Amended and Restated Credit Agreement and (B) the conversion and redesignation
of Existing Tranche B Dollar Term Loans into Extended Tranche B Dollar Term
Loans under the Third Amended and Restated Credit Agreement and (ii) agree that,
to the extent outstanding on the Fifth Amendment and Restatement Effective Date,
the Extended Tranche B Dollar Term Loans shall continue to be outstanding as
Extended Tranche B Dollar Term Loans pursuant to the terms and conditions of
this Agreement and the other Loan Documents. Amounts repaid or prepaid in
respect of the Tranche B Dollar Term Loans may not be reborrowed. Tranche B
Dollar Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) The Euro Term Borrowings. The Borrower and the Euro Term Lenders
(i) acknowledge (A) the making of the Existing Euro Term Loans under the
Original Credit Agreement and (B) the conversion and redesignation of Existing
Euro Term Loans into Extended Euro Term Loans under the Third Amended and
Restated Credit Agreement and (ii) agree that, to the extent outstanding on the
Fifth Amendment and Restatement Effective Date, the Extended Euro Term Loans
shall continue to be outstanding as Extended Euro Term Loans pursuant to the
terms and conditions of this Agreement and the other Loan Documents. Amounts
repaid or prepaid in respect of the Euro Term Loans may not be reborrowed. Euro
Term Loans must be Eurocurrency Rate Loans, as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any

 

81



--------------------------------------------------------------------------------

Business Day until the Maturity Date with respect to its Dollar Revolving Credit
Commitment, in an aggregate Dollar Amount not to exceed at any time outstanding
the amount of such Lender’s Dollar Revolving Credit Commitment; provided that
after giving effect to any Dollar Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Dollar Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of all Dollar Revolving
L/C Obligations, plus such Lender’s Pro Rata Share (determined on the basis of
the aggregate amount of its Dollar Revolving Credit Commitment as a percentage
of the Aggregate Dollar Revolving Credit Commitments) of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving Credit
Commitment; and (ii) each Alternative Currency Revolving Credit Lender severally
agrees to make loans denominated in an Alternative Currency to the Borrower as
elected by the Borrower pursuant to Section 2.02 (each such loan, an
“Alternative Currency Revolving Credit Loan”) from time to time, on any Business
Day until the Maturity Date with respect to its Alternative Currency Revolving
Credit Commitment, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Alternative Currency Revolving Credit
Commitment; provided that after giving effect to any Alternative Currency
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Alternative
Currency Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
(determined on the basis of the aggregate amount of its Alternative Currency
Revolving Credit Commitment as a percentage of the Aggregate Alternative
Currency Revolving Credit Commitments) of the Outstanding Amount of all
Alternative Currency Revolving L/C Obligations, shall not exceed such Lender’s
Alternative Currency Revolving Credit Commitment. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(c), prepay
under Section 2.05, and reborrow under this Section 2.01(c). Dollar Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein, and Alternative Currency Revolving Credit Loans must be
Eurocurrency Rate Loans, as further provided herein. For the avoidance of doubt,
all Revolving Credit Loans under the Dollar Revolving Credit Facility and the
Alternative Currency Revolving Credit Facility will be made by all Dollar
Revolving Credit Lenders or Alternative Currency Revolving Credit Lenders (in
each case including all Extended Revolving Credit Lenders, 2015 Revolving Credit
Lenders and Extended 2012 Revolving Credit Lenders), as applicable, in
accordance with their Pro Rata Shares (determined, in the case of any Lender, on
the basis of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments or on the basis
of the aggregate amount of its Alternative Currency Revolving Credit Commitment
as a percentage of the Aggregate Alternative Currency Revolving Credit
Commitments, as the case may be), until the Maturity Date with respect to the
Extended 2012 Revolving Credit Commitments; thereafter all Revolving Credit
Loans under the Dollar Revolving Credit Facility and the Alternative Currency
Revolving Credit Facility will be made by all 2015 Dollar Revolving Credit
Lenders or 2015 Alternative Currency Revolving Credit Lenders and Extended
Dollar Revolving Credit Lenders or Extended Alternative Currency Revolving
Credit Lenders, as

 

82



--------------------------------------------------------------------------------

applicable, in accordance with their Pro Rata Shares, until the Maturity Date
with respect to the Extended Revolving Credit Commitments; thereafter all
Revolving Credit Loans under the Dollar Revolving Credit Facility and the
Alternative Currency Revolving Credit Facility will be made by all 2015 Dollar
Revolving Credit Lenders or 2015 Alternative Currency Revolving Credit Lenders,
as applicable, in accordance with their Pro Rata Shares.

(d) Credit-Linked Deposits and Tranche S Term Loans.

(i) Each Original Post-First Amendment and Restatement Synthetic L/C Lender and
each New Post-First Amendment and Restatement Synthetic L/C Lender has remitted
to the Administrative Agent prior to the Third Amendment and Restatement
Effective Date an amount in Dollars equal to such Lender’s Original Post-First
Amendment and Restatement Synthetic L/C Commitment or such Lender’s New
Post-First Amendment and Restatement Synthetic L/C Commitment, as applicable, in
each case as its “Credit-Linked Deposit”. The Administrative Agent deposited all
such amounts received by it into the Credit-Linked Deposit Account.

(ii) On the Third Amendment and Restatement Effective Date, pursuant to
Section 4(a)(ii) of the Third Amendment and Restatement Agreement, a portion of
each Extended Synthetic L/C Lender’s Existing Credit-Linked Deposit equal to its
Extended Synthetic L/C Commitment was withdrawn from the Credit-Linked Deposit
Account and applied to fund such Lender’s Tranche S Term Loan, and the proceeds
of the Tranche S Term Loans were deposited in the Tranche S Collateral Account.
Amounts repaid or prepaid in respect of the Tranche S Term Loans may not be
reborrowed. Tranche S Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(iii) Each Non-Extended Synthetic L/C Lender irrevocably and unconditionally
agrees that its Credit-Linked Deposit shall be available (A) to pay to the
Synthetic L/C Issuer such Lender’s Non-Extended Synthetic L/C Pro Rata Share
Amount in respect of any Unreimbursed Amount under any Synthetic L/C Letter of
Credit that is not reimbursed by the Borrower and (B) to fund such Lender’s
Non-Extended Synthetic L/C Loans, in each case, pursuant to Section 2.03(c).
Non-Extended Synthetic L/C Loans may be prepaid without reducing the
Non-Extended Synthetic L/C Commitments.

(iv) No Person (other than the Administrative Agent) shall have the right to
make any withdrawal from the Credit-Linked Deposit Account or to exercise any
other right or power with respect thereto. Each Non-Extended Synthetic L/C
Lender agrees that its right, title and interest in and to the Credit-Linked
Deposit Account shall be limited to the right to require its Credit-Linked
Deposit to be applied as provided in Section 2.03(c) and that it will have no
right to require the return of its Credit-Linked Deposit other than as expressly
provided in Section 2.06. Each Non-Extended Synthetic L/C Lender hereby
acknowledges that (i) its Credit-Linked Deposit constitutes payment for its
participations in

 

83



--------------------------------------------------------------------------------

Synthetic L/C Letters of Credit issued, deemed issued or to be issued hereunder,
(ii) its Credit-Linked Deposit and any investments made therewith shall secure
its obligations to the Synthetic L/C Issuer hereunder (and each Non-Extended
Synthetic L/C Lender hereby grants to the Administrative Agent, for the benefit
of the Synthetic L/C Issuer, a security interest in its Credit-Linked Deposit
and all of its rights in the Credit-Linked Deposit Account to secure its
obligations under Section 2.01(d) and agrees that the Administrative Agent, as
holder of the Credit-Linked Deposits and any investments made therewith, will be
acting as collateral agent for the Synthetic L/C Issuer) and (iii) the Synthetic
L/C Issuer will be issuing, amending, renewing and extending Synthetic L/C
Letters of Credit in reliance on the availability of such Lender’s Credit-Linked
Deposit to discharge such Lender’s obligations in connection with any
Unreimbursed Amount in respect thereof in accordance with Section 2.03(c). The
Synthetic L/C Issuer hereby appoints the Administrative Agent as its collateral
agent for the purpose of holding the Credit-Linked Deposits, any investments
made therewith and the Credit-Linked Deposit Account. The Administrative Agent
hereby grants a security interest to the Synthetic L/C Issuer in all of its
rights, title and interest to the Credit-Linked Deposit Account. The funding of
the Credit-Linked Deposits and the agreements with respect thereto set forth in
this Agreement constitute arrangements among the Administrative Agent, the
Synthetic L/C Issuer and the Non-Extended Synthetic L/C Lenders with respect to
the funding obligations of such Lenders under this Agreement, and the
Credit-Linked Deposits do not constitute assets of, or loans or extensions of
credit to, any Loan Party. Without limiting the generality of the foregoing,
each party hereto acknowledges and agrees that the Credit-Linked Deposits are
and at all times will continue to be property of the Non-Extended Synthetic L/C
Lenders, and that no amount on deposit at any time in the Credit-Linked Deposit
Account shall be the property of any Loan Party, constitute “Collateral” under
the Loan Documents or otherwise be available in any manner to satisfy any
Obligations of any Loan Party under the Loan Documents.

(v) No Person (other than the Synthetic L/C Issuer) shall have the right to make
any withdrawal from the Tranche S Collateral Account or to exercise any other
right or power with respect thereto. Each party hereto hereby consents to the
terms and performance of the Tranche S Collateral Account Agreement.

(vi) Each Lender hereby acknowledges that (A) pursuant to the Tranche S
Collateral Account Agreement the Borrower has granted to the Synthetic L/C
Issuer a first priority perfected Lien on the Tranche S Collateral Account, the
funds credited thereto and the proceeds thereof to secure the Borrower’s
obligations in respect of the Synthetic L/C Letters of Credit, which Lien inures
to the sole benefit of the Synthetic L/C Issuer in its capacity as the Synthetic
L/C Issuer (and not in its capacities as the Administrative Agent or the
Collateral Agent), (B) no Lien created under the Collateral Documents on the
Tranche S Collateral Account, the funds credited thereto or the proceeds thereof
will be perfected as a result of the Tranche S Collateral Account Agreement or

 

84



--------------------------------------------------------------------------------

any agreements of the Borrower set forth therein and (C) any Liens created under
the Collateral Documents on the Tranche S Collateral Account, the funds credited
thereto or the proceeds thereof that are unperfected are effectively
subordinated to the Lien thereon for the benefit of the Synthetic L/C Issuer
created under the Tranche S Collateral Account Agreement to the extent such Lien
is perfected.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans, Revolving Credit Loans or Non-Extended Synthetic L/C Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. (New York, New York time or
London, England time in the case of any Borrowing denominated in an Alternative
Currency) (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Dollars or
any conversion of Base Rate Loans to Eurocurrency Rate Loans denominated in
Dollars, (ii) four (4) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency, and (iii) one (1) Business Day before the requested date
of any Borrowing of or conversion to Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of (x) $2,500,000 or a whole multiple of $500,000
in excess thereof in the case of Tranche B Dollar Term Loans and Tranche S Term
Loans, (y) €2,500,000 or a whole multiple of €500,000 in excess thereof in the
case of Euro Term Loans or Alternative Currency Revolving Credit Loans
denominated in Euros or (z) £2,500,000 or a whole multiple of £500,000 in excess
thereof in the case of Alternative Currency Revolving Credit Loans denominated
in Sterling. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Dollar Revolving Credit Borrowing, an Alternative
Currency Revolving Credit Borrowing, a conversion of Tranche B Dollar Term
Loans, Tranche S Term Loans, Revolving Credit Loans or Non-Extended Synthetic
L/C Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount and
Class of Loans to be borrowed, converted or continued, (iv) the currency in
which the Loans to be borrowed are to be denominated, (v) the Type of Loans to
be borrowed or to which existing Term Loans, Revolving Credit Loans or
Non-Extended Synthetic L/C Loans are to be converted, and (vi) if applicable,
the duration of the Interest Period with respect thereto. If with respect to
Loans denominated in Dollars the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans, Revolving Credit Loans or
Non-Extended Synthetic L/C

 

85



--------------------------------------------------------------------------------

Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period (or fails to give a timely notice requesting a
continuation of Eurocurrency Rate Loans denominated in an Alternative Currency),
it will be deemed to have specified an Interest Period of one (1) month. If no
currency is specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation
described in Section 2.02(a). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than 1:00 p.m. (London time), in the case of any Loan
denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.03, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of UBS AG, Stamford Branch with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or
Revolving L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such Revolving L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above. The provisions of this paragraph shall not apply to
(i) Non-Extended Synthetic L/C Loans, which shall be made and applied as set
forth in Section 2.03(c), (ii) Revolving Credit Loans deemed requested and made
as set forth in Section 2.03(c) or 2.04(c) or (iii) Tranche S Term Loans, which
were made pursuant to Section 4(a) of the Third Amendment and Restatement
Agreement.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any

 

86



--------------------------------------------------------------------------------

time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in the UBS AG, Stamford Branch prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans, Revolving Credit Loans or Non-Extended Synthetic
L/C Loans from one Type to the other, and all continuations of Term Loans,
Revolving Credit Loans or Non-Extended Synthetic L/C Loans as the same Type,
there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to ABR Loans under the relevant Facility (except in the case of any Euro Term
Loans, in which case such amount shall bear interest at the rate applicable to
Eurocurrency Rate Loans under the relevant Facility), on demand, from the
Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(g) shall cease.

 

87



--------------------------------------------------------------------------------

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) On and after the Original Closing Date, the Existing Letters of Credit will
constitute Letters of Credit under this Agreement and for purposes hereof will
be deemed to have been issued on the Original Closing Date or the Worldspan
Closing Date, as applicable.

(ii) Subject to the terms and conditions set forth herein, (A)(1) each Dollar
Revolving L/C Issuer agrees, in reliance upon the agreements of the other Dollar
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Original Closing Date until the
Letter of Credit Expiration Date applicable to Dollar Revolving Letters of
Credit, to issue Dollar Revolving Letters of Credit for the account of the
Borrower (provided that any Dollar Revolving Letter of Credit may be for the
benefit of any Subsidiary of the Borrower) and to amend or renew Dollar
Revolving Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drafts under the Dollar Revolving Letters of
Credit and (2) the Dollar Revolving Credit Lenders severally agree to
participate in Dollar Revolving Letters of Credit issued pursuant to this
Section 2.03, (B)(1) each Alternative Currency Revolving L/C Issuer agrees, in
reliance upon the agreements of the other Alternative Currency Revolving Credit
Lenders set forth in this Section 2.03, (x) from time to time on any Business
Day during the period from the Original Closing Date until the Letter of Credit
Expiration Date applicable to Alternative Currency Revolving Letters of Credit,
to issue Alternative Currency Revolving Letters of Credit denominated in an
Alternative Currency for the account of the Borrower (provided that any
Alternative Currency Revolving Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Alternative Currency Revolving
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drafts under the Alternative Currency Revolving Letters of
Credit and (2) the Alternative Currency Revolving Credit Lenders severally agree
to participate in Alternative Currency Revolving Letters of Credit issued
pursuant to this Section 2.03 and (C)(1) the Synthetic L/C Issuer agrees, in
reliance upon the agreements of the Synthetic L/C Lenders and the Borrower set
forth in this Section 2.03, (x) from time to time on any Business Day during the
period from the First Amendment and Restatement Effective Date until the Letter
of Credit Expiration Date applicable to Letters of Credit issued under the
Synthetic L/C Facilities, to issue Synthetic L/C Letters of Credit for the
account of the Borrower (provided that any Synthetic L/C Letter of Credit may be
for the benefit of any Subsidiary) and to amend or renew Synthetic L/C Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(y) to honor drafts under the Synthetic L/C Letters of Credit and (2) the
Synthetic L/C Lenders severally agree to participate in Synthetic L/C Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to

 

88



--------------------------------------------------------------------------------

participate in any Letter of Credit, if as of the date of such L/C Credit
Extension (and after giving effect to such L/C Credit Extension) (I) in the case
of the Revolving Letters of Credit, (v) the Dollar Revolving Credit Exposure of
any Lender would exceed such Lender’s Dollar Revolving Credit Commitment,
(w) the Alternative Currency Revolving Credit Exposure of any Lender would
exceed such Lender’s Alternative Currency Revolving Credit Commitment, (x) the
Outstanding Amount of the Dollar Revolving L/C Obligations would exceed the
Dollar Revolving Letter of Credit Sublimit, (y) in the case of any Dollar
Revolving Letter of Credit with an expiry date extending beyond the day that is
five (5) Business Days prior to the scheduled Maturity Date then in effect for
either the Extended 2012 Dollar Revolving Credit Facility or the Extended
Revolving Credit Facility (or, if either such day is not a Business Day, the
next preceding Business Day) (each such day applicable in the case of such
Letter of Credit, a “Dollar Revolving Exposure Readjustment Date” therefor), the
aggregate face amount (determined as the maximum amount thereof (after giving
effect to any prior permanent reductions thereof)) of the Dollar Revolving
Letters of Credit expiring after such Dollar Revolving Exposure Readjustment
Date (i) plus the aggregate principal amount of outstanding Swing Line Loans,
2015 Dollar Revolving Credit Loans and Extended Dollar Revolving Credit Loans
would exceed, following the Maturity Date for the Extended 2012 Dollar Revolving
Credit Commitments but prior to the Maturity Date for the Extended Dollar
Revolving Credit Commitments, the sum of the Aggregate 2015 Dollar Revolving
Credit Commitments and Aggregate Extended Dollar Revolving Credit Commitments at
such time, or (ii) plus the aggregate principal amount of outstanding Swing Line
Loans and 2015 Dollar Revolving Credit Loans would exceed, following the
Maturity Date for the Extended Dollar Revolving Credit Commitments, the
Aggregate 2015 Dollar Revolving Credit Commitments at such time, or (z) in the
case of any Alternative Currency Revolving Letter of Credit with an expiry date
extending beyond the day that is five (5) Business Days prior to the scheduled
Maturity Date then in effect for either the Extended 2012 Alternative Currency
Revolving Credit Facility or the Extended Alternative Currency Revolving Credit
Facility (or, if either such day is not a Business Day, the next preceding
Business Day) (each such day applicable in the case of such Letter of Credit, an
“Alternative Currency Revolving Exposure Readjustment Date” therefor), the
aggregate face amount (determined as the maximum amount thereof (after giving
effect to any prior permanent reductions thereof)) of the Alternative Currency
Revolving Letters of Credit expiring after such Alternative Currency Revolving
Exposure Readjustment Date (i) plus the Dollar Amount of 2015 Alternative
Currency Revolving Credit Loans and Extended Alternative Currency Revolving
Credit Loans would exceed, following the Maturity Date for the Extended 2012
Alternative Currency Revolving Credit Commitments but prior to the Maturity Date
for the Extended Alternative Currency Revolving Credit Commitments, the sum of
the Aggregate 2015 Alternative Currency Revolving Credit Commitments and
Aggregate Extended Alternative Currency Revolving Credit Commitments at such
time, or (ii) plus the Dollar Amount of 2015 Alternative Currency Revolving
Credit Loans would exceed, following the

 

89



--------------------------------------------------------------------------------

Maturity Date for the Extended Alternative Currency Revolving Credit
Commitments, the Aggregate 2015 Alternative Currency Revolving Credit
Commitments at such time or (II) in the case of the Synthetic L/C Letters of
Credit, (x) the Synthetic L/C Obligations would exceed the sum of the aggregate
amount of the Credit-Linked Deposits and the Tranche S Collateral Account Amount
and (y) in the case of any Synthetic L/C Letter of Credit with an expiry date
extending beyond the day that is five (5) Business Days prior to the scheduled
Maturity Date (taking into account any provisos to the definition of Maturity
Date) then in effect for any Synthetic L/C Facility (or, if such day is not a
Business Day, the next preceding Business Day) (such day, the “Synthetic L/C
Exposure Readjustment Date”), the aggregate face amount (determined as the
maximum amount thereof (after giving effect to any prior permanent reductions
thereof)) of the Synthetic L/C Letters of Credit expiring after such Synthetic
L/C Exposure Readjustment Date would exceed the Aggregate Synthetic L/C
Commitments that are scheduled to remain in effect after such scheduled Maturity
Date. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. If the Borrower shall fail to specify whether
any requested Letter of Credit denominated in Dollars is to be a Revolving
Letter of Credit or a Synthetic L/C Letter of Credit, then the requested Letter
of Credit shall be deemed to be requested as a Synthetic L/C Letter of Credit
unless the issuance thereof would not be permitted by the foregoing provisions
of this paragraph, in which case it shall be deemed to be requested as a
Revolving Letter of Credit. Notwithstanding any such specification or deemed
specification, the Borrower may request in writing that a Letter of Credit
issued under any Facility be deemed to be issued under any other Facility (and
such redesignation shall become effective on the date of receipt by the
Administrative Agent of such written request, which shall be a Business Day) so
long as at the time of the Administrative Agent’s receipt of such request, the
issuance of such a Letter of Credit would be permitted under such Facility by
the foregoing provisions of this paragraph. All Synthetic L/C Letters of Credit
will be denominated in Dollars.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Original
Closing

 

90



--------------------------------------------------------------------------------

Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Original Closing Date (for which such
L/C Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit (other than the Letters of Credit listed on Schedule 2.03(a)(iii)(B))
would occur more than twelve months after the date of issuance or last renewal,
unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless all the Lenders of the
applicable Class or Classes shall have approved such expiry date; or

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the currency in which the requested Letter of Credit
will be denominated; (h) in the case of any Letter of Credit denominated in
Dollars, whether such Letter of Credit is to be a Revolving Letter of Credit or
a Synthetic L/C Letter of Credit (which designation shall be made in accordance
with this Agreement); and (i) such other matters as the

 

91



--------------------------------------------------------------------------------

relevant L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, subject to the
terms and conditions hereof such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of (x) each Dollar
Revolving Letter of Credit, each Dollar Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Dollar Revolving Letter of
Credit in an amount equal to the product of such Dollar Revolving Credit
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) times the amount of such Dollar Revolving Letter
of Credit, (y) each Alternative Currency Revolving Letter of Credit, each
Alternative Currency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Alternative Currency Revolving Letter of Credit in
an amount equal to the product of such Alternative Currency Revolving Credit
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Alternative Currency Revolving Credit Commitment as a percentage of the
Aggregate Alternative Currency Revolving Credit Commitments) times the amount of
such Alternative Currency Revolving Letter of Credit and (z) each Synthetic L/C
Letter of Credit, each Synthetic L/C Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the Synthetic L/C Issuer
a risk participation in such Synthetic L/C Letter of Credit in an amount equal
to the product of such Synthetic L/C Lender’s Pro Rata Share (determined on the
basis of the aggregate amount of its Synthetic L/C Commitments as a percentage
of the Aggregate Synthetic L/C Commitments) times the amount of such Synthetic
L/C Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period

 

92



--------------------------------------------------------------------------------

(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the applicable Lenders shall be deemed to have authorized (but
may not require) the relevant L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the applicable Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or 2.03(a)(iii), or otherwise) or (B) the relevant L/C Issuer has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date from the Administrative
Agent, any Revolving Credit Lender or any Synthetic L/C Lender, as applicable,
or the Borrower that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the Business Day immediately following the date of any payment by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the Dollar Amount thereof in the case of an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Appropriate
Lender’s Pro Rata Share thereof (determined, (x) in the case of an Unreimbursed
Amount under a Synthetic L/C Letter of Credit, on the basis of the aggregate
amount of its Synthetic L/C Commitments as a percentage of the Aggregate
Synthetic L/C Commitments, (y) in the case of an Unreimbursed Amount under a
Dollar Revolving Letter of Credit, on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments and (z) in the case of an Unreimbursed Amount under
an Alternative Currency Revolving Letter of Credit,

 

93



--------------------------------------------------------------------------------

on the basis of the aggregate amount of its Alternative Credit Revolving Credit
Commitment as a percentage of the Aggregate Alternative Credit Revolving Credit
Commitments). In such event, (x) in the case of an Unreimbursed Amount under a
Dollar Revolving Letter of Credit, the Borrower shall be deemed to have
requested a Dollar Revolving Credit Borrowing of Base Rate Loans, (y) in the
case of an Unreimbursed Amount under an Alternative Currency Revolving Letter of
Credit, the Borrower shall be deemed to have requested an Alternative Currency
Revolving Credit Borrowing of Eurocurrency Rate Loans and (z) in the case of an
Unreimbursed Amount under a Synthetic L/C Letter of Credit, the Borrower shall
be deemed to have requested from the Non-Extended Synthetic L/C Lenders a
Non-Extended Synthetic L/C Borrowing of Eurocurrency Rate Loans as described in
clause (viii) below, in each case to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount (less, in the case of an Unreimbursed Amount
under a Synthetic L/C Letter of Credit, the aggregate amount directed to be
withdrawn from the Tranche S Collateral Account on account thereof pursuant to
Section 2.03(c)(viii)(B)), without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Eurocurrency Rate Loans or Base Rate
Loans, but subject, in each case, to the conditions set forth in Section 4.03
(other than the delivery of a Committed Loan Notice and any condition that would
not be satisfied solely as a result of the failure by the Borrower to reimburse
such Unreimbursed Amount in accordance with this paragraph) and provided that
(A) in the case of any such request for a Dollar Revolving Credit Borrowing,
after giving effect thereto, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
(determined on the basis of the aggregate amount of its Dollar Revolving Credit
Commitment as a percentage of the Aggregate Dollar Revolving Credit Commitments)
of the Outstanding Amount of all Dollar Revolving L/C Obligations, plus such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Dollar Revolving Credit Commitment, (B) in the
case of any such request for an Alternative Currency Revolving Credit Borrowing,
after giving effect thereto, the aggregate Outstanding Amount of the Alternative
Currency Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
(determined on the basis of the aggregate amount of its Alternative Currency
Revolving Credit Commitment as a percentage of the Aggregate Alternative
Currency Revolving Credit Commitments) of the Outstanding Amount of all
Alternative Currency Revolving L/C Obligations shall not exceed such Lender’s
Alternative Currency Revolving Credit Commitment and (C) in the case of any such
request for a Non-Extended Synthetic L/C Borrowing, after giving effect thereto,
the Non-Extended Synthetic L/C Exposure of any Lender shall not exceed such
Lender’s Non-Extended Synthetic L/C Commitment. Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

94



--------------------------------------------------------------------------------

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) shall, upon any notice pursuant to Section 2.03(c)(i), make funds
available to the Administrative Agent for the account of the relevant Revolving
L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of any Unreimbursed Amount in respect of a Dollar
Revolving Letter of Credit not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Dollar Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant Revolving L/C Issuer. Each Alternative Currency
Revolving Credit Lender (including any such Lender acting as an L/C Issuer)
shall, upon any notice pursuant to Section 2.03(c)(i), make funds available to
the Administrative Agent for the account of the relevant Revolving L/C Issuer at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share (determined on the basis of the aggregate amount of its Alternative
Currency Revolving Credit Commitment as a percentage of the Aggregate
Alternative Currency Revolving Credit Commitments) of any Unreimbursed Amount in
respect of an Alternative Currency Revolving Letter of Credit not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Alternative Currency Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant Revolving
L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Dollar Revolving
Letter of Credit that is not fully refinanced by a Dollar Revolving Credit
Borrowing of Base Rate Loans because the applicable conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Revolving L/C Issuer a Dollar
Revolving L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Dollar Revolving L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the relevant Revolving L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such Dollar Revolving L/C Borrowing and shall constitute a Dollar Revolving L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. With respect to any Unreimbursed Amount in respect of an
Alternative Currency Revolving Letter of Credit that is not fully refinanced by
an Alternative Currency Revolving Credit

 

95



--------------------------------------------------------------------------------

Borrowing of Base Rate Loans because the applicable conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Revolving L/C Issuer an Alternative
Currency Revolving L/C Borrowing in the amount of the Unreimbursed Amount that
is not so refinanced, which Alternative Currency Revolving L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Alternative Currency Revolving Credit
Lender’s payment to the Administrative Agent for the account of the relevant
Revolving L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such Alternative Currency Revolving L/C
Borrowing and shall constitute an Alternative Currency Revolving L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
Revolving L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant
Revolving L/C Issuer for any amount drawn under any Revolving Letter of Credit,
interest in respect of such Lender’s Pro Rata Share (determined, in the case of
any Lender, on the basis of the aggregate amount of its Dollar Revolving Credit
Commitment as a percentage of the Aggregate Dollar Revolving Credit Commitments
or on the basis of the aggregate amount of its Alternative Currency Revolving
Credit Commitment as a percentage of the Aggregate Alternative Currency
Revolving Credit Commitments, as the case may be) of such amount shall be solely
for the account of the relevant Revolving L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
Revolving L/C Advances to reimburse a Revolving L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant Revolving L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Borrower of a Committed Loan Notice and any condition that would not be
satisfied solely as a result of the failure by the Borrower to reimburse the
applicable Unreimbursed Amount in accordance with Section 2.03(c)(i)). No such
making of a Revolving L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant Revolving L/C Issuer for
the amount of any payment made by such Revolving L/C Issuer under any Revolving
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant Revolving L/C Issuer any

 

96



--------------------------------------------------------------------------------

amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such
Revolving L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Revolving L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the relevant Revolving L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii) If, at any time after a Revolving L/C Issuer has made a payment under any
Revolving Letter of Credit and has received from any Revolving Credit Lender
such Lender’s Revolving L/C Advance in respect of such payment in accordance
with this Section 2.03(c), the Administrative Agent receives for the account of
such Revolving L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s Revolving L/C Advance was
outstanding and any differential in the interest payable to such Lender
attributable to the Applicable Rate for such Lender’s Revolving L/C Advance as
an Extended Revolving Credit Lender, a 2015 Revolving Credit Lender or an
Extended 2012 Revolving Credit Lender, as applicable) in the same funds as those
received by the Administrative Agent.

(viii) If the Synthetic L/C Issuer shall not have received from the Borrower the
payment required to be made by Section 2.03(c)(i) with respect to any Synthetic
L/C Letter of Credit within the time specified in such Section, the Synthetic
L/C Issuer will promptly notify the Administrative Agent of the Unreimbursed
Amount. In each such event:

(A) the Administrative Agent will promptly notify each Non-Extended Synthetic
L/C Lender of such Unreimbursed Amount and of such Lender’s Non-Extended
Synthetic L/C Pro Rata Share Amount with respect thereto, and each Non-Extended
Synthetic L/C Lender hereby authorizes and directs the Administrative Agent to
reimburse the Synthetic L/C Issuer, from such Lender’s Credit-Linked Deposit, in
an amount equal to such Lender’s Non-Extended Synthetic L/C Pro Rata Share
Amount, and the Administrative Agent will promptly pay to the Synthetic L/C
Issuer such amount, which payment shall reduce such Lender’s Credit-Linked
Deposit in a like amount. Upon any such payment, each Non-Extended Synthetic L/C
Lender shall be deemed to have made a Non-Extended Synthetic L/C Loan in an
amount equal to its Non-Extended Synthetic L/C Pro Rata Share Amount, which
Non-Extended Synthetic L/C Loans shall initially be Eurocurrency Rate Loans
having Interest

 

97



--------------------------------------------------------------------------------

Periods set forth in clause (ix) below; provided, however, that if the
conditions precedent to borrowing set forth in Section 4.03 have not been
satisfied (other than delivery of a Committed Loan Notice or any condition that
is not satisfied solely as a result of the failure by the Borrower to reimburse
the applicable Unreimbursed Amount in accordance with Section 2.03(c)(i)), then
payment of such Non-Extended Synthetic L/C Pro Rata Share Amount shall not be
deemed to constitute Non-Extended Synthetic L/C Loans and shall not relieve the
Borrower of its obligation to reimburse such Unreimbursed Amount; and

(B) the Borrower hereby authorizes and directs the Synthetic L/C Issuer to
withdraw from the Tranche S Collateral Account in respect of each Extended
Synthetic L/C Lender’s participation in such Unreimbursed Amount an amount equal
to such Lender’s Extended Synthetic L/C Pro Rata Share Amount, which amount
shall solely be utilized to reimburse the Synthetic L/C Issuer for the
applicable portion of such Unreimbursed Amount. The Administrative Agent shall
promptly upon request advise the Synthetic L/C Issuer of the aggregate amount of
any such permitted withdrawal, and the Synthetic L/C Issuer shall promptly
advise the Administrative Agent of the amount of any such reimbursement it shall
effect with the proceeds of any such withdrawal.

Notwithstanding anything herein to the contrary, (x) the funding obligation of
each Non-Extended Synthetic L/C Lender in respect of its participation in
Synthetic L/C Letters of Credit shall have been satisfied in full upon the
funding of its Credit-Linked Deposit and (y) the funding obligation of each
Extended Synthetic L/C Lender in respect of its participation in Synthetic L/C
Letters of Credit shall have been satisfied in full upon the funding of its
Tranche S Term Loan. Any amounts received by the Administrative Agent thereafter
pursuant to Section 2.03(c) in respect of an Unreimbursed Amount under a
Synthetic L/C Letter of Credit will be promptly remitted by the Administrative
Agent to the Credit-Linked Deposit Account, for the ratable account of the
Non-Extended Synthetic L/C Lenders, and the Tranche S Collateral Account (such
remittance to be allocated between the Credit-Linked Deposit Account and the
Tranche S Collateral Account ratably) (it being understood that, thereafter,
such amounts will be available to reimburse the Synthetic L/C Issuer in
accordance with this Section 2.03).

(ix) On each date on which the Administrative Agent charges the Credit-Linked
Deposit Account to reimburse an Unreimbursed Amount in respect of a Synthetic
L/C Letter of Credit as provided in Section 2.03(c)(viii), (A) if such amount is
deemed to constitute Non-Extended Synthetic L/C Loans, the Borrower shall have
the right either to reimburse such amount or to allow such amount to remain
outstanding as Non-Extended Synthetic L/C Loans with an initial Interest Period
coincident with the then-applicable Interest Periods for the Credit-Linked
Deposits, subject to subsequent conversion in accordance with Section 2.02, and
(B) if such amount is not deemed to constitute Non-Extended Synthetic L/C

 

98



--------------------------------------------------------------------------------

Loans, then such amount shall be deemed to be payment in respect of the
Non-Extended Synthetic L/C Lenders’ participations in such Unreimbursed Amount
and such Unreimbursed Amount (to the extent of such participations) shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate (which rate shall be determined by reference to the Applicable Rate
that would have been applicable to the Non-Extended Synthetic L/C Loans), with
such interest accruing for the account of the Non-Extended Synthetic L/C Lenders
that shall have been deemed to have made such payment. For the avoidance of
doubt, no interest shall accrue and be payable to Extended Synthetic L/C Lenders
in respect of the portion of any Unreimbursed Amount that is allocable to the
Extended Synthetic L/C Lenders and funded with funds withdrawn from the Tranche
S Collateral Account, other than the interest payable in respect of the Tranche
S Term Loans.

(x) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), (A) in the case
of a Revolving Letter of Credit, each Revolving Credit Lender shall pay to the
Administrative Agent for the account of such Revolving L/C Issuer its Pro Rata
Share (determined, in the case of any Lender, on the basis of the aggregate
amount of its Dollar Revolving Credit Commitment as a percentage of the
Aggregate Dollar Revolving Credit Commitments or on the basis of the aggregate
amount of its Alternative Currency Revolving Credit Commitment as a percentage
of the Aggregate Alternative Currency Revolving Credit Commitments, as the case
may be) thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect and (B) in the case of a Synthetic L/C Letter of Credit, (1) each
Non-Extended Synthetic L/C Lender hereby authorizes and directs the
Administrative Agent to reimburse the Synthetic L/C Issuer, from such Lender’s
Credit-Linked Deposits, in an amount equal to such Lender’s Non-Extended
Synthetic L/C Percentage of its Pro Rata Share (determined on the basis of the
aggregate amount of its Synthetic L/C Commitments as a percentage of the
Aggregate Synthetic L/C Commitments) of such returned amount and (2) the
Borrower hereby authorizes the Synthetic L/C Issuer to reimburse itself from the
Tranche S Collateral Account in an amount equal to each Extended Synthetic L/C
Lender’s Extended Synthetic L/C Percentage of its Pro Rata Share (determined on
the basis of the aggregate amount of its Synthetic L/C Commitments as a
percentage of the Aggregate Synthetic L/C Commitments) of such returned amount,
in each case plus interest thereon from the date of such return to the date such
amount is so reimbursed, at a rate per annum equal to the Eurocurrency Rate for
Eurocurrency Rate Loans denominated in Dollars.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

99



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and

 

100



--------------------------------------------------------------------------------

documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuers, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the Revolving L/C Obligations pursuant to
Section 8.02(c) or (ii) an Event of Default set forth under Section 8.01(f) or
(g) occurs and is continuing, then the Borrower shall Cash Collateralize the
then Outstanding Amount of all Revolving L/C Obligations (in an amount equal to
105% of such Outstanding Amount determined as of the date of such Event of
Default), and shall do so not later than 2:00 p.m., New York City time, on
(x) in the case of the immediately preceding clause (i), (1) the Business Day
that the Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 Noon, New York City time, or (2) if clause (1) above does not
apply, the Business Day immediately following the day on which the Borrower
receives such notice and (y) in the case of the immediately preceding clause
(ii), the Business Day on which an Event of Default set forth under
Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant

 

101



--------------------------------------------------------------------------------

Revolving L/C Issuer and the Revolving Credit Lenders, as collateral for the
Revolving L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant Revolving L/C Issuer (which documents are
hereby consented to by the Revolving Credit Lenders). Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at UBS AG, Stamford Branch and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than 105% of the aggregate
Outstanding Amount of all Revolving L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
UBS AG, Stamford Branch as aforesaid, an amount equal to the excess of (a) 105%
of such aggregate Outstanding Amount over (b) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim. Upon the drawing of any
Revolving Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds 105% of the then Outstanding Amount of such Revolving L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. If such Event of Default is cured
or waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral shall be refunded to the Borrower.

(g) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Extended Dollar Revolving Credit Lender, each 2015 Dollar Revolving Credit
Lender and each Extended 2012 Dollar Revolving Credit Lender in accordance with
its Pro Rata Share of the Extended Dollar Revolving Credit Commitments, the 2015
Dollar Revolving Credit Commitments and the Extended 2012 Dollar Revolving
Credit Commitments, respectively, a Letter of Credit fee for each Dollar
Revolving Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate in respect of such respective Dollar Revolving Credit
Commitments times the Allocable Revolving Share of the Extended Dollar Revolving
Credit Lenders, the 2015 Dollar Revolving Credit Lenders and the Extended 2012
Dollar Revolving Credit Lenders, as the case may be, of the daily maximum amount
then available to be drawn under such Dollar Revolving Letter of Credit (whether
or not such maximum amount is then in effect under such Dollar Revolving Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Dollar Revolving Letter of Credit). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable in Dollars on the first

 

102



--------------------------------------------------------------------------------

Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Dollar
Revolving Letter of Credit, on the Maturity Date for the Extended 2012 Dollar
Revolving Credit Commitments (with respect to the fees accrued for the accounts
of the Extended 2012 Revolving Credit Lenders), on the Maturity Date for the
Extended Dollar Revolving Credit Commitments (with respect to the fees accrued
for the accounts of the Extended Revolving Credit Lenders), on the Letter of
Credit Expiration Date relating to Dollar Revolving Letters of Credit and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Dollar Revolving Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period in such quarter during which such Applicable Rate was in effect.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Extended Alternative Currency Revolving Credit Lender, each 2015 Alternative
Currency Revolving Credit Lender and each Extended 2012 Alternative Currency
Revolving Credit Lender in accordance with its Pro Rata Share of the Extended
Alternative Currency Revolving Credit Commitments, the 2015 Alternative Currency
Revolving Credit Commitments and the Extended 2012 Alternative Currency
Revolving Credit Commitments, respectively, a Letter of Credit fee for each
Alternative Currency Revolving Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate in respect of such respective Alternative
Currency Revolving Credit Commitments times the Allocable Revolving Share of the
Extended Alternative Currency Revolving Credit Lenders, the 2015 Alternative
Currency Revolving Credit Lenders and the Extended 2012 Alternative Currency
Revolving Credit Lenders, as the case may be, of the daily maximum amount then
available to be drawn under such Alternative Currency Revolving Letter of Credit
(whether or not such maximum amount is then in effect under such Alternative
Currency Revolving Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Alternative Currency Revolving Letter
of Credit). Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such
Alternative Currency Revolving Letter of Credit, on the Maturity Date for the
Extended 2012 Alternative Currency Revolving Credit Commitments (with respect to
the fees accrued for the accounts of the Extended 2012 Revolving Credit
Lenders), on the Maturity Date for the Extended Alternative Currency Revolving
Credit Commitments (with respect to the fees accrued for the accounts of the
Extended Revolving Credit Lenders), on the Letter of Credit Expiration Date
relating to Alternative Currency Revolving Letters of Credit and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Alternative Currency Revolving Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period in such quarter during which such Applicable Rate was in effect.

 

103



--------------------------------------------------------------------------------

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Revolving Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Revolving Letter of Credit (whether or not such maximum amount is then in
effect under such Revolving Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Revolving Letter of Credit). Such
fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Revolving Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. In addition, the Borrower shall
pay directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable. The
Borrower shall also pay to the L/C Issuers such other fees as may be agreed to
by the Borrower and the applicable L/C Issuer in respect of Letters of Credit
issued by such L/C Issuer.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of a Revolving L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar Revolving
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Dollar Revolving Credit Lender. The Administrative
Agent shall notify the Dollar Revolving Credit Lenders of any such additional
Dollar Revolving L/C Issuer.

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency Revolving L/C Issuer hereunder pursuant to a written
agreement among the Borrower, the Administrative Agent and such Alternative
Currency Revolving Credit Lender. The Administrative Agent shall notify the
Alternative Currency Revolving Credit Lenders of any such additional Alternative
Currency Revolving L/C Issuer.

(k) Credit-Linked Deposit Account.

(i) Each of the Administrative Agent, the Synthetic L/C Issuer and each
Non-Extended Synthetic L/C Lender hereby acknowledges and agrees that (x) each
Non-Extended Synthetic L/C Lender or its predecessor in interest has funded its
Credit-Linked Deposit to the Administrative Agent for application in the manner
contemplated by Section 2.03(c)(viii) and (y) the Administrative Agent may
invest the Credit-Linked Deposits in such investments as may be

 

104



--------------------------------------------------------------------------------

determined from time to time by the Administrative Agent. The Administrative
Agent hereby agrees to pay to each Non-Extended Synthetic L/C Lender, on each
Interest Payment Date for the Credit-Linked Deposits, interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) on the
amount of such Non-Extended Synthetic L/C Lender’s Pro Rata Share (determined on
the basis of its Non-Extended Synthetic L/C Commitment as a percentage of the
Aggregate Non-Extended Synthetic L/C Commitments) of the aggregate amount of the
Credit-Linked Deposits during such Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period less the Credit-Linked Deposit
Cost Amount. With respect to any Interest Period during which a Non-Extended
Synthetic L/C Loan is deemed made, the Administrative Agent shall determine the
amount of interest payable by the Borrower on such Non-Extended Synthetic L/C
Loan for the portion of such Interest Period during which such Non-Extended
Synthetic L/C Loan is outstanding and the amount of interest payable by the
Administrative Agent on the Credit-Linked Deposits during such Interest Period
pursuant to the applicable provisions of this Agreement, and such determination
shall be conclusive absent manifest error.

(ii) None of Holdings, the Borrower or any Subsidiary shall have any right,
title or interest in or to the Credit-Linked Deposit Account or the
Credit-Linked Deposits or obligations with respect thereto other than as
expressly provided in this Agreement. Without limiting the foregoing, the
obligation to return the Credit-Linked Deposits to the Non-Extended Synthetic
L/C Lenders is solely an obligation of the Administrative Agent, and none of
Holdings, the Borrower or any Subsidiary shall have any liability or obligation
in respect of the principal amount of the Credit-Linked Deposits.

(l) Synthetic L/C Facilities. Notwithstanding anything to the contrary, the
Letters of Credit under the Synthetic L/C Facilities shall only be issued by the
Synthetic L/C Issuer.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day until the Maturity
Date applicable to the 2015 Dollar Revolving Credit Facility in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of Dollar Revolving
Credit Loans and Dollar Revolving L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Dollar Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan, the
aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share (determined on the basis of the aggregate
amount of its Dollar Revolving Credit Commitment as a percentage of the

 

105



--------------------------------------------------------------------------------

Aggregate Dollar Revolving Credit Commitments) of the Outstanding Amount of all
Dollar Revolving L/C Obligations, plus such Lender’s Pro Rata Share (determined
on the basis of the aggregate amount of its Dollar Revolving Credit Commitment
as a percentage of the Aggregate Dollar Revolving Credit Commitments) of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s Dollar
Revolving Credit Commitment then in effect; provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Dollar Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share (determined on
the basis of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments) times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Dollar Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably

 

106



--------------------------------------------------------------------------------

authorizes the Swing Line Lender to so request on its behalf), that each Dollar
Revolving Credit Lender make a Dollar Revolving Credit Loan that is a Base Rate
Loan in an amount equal to such Lender’s Pro Rata Share (determined on the basis
of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments) of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in
Section 4.03 and provided that after giving effect thereto, the aggregate
Outstanding Amount of the Dollar Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of all Dollar Revolving
L/C Obligations, plus such Lender’s Pro Rata Share (determined on the basis of
the aggregate amount of its Dollar Revolving Credit Commitment as a percentage
of the Aggregate Dollar Revolving Credit Commitments) of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving Credit
Commitment. The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Dollar Revolving Credit Lender shall make an amount
equal to its Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 1:00 p.m. on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Dollar
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Dollar Revolving Credit Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth therein
shall be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this

 

107



--------------------------------------------------------------------------------

Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Dollar Revolving Credit Lender’s obligation to make Dollar Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.03. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share (determined on the basis of
the aggregate amount of its Dollar Revolving Credit Commitment as a percentage
of the Aggregate Dollar Revolving Credit Commitments) of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded and any
differential in the interest payable to such Lender attributable to the
Applicable Rate for such Lender’s risk participation as an Extended Dollar
Revolving Credit Lender, a 2015 Dollar Revolving Credit Lender or an Extended
2012 Dollar Revolving Credit Lender, as the case may be) in the same funds as
those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar

 

108



--------------------------------------------------------------------------------

Revolving Credit Commitments and appropriately adjusted, in the case of interest
payments to reflect any differential in the interest payable to such Lender
attributable to the Applicable Rate for such Lender’s risk participation as an
Extended Revolving Credit Lender, a 2015 Dollar Revolving Credit Lender or an
Extended 2012 Dollar Revolving Credit Lender, as the case may be) thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share (determined on the basis of the aggregate amount of its Dollar Revolving
Credit Commitment as a percentage of the Aggregate Dollar Revolving Credit
Commitments) of any Swing Line Loan, interest in respect of such Pro Rata Share
(determined on the basis of the aggregate amount of its Dollar Revolving Credit
Commitment as a percentage of the Aggregate Dollar Revolving Credit Commitments)
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class, Revolving Credit
Loans of any Class and Non-Extended Synthetic L/C Loans in whole or in part
without premium or penalty, except as expressly provided in Section 2.05(a)(vi);
provided that (A) (i) no prepayment of the Extended Dollar Revolving Credit
Loans shall be made pursuant to this paragraph unless the remaining Extended
2012 Dollar Revolving Credit Loans, if any, shall be prepaid at least ratably,
and (ii) no prepayment of the 2015 Dollar Revolving Credit Loans shall be made
pursuant to this paragraph unless the remaining Extended 2012 Dollar Revolving
Credit Loans and Extended Dollar Revolving Credit Loans, if any, shall be
prepaid at least ratably, (B) (i) no prepayment of the Extended Alternative
Currency Revolving Credit Loans shall be made pursuant to this paragraph unless
the remaining Extended 2012 Alternative Currency Revolving Credit Loans, if any,
shall be prepaid at least ratably and (ii) no prepayment of the 2015 Alternative
Currency Revolving Credit Loans shall be made pursuant to this paragraph unless
the remaining Extended 2012 Alternative Currency Revolving Credit Loans and the
Extended Alternative Currency Revolving Credit Loans, if any, shall be prepaid
at least ratably, (C) no prepayment of the Tranche S Term

 

109



--------------------------------------------------------------------------------

Loans shall be made pursuant to this paragraph unless (1) the Extended Synthetic
L/C Commitments are reduced in a like amount and (2) the Non-Extended Synthetic
L/C Commitments are reduced at least ratably and (D) prepayments of Non-Extended
Synthetic L/C Loans shall comply with clause (v) below; provided further that
(1) such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York, New York time or London, England time in the case of Loans
denominated in an Alternative Currency) (A) three (3) Business Days prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four
(4) Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currency and (C) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of (x) $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Tranche B Dollar Term Loans, (y) €2,500,000 or a whole
multiple of €500,000 in excess thereof in the case of Euro Term Loans or
Alternative Currency Revolving Credit Loans denominated in Euros or
(z) £2,500,000 or a whole multiple of £500,000 in excess thereof in the case of
Alternative Currency Revolving Credit Loans denominated in Sterling; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only). Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of principal of, and interest on, Alternative Currency Revolving
Credit Loans shall be made in the relevant Alternative Currency (even if the
Borrower is required to convert currency to do so). Each prepayment of the Loans
pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

 

110



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Each voluntary prepayment of Term Loans of any Class pursuant to this
Section 2.05(a) shall be applied to repayments thereof required pursuant to
Section 2.07 as directed by the Borrower.

(v) Voluntary prepayments of Non-Extended Synthetic L/C Loans made other than in
connection with a corresponding reduction of the Non-Extended Synthetic L/C
Commitments shall be made to the Administrative Agent, which shall promptly
remit the same to the Credit-Linked Deposit Account for the ratable account of
the Non-Extended Synthetic L/C Lenders (it being understood that, thereafter,
such amounts will be available to reimburse the Synthetic L/C Issuer in
accordance with Section 2.03); provided that no such prepayment and remittance
to the Credit-Linked Deposit Account may be made unless the Borrower shall
simultaneously make a ratable deposit in the Tranche S Collateral Account.

(vi) If, prior to the first anniversary of the Subsequent Pricing Increase
Effective Date, (i) all or any portion of the Term Loans are prepaid out of the
proceeds of a substantially concurrent issuance or incurrence of Indebtedness
and the All-In Yield with respect to such Indebtedness is less than the All-In
Yield (as determined on the same basis) of the Term Loans or (ii) a Term Loan
Lender must assign its Term Loans pursuant to Section 3.07 as a result of its
failure to consent to an amendment that would reduce (as determined by the
Administrative Agent) the All-In Yield then in effect with respect to such Term
Loans, then in each case the aggregate principal amount so prepaid or assigned
will be subject to a fee payable by the Borrower, in each case equal to 1.0% of
the principal amount thereof; provided that no such fee shall be payable by the
Borrower if such prepayment or assignment occurs on or after August 23, 2014.

(b) Mandatory. The provisions of this paragraph (b) shall not apply to the
Tranche S Term Loans, and each reference in this paragraph (b) to “Term Loans”
shall accordingly be deemed to exclude the Tranche S Term Loans.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall cause to be prepaid an
aggregate Dollar Amount of Term Loans equal to (A) 100% (such percentage as it
may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the fiscal year ended December 31, 2007) minus (B) the sum of (i) all voluntary
prepayments of Term Loans during such fiscal year and (ii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year to the

 

111



--------------------------------------------------------------------------------

extent the Revolving Credit Commitments are voluntarily permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (i) and (ii), to the extent such prepayments are not funded with the
proceeds of Indebtedness; provided that (x) if the First Lien Leverage Ratio for
any fiscal year ended after the Fourth Amendment and Restatement Effective Date
and on or prior to December 31, 2013, is less than 3.60:1, the ECF Percentage
for such fiscal year shall be 50%, (y) if the First Lien Leverage Ratio for the
fiscal year ended December 31, 2014, is less than 3.45:1, the ECF Percentage for
such fiscal year shall be 50% and (z) if the First Lien Leverage Ratio for any
fiscal year ended after December 31, 2014, is less than 3.25:1, the ECF
Percentage for such fiscal year shall be 50%; provided further that if the
Minimum Cash as of the end of such fiscal year after giving pro forma effect to
such prepayment of Term Loans would be less than the Minimum Amount on such
date, the amount of prepayments required pursuant to this sentence shall be
reduced such that after giving pro forma effect to such prepayment of Term
Loans, the Minimum Cash as of the end of such fiscal year would be equal to the
Minimum Amount on such date (except for any difference in a de minimis amount to
the extent necessary because of minimum repayment or repurchase amounts or
similar requirements). In the event that the ECF Percentage for any fiscal year
is 50%, within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall (1) cause to be
prepaid an aggregate Dollar Amount of Term Loans and/or (2) prepay, retire,
redeem, purchase, defease or otherwise satisfy Senior Notes and/or 2016 Senior
Notes from (other than in the case of ratable redemptions) Persons other than 5%
Shareholders at prices no greater than par plus any redemption premium and
accrued and unpaid interest, in an aggregate amount equal to (A) 50% of Excess
Cash Flow, if any, for such fiscal year minus, to the extent not deducted from
the application of Excess Cash Flow in the immediately preceding sentence,
(B) the sum of (i) all voluntary prepayments of Term Loans during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans during such
fiscal year to the extent the Revolving Credit Commitments are voluntarily
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (i) and (ii), to the extent such prepayments are
not funded with the proceeds of Indebtedness; provided that if the Minimum Cash
as of the end of such fiscal year after giving pro forma effect to (1) the
prepayment of Term Loans pursuant to the immediately prior sentence, (2) the
prepayment of Term Loans pursuant to this sentence and/or (3) the prepayment,
retirement, redemption, purchase, defeasance or other satisfaction of Senior
Notes and/or 2016 Senior Notes pursuant to this sentence would be less than the
Minimum Amount on such date, the amount of prepayments and/or retirements,
redemptions, purchases, defeasances or other satisfaction required pursuant to
this sentence shall be reduced such that after giving pro forma effect to such
actions, the Minimum Cash as of the end of such fiscal year would be equal to
the Minimum Amount on such date (except for any difference in a de minimis
amount to the extent necessary because of minimum repayment or repurchase
amounts or similar requirements).

 

112



--------------------------------------------------------------------------------

(ii) (A) If (x) Holdings, the Borrower or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (g) or (h)) or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by Holdings, the Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrower shall cause to be prepaid on or prior to the date which
is ten (10) Business Days (but in the case of a Disposition effected pursuant to
Section 7.05(p), five (5) Business Days) after the date of the realization or
receipt of such Net Cash Proceeds an aggregate Dollar Amount of Term Loans equal
to 100% (or, in the case of a Disposition made solely pursuant to
Section 7.05(o), such lesser percentage of Net Cash Proceeds as may be specified
in Section 7.05(o) with respect to such Disposition) of all Net Cash Proceeds
realized or received; provided that, other than in the case of a Disposition
made pursuant to Section 7.05(n) or 7.05(p), no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than (I) any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A) or (II) any Disposition pursuant to
Section 7.05(n) or 7.05(p)) or any Casualty Event, at the option of the
Borrower, the Borrower may reinvest all or any portion of such Net Cash Proceeds
in assets useful for the business of Holdings and/or its Subsidiaries within
(x) fifteen (15) months following receipt of such Net Cash Proceeds or (y) if
the Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within fifteen (15) months following receipt thereof, within one
hundred and eighty (180) days of the date of such legally binding commitment;
provided that (i) so long as an Event of Default shall have occurred and be
continuing, the Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant investment period has expired and no Event
of Default is continuing and (ii) if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05(b).

 

113



--------------------------------------------------------------------------------

(iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate Dollar Amount
of Term Loans equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

(iv) If for any reason the aggregate Dollar Revolving Credit Exposures at any
time exceed the Aggregate Dollar Revolving Credit Commitments then in effect
(including as a result of the termination of the Extended 2012 Dollar Revolving
Credit Commitments or the Extended Dollar Revolving Credit Commitments on the
Maturity Date thereof), the Borrower shall promptly (and, in the case of an
excess caused by the termination of the Extended 2012 Dollar Revolving Credit
Commitments or the Extended Dollar Revolving Credit Commitments on the Maturity
Date thereof, not later than such Maturity Date) prepay or cause to be promptly
prepaid Dollar Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the Dollar Revolving L/C Obligations in an aggregate amount equal
to such excess; provided that the Borrower shall not be required to Cash
Collateralize the Dollar Revolving L/C Obligations pursuant to this
Section 2.05(b)(iv) unless, after the prepayment in full of the Dollar Revolving
Credit Loans and Swing Line Loans, the aggregate Dollar Revolving Credit
Exposures exceed the aggregate Dollar Revolving Credit Commitments then in
effect. If for any reason the aggregate Alternative Currency Revolving Credit
Exposures at any time exceed the aggregate Alternative Currency Revolving Credit
Commitments then in effect (including as a result of the termination of the
Extended 2012 Alternative Currency Revolving Credit Commitments or the Extended
Alternative Currency Revolving Credit Commitments on the Maturity Date thereof),
the Borrower shall promptly (and, in the case of an excess caused by the
termination of the Extended 2012 Alternative Currency Revolving Credit
Commitments or the Extended Alternative Currency Revolving Credit Commitments on
the Maturity Date thereof, not later than such Maturity Date) prepay or cause to
be promptly prepaid Alternative Currency Revolving Credit Loans and/or Cash
Collateralize the Alternative Currency Revolving L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the Alternative Currency Revolving L/C Obligations pursuant
to this Section 2.05(b)(iv) unless, after the prepayment in full of the
Alternative Currency Revolving Credit Loans, the aggregate Alternative Currency
Revolving Credit Exposures exceed the aggregate Alternative Currency Revolving
Credit Commitments then in effect. If for any reason, at any time during the
five (5) Business Day period immediately preceding the Maturity Date for the
Extended 2012 Dollar Revolving Credit Commitments, (x) the Extended 2012 Dollar
Revolving Credit Lenders’ Allocable Revolving Share of the Dollar Revolving
Credit Exposures attributable to Dollar Revolving L/C Obligations and Swing Line
Obligations exceeds (y) the difference

 

114



--------------------------------------------------------------------------------

between (I) the sum of the 2015 Dollar Revolving Credit Commitments and the
Extended Dollar Revolving Credit Commitments minus (II) the sum of the Allocable
Revolving Shares of the 2015 Dollar Revolving Credit Lenders and the Extended
Dollar Revolving Credit Lenders of the total Dollar Revolving Credit Exposures
of all Lenders at such time, then the Borrower shall promptly (and in no event
later than the Maturity Date for the Extended 2012 Revolving Credit Commitments)
prepay or cause to be promptly prepaid Dollar Revolving Credit Loans and Swing
Line Loans and/or Cash Collateralize the Dollar Revolving L/C Obligations in an
aggregate amount necessary to eliminate such excess; provided that the Borrower
shall not be required to Cash Collateralize the Dollar Revolving L/C Obligations
pursuant to this sentence unless after the prepayment in full of the Dollar
Revolving Credit Loans and Swing Line Loans such excess has not been eliminated.
If for any reason, at any time during the five (5) Business Day period
immediately preceding the Maturity Date for the Extended Dollar Revolving Credit
Commitments, (x) the Extended Dollar Revolving Credit Lenders’ Allocable
Revolving Share of the Dollar Revolving Credit Exposures attributable to Dollar
Revolving L/C Obligations and Swing Line Obligations exceeds (y) the difference
between (I) the 2015 Dollar Revolving Credit Commitments minus (II) the sum of
the Allocable Revolving Shares of the 2015 Dollar Revolving Credit Lenders of
the total Dollar Revolving Credit Exposures of all Lenders at such time, then
the Borrower shall promptly (and in no event later than the Maturity Date for
the Extended Revolving Credit Commitments) prepay or cause to be promptly
prepaid Dollar Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the Dollar Revolving L/C Obligations in an aggregate amount
necessary to eliminate such excess; provided that the Borrower shall not be
required to Cash Collateralize the Dollar Revolving L/C Obligations pursuant to
this sentence unless after the prepayment in full of the Dollar Revolving Credit
Loans and Swing Line Loans such excess has not been eliminated. If for any
reason, at any time during the five (5) Business Day period immediately
preceding the Maturity Date for the Extended 2012 Alternative Currency Revolving
Credit Commitments, (x) the Extended 2012 Alternative Currency Revolving Credit
Lenders’ Allocable Revolving Share of the Alternative Currency Revolving Credit
Exposures attributable to Alternative Currency Revolving L/C Obligations exceeds
(y) the difference between (I) the sum of the 2015 Alternative Currency
Revolving Credit Commitments and the Extended Alternative Currency Revolving
Credit Commitments minus (II) the sum of the Allocable Revolving Shares of the
2015 Alternative Currency Revolving Credit Lenders and the Extended Alternative
Currency Revolving Credit Lenders of the total Alternative Currency Revolving
Credit Exposures of all Lenders at such time, then the Borrower shall promptly
(and in no event later than the Maturity Date for the Extended 2012 Revolving
Credit Commitments) prepay or cause to be promptly prepaid Alternative Currency
Revolving Credit Loans and/or Cash Collateralize the Alternative Currency
Revolving L/C Obligations in an aggregate amount necessary to eliminate such
excess; provided that the Borrower shall not be required to Cash Collateralize
the Alternative Currency Revolving L/C Obligations pursuant to this sentence
unless after the

 

115



--------------------------------------------------------------------------------

prepayment in full of the Alternative Currency Revolving Credit Loans such
excess has not been eliminated. If for any reason, at any time during the five
(5) Business Day period immediately preceding the Maturity Date for the Extended
Alternative Currency Revolving Credit Commitments, (x) the Extended Alternative
Currency Revolving Credit Lenders’ Allocable Revolving Share of the Alternative
Currency Revolving Credit Exposures attributable to Alternative Currency
Revolving L/C Obligations exceeds (y) the difference between (I) the 2015
Alternative Currency Revolving Credit Commitments minus (II) the sum of the
Allocable Revolving Shares of the 2015 Alternative Currency Revolving Credit
Lenders of the total Alternative Currency Revolving Credit Exposures of all
Lenders at such time, then the Borrower shall promptly (and in no event later
than the Maturity Date for the Extended Revolving Credit Commitments) prepay or
cause to be promptly prepaid Alternative Currency Revolving Credit Loans and/or
Cash Collateralize the Alternative Currency Revolving L/C Obligations in an
aggregate amount necessary to eliminate such excess; provided that the Borrower
shall not be required to Cash Collateralize the Alternative Currency Revolving
L/C Obligations pursuant to this sentence unless after the prepayment in full of
the Alternative Currency Revolving Credit Loans such excess has not been
eliminated.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
allocated among the Classes of Term Loans on a ratable basis and, within each
Class of Term Loans, shall be applied in direct order of maturity to repayments
thereof required pursuant to Section 2.07; and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares subject
to clause (vi) of this Section 2.05(b). Prior to the Maturity Date with respect
to the Extended 2012 Dollar Revolving Credit Commitments, each prepayment of
Dollar Revolving Credit Loans and Swing Line Loans pursuant to this
Section 2.05(b) shall be allocated among the Extended Dollar Revolving Credit
Lenders, the 2015 Dollar Revolving Credit Lenders and the Extended 2012 Dollar
Revolving Credit Lenders on a ratable basis and within each such Class of
Lenders on a ratable basis. From and after the Maturity Date with respect to the
Extended 2012 Dollar Revolving Credit Commitments but prior to the Maturity Date
with respect to the Extended Dollar Revolving Credit Commitments, each
prepayment of Dollar Revolving Credit Loans and Swing Line Loans pursuant to
this Section 2.05(b) shall be allocated among the 2015 Dollar Revolving Credit
Lenders and the Extended Dollar Revolving Credit Lenders on a ratable basis and
within each such Class of Lenders on a ratable basis. From and after the
Maturity Date with respect to the Extended Dollar Revolving Credit Commitments,
each prepayment of Dollar Revolving Credit Loans and Swing Line Loans pursuant
to this Section 2.05(b) shall be allocated among the 2015 Dollar Revolving
Credit Lenders on a ratable basis. Prior to the Maturity Date with respect to
the Extended 2012 Alternative Currency Revolving Credit Commitments, each
prepayment of Alternative Currency Revolving Credit Loans pursuant to this
Section 2.05(b) shall be allocated among the Extended Alternative Currency
Revolving Credit Lenders, the 2015 Alternative Currency Revolving Credit Lenders
and the Extended 2012 Alternative Currency Revolving

 

116



--------------------------------------------------------------------------------

Credit Lenders on a ratable basis and within each such Class of Lenders on a
ratable basis. From and after the Maturity Date with respect to the Extended
2012 Alternative Currency Revolving Credit Commitments but prior to the Maturity
Date with respect to the Extended Alternative Currency Revolving Credit
Commitments, each prepayment of Alternative Currency Revolving Credit Loans
pursuant to this Section 2.05(b) shall be allocated among the 2015 Alternative
Currency Revolving Credit Lenders and the Extended Alternative Currency
Revolving Credit Lenders on a ratable basis and within each such Class of
Lenders on a ratable basis. From and after the Maturity Date with respect to the
Extended Alternative Currency Revolving Credit Commitments, each prepayment of
Alternative Currency Revolving Credit Loans pursuant to this Section 2.05(b)
shall be allocated among the 2015 Alternative Currency Revolving Credit Lenders
on a ratable basis.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Term Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment; provided that any Rejection
Notice may be rejected by the Borrower by 5:00 p.m. (New York time) on the day
of its receipt and shall thereupon become ineffective. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. In the event a
Lender rejects all or any portion of its Pro Rata Share of any mandatory
prepayment of Term Loans required pursuant to clauses (i) through (iii) of this
Section 2.05(b), the rejected portion of such Lender’s Pro Rata Share of such
prepayment shall be retained by the Borrower.

(vii) Notwithstanding any of the other provisions of Section 2.05(b) (other than
clause (b)(iv)), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05(b) (other than pursuant to such clause (b)(iv)) other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment

 

117



--------------------------------------------------------------------------------

otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan (other than a Non-Extended
Synthetic L/C Loan to the extent such prepayment is applied to increase the
Credit-Linked Deposits) on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.05.

SECTION 2.06. Termination or Reduction of Commitments and Credit-Linked
Deposits.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (A) (i) until the
Extended 2012 Dollar Revolving Credit Commitments shall have been terminated or
expired, no termination or reduction of 2015 Dollar Revolving Credit Commitments
or Extended Dollar Revolving Credit Commitments shall be made pursuant to this
paragraph unless the Extended 2012 Dollar Revolving Credit Commitments, if any,
are terminated or reduced on a ratable basis, and (ii) until all of the Extended
2012 Dollar Revolving Credit Commitments and the Extended Dollar Revolving
Credit Commitments shall have been terminated or expired, no termination or
reduction of 2015 Dollar Revolving Credit Commitments shall be made pursuant to
this paragraph unless the Extended 2012 Dollar Revolving Credit Commitments and
the Extended Dollar Revolving Credit Commitments, if any, are terminated or
reduced on a ratable basis, (B) (i) until the Extended 2012 Alternative Currency
Revolving Credit Commitments shall have been terminated or expired, no
termination or reduction of 2015 Alternative Currency Revolving Credit
Commitments or Extended Alternative Currency Revolving Credit Commitments shall
be made pursuant to this paragraph unless the Extended 2012 Alternative Currency
Revolving Credit Commitments, if any, are terminated or reduced on a ratable
basis, and (ii) until all of the Extended 2012 Alternative Currency Revolving
Credit Commitments and the Extended Alternative Currency Revolving Credit
Commitments shall have been terminated or expired, no termination or reduction
of 2015 Alternative Currency Revolving Credit Commitments shall be made pursuant
to this paragraph unless the Extended 2012 Alternative Currency Revolving Credit
Commitments and the Extended Alternative Currency Revolving Credit Commitments,
if any, are terminated or reduced on a ratable basis, (C) no termination or
reduction of Extended Synthetic L/C Commitments shall be made pursuant to this
paragraph unless the Tranche S Term Loans are prepaid in a like amount and
(D) until the

 

118



--------------------------------------------------------------------------------

Non-Extended Synthetic L/C Commitments shall have been terminated or expired, no
termination or reduction of the Extended Synthetic L/C Commitments shall be made
pursuant to this paragraph unless the remaining Non-Extended Synthetic L/C
Commitments shall be reduced at least ratably; provided further that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), (ii) any such
partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $100,000 in excess thereof, (iii) if, after giving effect to any
reduction of the Commitments, the Dollar Revolving Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Dollar Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess and (iv) the Borrower shall not terminate or reduce the Synthetic L/C
Commitments of any Class if (x) the aggregate amount of the Synthetic L/C
Exposures of such Class would exceed the aggregate amount of the Synthetic L/C
Commitments of such Class or (y) the aggregate amount of the Synthetic L/C
Exposures would exceed the aggregate amount of the Synthetic L/C Commitments.
Subject to clause (iii) above, the amount of any such Commitment reduction shall
not be applied to the Dollar Revolving Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Extended Revolving Credit Commitments shall terminate on the
Maturity Date applicable to the Extended Revolving Credit Facilities. The 2015
Revolving Credit Commitments shall terminate on the Maturity Date applicable to
the 2015 Revolving Credit Facilities. The Extended 2012 Revolving Credit
Commitments shall terminate on the Maturity Date applicable to the Extended 2012
Revolving Credit Facilities. The Synthetic L/C Commitments of any Class shall
terminate on the Maturity Date applicable to the Synthetic L/C Facility of such
Class.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Dollar Revolving Letter of Credit Sublimit, or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07).

(d) Credit-Linked Deposits and Tranche S Collateral Account.

(i) Concurrently with each optional reduction of the Aggregate Non-Extended
Synthetic L/C Commitments pursuant to and in accordance with Section 2.06(a)
(other than any such reduction to zero), the Administrative Agent shall withdraw
from the Credit-Linked Deposit Account and pay to each Non-Extended Synthetic
L/C Lender such Lender’s Non-Extended Synthetic L/C

 

119



--------------------------------------------------------------------------------

Percentage of its Pro Rata Share (determined on the basis of its Non-Extended
Synthetic L/C Commitment as a percentage of the Aggregate Non-Extended Synthetic
L/C Commitments) of any amount by which the sum of (A) the Credit-Linked
Deposits credited to the account of the Non-Extended Synthetic L/C Lenders plus
(B) the aggregate principal amount of the Non-Extended Synthetic L/C Loans would
exceed, after giving effect to such reduction of the Aggregate Non-Extended
Synthetic L/C Commitments, the greater of the Aggregate Non-Extended Synthetic
L/C Commitments and the aggregate amount of the Non-Extended Synthetic L/C
Exposures.

(ii) Concurrently with any termination or reduction of the Aggregate
Non-Extended Synthetic L/C Commitments to zero pursuant to and in accordance
with this Section 2.06 or Article VIII, the Administrative Agent shall withdraw
from the Credit-Linked Deposit Account and pay to each Non-Extended Synthetic
L/C Lender such Lender’s Pro Rata Share (determined on the basis of its
Non-Extended Synthetic L/C Commitment as a percentage of the Aggregate
Non-Extended Synthetic L/C Commitments) of the excess at such time of the
aggregate amount of the Credit-Linked Deposits credited to the account of the
Non-Extended Synthetic L/C Lenders over the Non-Extended Synthetic L/C Exposure
(excluding any portion thereof attributable to Non-Extended Synthetic L/C
Loans).

(iii) Concurrently with each optional termination or reduction of any Extended
Synthetic L/C Commitments pursuant to and in accordance with Section 2.06(a),
the Synthetic L/C Issuer shall release to the Borrower from the Tranche S
Collateral Account funds in an amount equal to the amount of such reduction, but
only to the extent that, after giving effect thereto, the aggregate amount of
the Extended Synthetic L/C Exposures (determined without giving effect to the
proviso contained in the definition of “Extended Synthetic L/C Exposure”) would
not exceed the Tranche S Collateral Account Amount.

(e) [Reserved].

(f) Termination of the Extended 2012 Revolving Credit Commitments. On the
Maturity Date of the Extended 2012 Dollar Revolving Credit Commitments, the
Extended 2012 Dollar Revolving Credit Commitments will terminate and the
Extended 2012 Dollar Revolving Credit Lenders will have no further obligation to
make Dollar Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c)(i), purchase or fund participations in Dollar Revolving L/C
Obligations or purchase or fund participations in Swing Line Loans; provided
that (x) the foregoing will not release any Extended 2012 Dollar Revolving
Credit Lender from any such obligation to make Dollar Revolving Credit Loans,
purchase or fund participations in Dollar Revolving L/C Obligations or purchase
or fund participations in Swing Line Loans that was required to be performed on
or prior to the Maturity Date of the Extended 2012 Dollar Revolving Credit
Commitments and (y) the foregoing will not release any such Extended 2012 Dollar
Revolving Credit Lender from any such obligation to fund its portion of Dollar
Revolving L/C Obligations or participations in Swing Line Loans existing on the

 

120



--------------------------------------------------------------------------------

Maturity Date of the Extended 2012 Dollar Revolving Credit Commitments if on
such Maturity Date any Specified Default or event, act or condition which with
notice or lapse of time or both would constitute a Specified Default exists
until such Specified Default or event, act or condition ceases to exist. Unless
clause (y) of the proviso in the immediately preceding sentence is applicable,
on and after the Maturity Date of the Extended 2012 Dollar Revolving Credit
Commitments, the 2015 Dollar Revolving Credit Lenders and the Extended Dollar
Revolving Credit Lenders (and so long as clause (y) of the proviso in the second
preceding sentence is applicable, the Extended 2012 Dollar Revolving Credit
Lenders) will be required, in accordance with their Pro Rata Shares (determined
on the basis of the aggregate amount of their Dollar Revolving Credit
Commitments as a percentage of the Aggregate Dollar Revolving Credit
Commitments), to fund Unreimbursed Amounts in respect of Dollar Revolving
Letters of Credit arising on or after such date pursuant to Section 2.03(c) and
fund participations in Swing Line Loans at the request of the Swing Line Lender
on and after such date, regardless of whether any Default existed on the
Maturity Date of the Extended 2012 Dollar Revolving Credit Commitments; provided
that the Dollar Revolving Credit Exposures of each 2015 Dollar Revolving Credit
Lender and each Extended Dollar Revolving Credit Lender do not exceed such
Lender’s 2015 Dollar Revolving Credit Commitment or Extended Dollar Revolving
Credit Commitment, as applicable. In the event that a Specified Default or
event, act or condition which with notice or lapse of time or both would
constitute a Specified Default exists on the Maturity Date with respect to
Extended 2012 Dollar Revolving Credit Commitments, until such Specified Default
or event, act or condition ceases to exist, for purposes of determining a Dollar
Revolving Credit Lender’s Pro Rata Share for purposes of Section 2.03(c) and
2.04 and its Allocable Revolving Share for purposes of Section 2.03(g), such
Extended 2012 Dollar Revolving Credit Lender’s Dollar Revolving Credit
Commitment shall be deemed to be the Dollar Revolving Credit Commitment of such
Lender immediately prior to the termination thereof on such Maturity Date. On
the Maturity Date of the Extended 2012 Alternative Currency Revolving Credit
Commitments, the Extended 2012 Alternative Currency Revolving Credit Commitments
will terminate and the Extended 2012 Alternative Currency Revolving Credit
Lenders will have no further obligation to make Alternative Currency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(c)(i) or purchase or fund
participations in Alternative Currency Revolving L/C Obligations; provided that
(x) the foregoing will not release any Extended 2012 Alternative Currency
Revolving Credit Lender from any such obligation to make Alternative Currency
Revolving Credit Loans or purchase or fund participations in Alternative
Currency Revolving L/C Obligations that was required to be performed on or prior
to the Maturity Date of the Extended 2012 Alternative Currency Revolving Credit
Commitments and (y) the foregoing will not release any such Extended 2012
Alternative Currency Revolving Credit Lender from any such obligation to fund
its portion of Alternative Currency Revolving L/C Obligations existing on the
Maturity Date of the Extended 2012 Alternative Currency Revolving Credit
Commitments if on such Maturity Date any Specified Default or event, act or
condition which with notice or lapse of time or both would constitute a
Specified Default exists until such Specified Default or event, act or condition
ceases to exist. Unless clause (y) of the proviso in the immediately preceding
sentence is applicable, on and after the Maturity Date of the Extended 2012
Alternative Currency Revolving Credit

 

121



--------------------------------------------------------------------------------

Commitments, the 2015 Alternative Currency Revolving Credit Lenders and the
Extended Alternative Currency Revolving Credit Lenders (and so long as clause
(y) of the proviso in the second preceding sentence is applicable, the Extended
2012 Alternative Currency Revolving Credit Lenders) will be required, in
accordance with their Pro Rata Shares (determined on the basis of the aggregate
amount of their Alternative Currency Revolving Credit Commitments as a
percentage of the Aggregate Alternative Currency Revolving Credit Commitments),
to fund Unreimbursed Amounts in respect of Alternative Currency Revolving
Letters of Credit arising on or after such date pursuant to Section 2.03(c),
regardless of whether any Default existed on the Maturity Date of the Extended
2012 Alternative Currency Revolving Credit Commitments; provided that the
Alternative Currency Revolving Credit Exposures of each 2015 Alternative
Currency Revolving Credit Lender and each Extended Alternative Currency
Revolving Credit Lender do not exceed such Lender’s 2015 Alternative Currency
Revolving Credit Commitment or Extended Alternative Currency Revolving Credit
Commitment, as applicable. In the event that a Specified Default or event, act
or condition which with notice or lapse of time or both would constitute a
Specified Default exists on the Maturity Date with respect to Extended 2012
Alternative Currency Revolving Credit Commitments, until such Specified Default
or event, act or condition ceases to exist, for purposes of determining an
Alternative Currency Revolving Credit Lender’s Pro Rata Share for purposes of
Section 2.03(c) and its Allocable Revolving Share for purposes of
Section 2.03(g), such Extended 2012 Alternative Currency Revolving Credit
Lender’s Alternative Currency Revolving Credit Commitment shall be deemed to be
the Alternative Currency Revolving Credit Commitment of such Lender immediately
prior to the termination thereof on such Maturity Date.

(g) Termination of the Extended Revolving Credit Commitments. On the Maturity
Date of the Extended Dollar Revolving Credit Commitments, the Extended Dollar
Revolving Credit Commitments will terminate and the Extended Dollar Revolving
Credit Lenders will have no further obligation to make Dollar Revolving Credit
Loans to the Borrower pursuant to Section 2.01(c)(i), purchase or fund
participations in Dollar Revolving L/C Obligations or purchase or fund
participations in Swing Line Loans; provided that (x) the foregoing will not
release any Extended Dollar Revolving Credit Lender from any such obligation to
make Dollar Revolving Credit Loans, purchase or fund participations in Dollar
Revolving L/C Obligations or purchase or fund participations in Swing Line Loans
that was required to be performed on or prior to the Maturity Date of the
Extended Dollar Revolving Credit Commitments and (y) the foregoing will not
release any such Extended Dollar Revolving Credit Lender from any such
obligation to fund its portion of Dollar Revolving L/C Obligations or
participations in Swing Line Loans existing on the Maturity Date of the Extended
Dollar Revolving Credit Commitments if on such Maturity Date any Specified
Default or event, act or condition which with notice or lapse of time or both
would constitute a Specified Default exists until such Specified Default or
event, act or condition ceases to exist. Unless clause (y) of the proviso in the
immediately preceding sentence is applicable, on and after the Maturity Date of
the Extended Dollar Revolving Credit Commitments, the 2015 Dollar Revolving
Credit Lenders (and so long as clause (y) of the proviso in the second preceding
sentence is applicable, the Extended Dollar Revolving Credit Lenders) will be
required, in accordance with their Pro Rata Shares (determined on the basis of
the

 

122



--------------------------------------------------------------------------------

aggregate amount of their Dollar Revolving Credit Commitments as a percentage of
the Aggregate Dollar Revolving Credit Commitments), to fund Unreimbursed Amounts
in respect of Dollar Revolving Letters of Credit arising on or after such date
pursuant to Section 2.03(c) and fund participations in Swing Line Loans at the
request of the Swing Line Lender on and after such date, regardless of whether
any Default existed on the Maturity Date of the Extended Dollar Revolving Credit
Commitments; provided that the Dollar Revolving Credit Exposures of each 2015
Dollar Revolving Credit Lender do not exceed such Lender’s 2015 Dollar Revolving
Credit Commitment. In the event that a Specified Default or event, act or
condition which with notice or lapse of time or both would constitute a
Specified Default exists on the Maturity Date with respect to Extended Dollar
Revolving Credit Commitments, until such Specified Default or event, act or
condition ceases to exist, for purposes of determining a Dollar Revolving Credit
Lender’s Pro Rata Share for purposes of Section 2.03(c) and 2.04 and its
Allocable Revolving Share for purposes of Section 2.03(g), such Extended Dollar
Revolving Credit Lender’s Dollar Revolving Credit Commitment shall be deemed to
be the Dollar Revolving Credit Commitment of such Lender immediately prior to
the termination thereof on such Maturity Date. On the Maturity Date of the
Extended Alternative Currency Revolving Credit Commitments, the Extended
Alternative Currency Revolving Credit Commitments will terminate and the
Extended Alternative Currency Revolving Credit Lenders will have no further
obligation to make Alternative Currency Revolving Credit Loans to the Borrower
pursuant to Section 2.01(c)(i) or purchase or fund participations in Alternative
Currency Revolving L/C Obligations; provided that (x) the foregoing will not
release any Extended Alternative Currency Revolving Credit Lender from any such
obligation to make Alternative Currency Revolving Credit Loans or purchase or
fund participations in Alternative Currency Revolving L/C Obligations that was
required to be performed on or prior to the Maturity Date of the Extended
Alternative Currency Revolving Credit Commitments and (y) the foregoing will not
release any such Extended Alternative Currency Revolving Credit Lender from any
such obligation to fund its portion of Alternative Currency Revolving L/C
Obligations existing on the Maturity Date of the Extended Alternative Currency
Revolving Credit Commitments if on such Maturity Date any Specified Default or
event, act or condition which with notice or lapse of time or both would
constitute a Specified Default exists until such Specified Default or event, act
or condition ceases to exist. Unless clause (y) of the proviso in the
immediately preceding sentence is applicable, on and after the Maturity Date of
the Extended Alternative Currency Revolving Credit Commitments, the 2015
Alternative Currency Revolving Credit Lenders (and so long as clause (y) of the
proviso in the second preceding sentence is applicable, the Extended Alternative
Currency Revolving Credit Lenders) will be required, in accordance with their
Pro Rata Shares (determined on the basis of the aggregate amount of their
Alternative Currency Revolving Credit Commitments as a percentage of the
Aggregate Alternative Currency Revolving Credit Commitments), to fund
Unreimbursed Amounts in respect of Alternative Currency Revolving Letters of
Credit arising on or after such date pursuant to Section 2.03(c), regardless of
whether any Default existed on the Maturity Date of the Extended Alternative
Currency Revolving Credit Commitments; provided that the Alternative Currency
Revolving Credit Exposures of each 2015 Alternative Currency Revolving Credit
Lender do not exceed such Lender’s 2015 Alternative Currency Revolving Credit

 

123



--------------------------------------------------------------------------------

Commitment. In the event that a Specified Default or event, act or condition
which with notice or lapse of time or both would constitute a Specified Default
exists on the Maturity Date with respect to Extended Alternative Currency
Revolving Credit Commitments, until such Specified Default or event, act or
condition ceases to exist, for purposes of determining an Alternative Currency
Revolving Credit Lender’s Pro Rata Share for purposes of Section 2.03(c) and its
Allocable Revolving Share for purposes of Section 2.03(g), such Extended
Alternative Currency Revolving Credit Lender’s Alternative Currency Revolving
Credit Commitment shall be deemed to be the Alternative Currency Revolving
Credit Commitment of such Lender immediately prior to the termination thereof on
such Maturity Date.

SECTION 2.07. Repayment of Loans.

(a) Tranche B Dollar Term Loans.

(i) The Borrower shall repay to the Administrative Agent for the ratable account
of the Extended Tranche B Dollar Term Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of December 2010, an aggregate amount in Dollars equal to 0.25% of the aggregate
principal amount of all Extended Tranche B Dollar Term Loans outstanding on the
Third Amendment and Restatement Effective Date (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (B) on the Maturity Date for the
Extended Tranche B Dollar Term Loans, the aggregate principal amount of all
Extended Tranche B Dollar Term Loans outstanding on such date.

(b) Euro Term Loans.

(i) The Borrower shall repay to the Administrative Agent for the ratable account
of the Extended Euro Term Lenders (A) on the last Business Day of each March,
June, September and December, commencing with the last Business Day of December
2010, an aggregate amount in Euros equal to 0.25% of the aggregate principal
amount of all Extended Euro Term Loans outstanding on the Third Amendment and
Restatement Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Extended Euro Term Loans,
the aggregate principal amount of all Extended Euro Term Loans outstanding on
such date.

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders (i) on the Maturity Date for
the Extended Revolving Credit Commitments, the aggregate principal amount of all
the Extended Revolving Credit Loans outstanding on such date, (ii) on the
Maturity Date for the 2015 Revolving Credit Commitments, the aggregate principal
amount of all the 2015 Revolving Credit Loans outstanding on such date and
(iii) on the Maturity Date for the Extended 2012 Revolving Credit Commitments,
the aggregate principal amount of all the Extended 2012 Revolving Credit Loans
outstanding on such date.

 

124



--------------------------------------------------------------------------------

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date applicable to the 2015 Dollar Revolving Credit
Facility.

(e) Tranche S Term Loans and Non-Extended Synthetic L/C Loans. The Borrower
shall repay to the Administrative Agent (i) on the Maturity Date for the
Extended Synthetic L/C Facility, for the ratable account of the Extended
Synthetic L/C Lenders, the aggregate principal amount of all Tranche S Term
Loans outstanding on such date and (ii) on the Maturity Date for the
Non-Extended Synthetic L/C Facility, for the ratable account of the Non-Extended
Synthetic L/C Lenders, the aggregate principal amount of all Non-Extended
Synthetic L/C Loans outstanding on such date.

(f) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (other than a Non-Extended Synthetic L/C Loan) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Loan (other than a Swing
Line Loan or a Non-Extended Synthetic L/C Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Dollar Revolving Credit Loans (for such purpose, using
the Applicable Rate for Extended Revolving Credit Loans with respect to a
portion of the principal amount of such Swing Line Loan equal to the Allocable
Revolving Share of the Extended Revolving Credit Lenders of the total principal
amount of such Swing Line Loan, the Applicable Rate for 2015 Revolving Credit
Loans with respect to a portion of the principal amount of such Swing Line Loan
equal to the Allocable Revolving Share of the 2015 Revolving Credit Lenders of
the total principal amount of such Swing Line Loan and the Applicable Rate for
Extended 2012 Revolving Credit Loans with respect to a portion of the principal
amount of such Swing Line Loan equal to the Allocable Revolving Share of the
Extended 2012 Revolving Credit Lenders of the total principal amount of such
Swing Line Loan); and (iv) each Non-Extended Synthetic L/C Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
(or portion thereof) (which Interest Period shall be coincident with the
applicable Interest Period for the Credit-Linked Deposits) at a rate per annum
equal to the Eurocurrency Rate for the Credit-Linked Deposits plus the
Applicable Rate for the Non-Extended Synthetic Facility Loans. For the avoidance
of doubt, each Alternative Currency Revolving Credit Loan shall be a
Eurocurrency Rate Loan.

 

125



--------------------------------------------------------------------------------

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of (i) each Extended Dollar Revolving Credit Lender, each 2015 Dollar
Revolving Credit Lender and each Extended 2012 Dollar Revolving Credit Lender in
accordance with its Pro Rata Share of the Extended Dollar Revolving Credit
Commitments, the 2015 Dollar Revolving Credit Commitments and the Extended 2012
Dollar Revolving Credit Commitments, respectively, a commitment fee equal to the
Applicable Rate with respect to commitment fees in respect of such Extended
Dollar Revolving Credit Commitments, 2015 Dollar Revolving Credit Commitments or
Extended 2012 Dollar Revolving Credit Commitments, as the case may be, times the
Allocable Revolving Share of the Extended Dollar Revolving Credit Lenders, the
2015 Dollar Revolving Credit Lenders or the Extended 2012 Dollar Revolving
Credit Lenders, as the case may be, of the actual daily amount by which the
aggregate Dollar Revolving Credit Commitments exceed the sum of (A) the
Outstanding Amount of Dollar Revolving Credit Loans and (B) the Outstanding
Amount of Dollar Revolving L/C Obligations; provided that any commitment fee
accrued with respect to any of the Dollar Revolving Credit Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that no commitment fee shall accrue on any
of the Dollar Revolving Credit Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender and (ii) each Extended Alternative
Currency Revolving Credit Lender, each 2015 Alternative Currency Revolving
Credit Lender and each Extended 2012 Alternative Currency Revolving Credit
Lender in accordance with its Pro Rata Share of the Extended Alternative
Currency Revolving Credit Commitments, the 2015 Alternative Currency Revolving
Credit Commitments and the Extended 2012 Alternative Currency Revolving Credit
Commitments, respectively, a commitment fee equal to the Applicable

 

126



--------------------------------------------------------------------------------

Rate with respect to commitment fees in respect of such Extended Alternative
Currency Revolving Credit Commitments, 2015 Alternative Currency Revolving
Credit Commitments or Extended 2012 Alternative Currency Revolving Credit
Commitments, as the case may be, times the Allocable Revolving Share of the
Extended Alternative Currency Revolving Credit Lenders, the 2015 Alternative
Currency Revolving Credit Lenders or the Extended 2012 Alternative Currency
Revolving Credit Lenders, as the case may be, of the actual daily amount by
which the aggregate Alternative Currency Revolving Credit Commitments exceed the
sum of (A) the Outstanding Amount of Alternative Currency Revolving Credit Loans
and (B) the Outstanding Amount of Alternative Currency Revolving L/C
Obligations; provided that any commitment fee accrued with respect to any of the
Alternative Currency Revolving Credit Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; provided
further that no commitment fee shall accrue on any of the Alternative Currency
Revolving Credit Commitments of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. The commitment fees shall accrue at all times from the
Original Closing Date until the Maturity Date for the 2015 Revolving Credit
Commitments, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Original Closing Date, on the Maturity
Date for the Extended 2012 Revolving Credit Commitments (with respect to
commitment fees accrued for the accounts of the Extended 2012 Revolving Credit
Lenders), on the Maturity Date for the Extended Revolving Credit Commitments
(with respect to commitment fees accrued for the accounts of the Extended
Revolving Credit Lenders) and on the Maturity Date for the 2015 Revolving Credit
Commitments. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Non-Extended Synthetic L/C Lender a facility fee equal to
(i) the sum of (A) the Applicable Rate with respect to Non-Extended Synthetic
L/C facility fees and (B) the Credit-Linked Deposit Cost Amount for the
applicable period times (ii) the amount of such Lender’s Credit-Linked Deposit.
The facility fee shall accrue at all times from the First Amendment and
Restatement Effective Date until the Maturity Date for the Non-Extended
Synthetic L/C Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable on each
Interest Payment Date with respect to Credit-Linked Deposits, and on any date on
which any Credit-Linked Deposit is terminated and the funds therein returned to
the Non-Extended Synthetic L/C Lenders.

(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

127



--------------------------------------------------------------------------------

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by UBS AG, Stamford Branch’s
“prime rate” and for Alternative Currency Revolving Credit Loans denominated in
Sterling shall be made on the basis of a year of three hundred and sixty-five
(365) days and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

128



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 2:00 p.m. (London time) on the dates specified herein. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

129



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund the
Credit-Linked Deposits and to fund participations in Letters of Credit and Swing
Line Loans are several and not joint. The failure of any Lender to make any
Loan, to fund a Credit-Linked Deposit or to fund any such participation on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to fund its Credit-Linked
Deposit or purchase its participation.

 

130



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan or Credit-Linked Deposit in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan or Credit-Linked Deposit in any particular place or
manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations (without duplication of the Tranche S Term Loans)
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the

 

131



--------------------------------------------------------------------------------

Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. [Intentionally Omitted].

SECTION 2.15. Currency Equivalents.

(a) The Administrative Agent shall determine the Dollar Amount of each Loan
denominated in an Alternative Currency and each L/C Obligation in respect of
Letters of Credit denominated in an Alternative Currency (i) in the case of any
Euro Term Loan, as of the Original Closing Date and (ii) otherwise, (A) as of
the first day of each Interest Period applicable thereto and (B) as of the end
of each fiscal quarter of the Borrower, and shall promptly notify the Borrower
and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Exchange Rate (x) on the date of the related
Borrowing Request for purposes of the initial such determination for any Loan
denominated in an Alternative Currency and (y) on the fourth Business Day prior
to the date as of which such Dollar Amount is to be determined, for purposes of
any subsequent determination.

(b) If after giving effect to any such determination of a Dollar Amount, the
aggregate Outstanding Amount of the Alternative Currency Revolving Credit Loans
and the Alternative Currency Revolving L/C Obligations exceeds the aggregate
Alternative Currency Revolving Credit Commitments then in effect by 5% or more,
the Borrower shall, within five (5) Business Days of receipt of notice thereof
from the Administrative Agent setting forth such calculation in reasonable
detail, prepay or cause to be prepaid outstanding Alternative Currency Revolving
Credit Loans or take other action (including, in the Borrower’s discretion, cash
collateralization of Alternative Currency Revolving L/C Obligations in amounts
from time to time equal to such excess) to the extent necessary to eliminate any
such excess. Prior to the Maturity Date with respect to the Extended 2012
Alternative Currency Revolving Credit Commitments, each prepayment of
Alternative Currency Revolving Credit Loans or other action taken pursuant to
this Section 2.15(b) shall be allocated among the Extended Alternative Currency
Revolving Credit Lenders, the 2015 Alternative Currency Revolving Credit Lenders
and the Extended 2012 Alternative Currency Revolving Credit Lenders on a ratable
basis and within each such Class of Lenders on a ratable basis. From and after
the Maturity Date with respect to the Extended 2012 Alternative Currency
Revolving Credit Commitments but prior to the Maturity Date with respect to the
Extended Alternative Currency Revolving Credit Commitments, each prepayment of
Alternative Currency Revolving Credit Loans or other action taken pursuant to
this Section 2.15(b) shall be allocated among the 2015 Alternative Currency
Revolving Credit Lenders and the Extended Alternative Currency Revolving Credit
Lenders on a ratable basis and within each such Class of Lenders on a ratable
basis. From and after the Maturity Date with respect to the Extended Alternative
Currency Revolving Credit Commitments, each

 

132



--------------------------------------------------------------------------------

prepayment of Alternative Currency Revolving Credit Loans or other action taken
pursuant to this Section 2.15(b) shall be allocated among the 2015 Alternative
Currency Revolving Credit Lenders on a ratable basis.

SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) if any Swing Line Obligations or Revolving L/C Obligations exist at
the time a Lender becomes a Defaulting Lender then the Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Pro Rata Share of the Swing Line Obligations and
(y) second, Cash Collateralize such Defaulting Lender’s Pro Rata Share of the
Revolving L/C Obligations in accordance with the procedures set forth in
Section 2.03(f) (with references therein to the Outstanding Amount of all
Revolving L/C Obligations, or similar terms, being deemed to refer instead to
the Outstanding Amount of such Defaulting Lender’s Pro Rata Share of all
Revolving L/C Obligations) for so long as such Revolving L/C Obligations are
outstanding; and (b) so long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Line Loan and no Revolving
L/C Issuer shall be required to issue, amend or increase any Revolving Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered
(or in the case of Cash Collateralization, 105% covered) as set forth in clause
(a) above and as the Administrative Agent, Swing Line Lender and any Revolving
L/C Issuer may otherwise reasonably require. The rights and remedies against a
Defaulting Lender under this Section 2.16 are in addition to other rights and
remedies that the Borrower, the Administrative Agent, each Revolving L/C Issuer,
the Swing Line Lender and the non-Defaulting Lenders may have against such
Defaulting Lender.

SECTION 2.17. Revolving Credit Loan Modification Offers. (a) The Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Revolving Credit Loan Modification Offer”) to all the
Revolving Credit Lenders of one or more Classes (each Class subject to such a
Loan Modification Offer, an “Affected Revolving Credit Class”) to make one or
more Permitted Amendments pursuant to procedures reasonably specified by the
Revolving Credit Loan Modification Offer Arranger and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Revolving Credit Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Revolving Credit Lenders”) and,
in the case of any Accepting Revolving Credit Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Revolving Credit Class as to
which such Lender’s acceptance has been made.

(b) The Borrower and each Accepting Revolving Credit Lender shall execute and
deliver to the Administrative Agent a Revolving Credit Loan Modification

 

133



--------------------------------------------------------------------------------

Agreement and such other documentation as the Administrative Agent or the
Revolving Credit Loan Modification Offer Arranger shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Revolving Credit Loan Modification Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Revolving
Credit Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Revolving Credit Lenders of the Affected
Revolving Credit Class, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Revolving Credit Lenders as
a new “Class” of loans and/or commitments hereunder. Notwithstanding the
foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent or the Revolving Credit Loan Modification Offer Arranger, shall have
received legal opinions, board resolutions, officer’s and secretary’s
certificates and other documentation consistent with those delivered on the
Original Closing Date under Section 4.01 of the Original Credit Agreement.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the Maturity Date applicable to the applicable Loans and/or Commitments of
the Accepting Revolving Credit Lenders, (ii) an increase or decrease in the
Applicable Rate with respect to the applicable Loans and/or Commitments of the
Accepting Revolving Credit Lenders, (iii) the inclusion of additional fees to be
payable to the Accepting Revolving Credit Lenders, (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the judgment
of the Revolving Credit Loan Modification Offer Arranger or the Administrative
Agent, to provide the rights and benefits of this Agreement and other Loan
Documents to each new “Class” of loans and/or commitments resulting therefrom,
provided that (A) the allocation of the participation exposure with respect to
any then-existing or subsequently issued or made Revolving Letter of Credit or
Swing Line Loan as between the commitments of such new “Class” and the remaining
Commitments of the related Affected Revolving Credit Class shall be made on a
ratable basis as between the commitments of such new “Class” and the remaining
Commitments of the related Affected Revolving Credit Class and (B) the Letter of
Credit Expiration Date and the Maturity Date applicable to the Revolving Letters
of Credit issued by any Revolving L/C Issuer or the Swing Line Loans made by the
Swing Line Lender may not be extended without the prior written consent of such
Revolving L/C Issuer or the Swing Line Lender, as applicable, and (v) such other
amendments to this Agreement and the other Loan Documents as shall be necessary
or appropriate, in the judgment of the Revolving Credit Loan Modification Offer
Arranger or the Administrative Agent or as otherwise may be agreed upon by the
parties to such Permitted Amendment, to obtain or give effect to the foregoing
Permitted Amendments (it being agreed that the Administrative Agent shall be
entitled to receive customary agency fees for acting in such capacity for any
period after the Latest Maturity Date in effect immediately prior to the
effectiveness of any such Permitted Amendment (with the Borrower and the
Administrative Agent agreeing to negotiate in good faith the amount of such
fees) and that no such Permitted Amendment may affect the rights or duties of,
or any fees or other amounts payable, to the Administrative Agent without the
prior written consent thereto of the Administrative Agent).

 

134



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its net income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized or
maintains a Lending Office, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any
incremental taxes, interest or penalties that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

135



--------------------------------------------------------------------------------

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.

(d) Each Lender shall severally indemnify each Agent for any taxes (including
any taxes that are excluded from the definition of “Taxes” pursuant to this
Section 3.01, but, in the case of any Taxes, only to the extent that the
Borrower has not already indemnified such Agent for such Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by such Agent in connection with this Agreement and any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent provides the Lender with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(d) shall be made within ten (10) days after the date
such Agent makes a demand therefor.

(e) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Original Closing Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by the Borrower (provided that nothing in this clause (e) shall be
construed as relieving the Borrower from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(f) Notwithstanding anything else herein to the contrary, if a Foreign Lender or
an Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding tax imposed by such
jurisdiction at such rate shall be considered excluded from Taxes unless and
until such Lender or Agent, as the case may be, provides the appropriate forms
certifying that a lesser rate applies, whereupon U.S. federal withholding tax at
such lesser rate only shall be considered

 

136



--------------------------------------------------------------------------------

excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Assumption pursuant to which a Foreign Lender becomes
a party to this Agreement, the Lender assignor was entitled to payments under
clause (a) of this Section 3.01 in respect of U.S. federal withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to U.S. federal withholding taxes that may be imposed
in the future or other amounts otherwise includable in Taxes) U.S. federal
withholding tax, if any, applicable with respect to the Lender assignee on such
date. A Lender that is entitled to an exemption from or reduction of Bermuda
withholding tax shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law and as reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender or be otherwise
materially disadvantageous to such Lender; provided further that the Borrower,
shall reimburse such Lender for any material out-of-pocket costs that are
incurred by the Lender with respect to providing any such documentation.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

(h) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate

 

137



--------------------------------------------------------------------------------

another Lending Office for any Loan or Letter of Credit affected by such event;
provided that such efforts are made on terms that, in the sole judgment of such
Lender, cause such Lender and its Lending Office(s) to suffer no economic, legal
or regulatory disadvantage; provided further that nothing in this
Section 3.01(h) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or Credit-Linked Deposit, or that the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or Credit-Linked Deposit does not adequately and fairly
reflect the cost to such Lenders of funding such Loan or Credit-Linked Deposits,
or that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan or Credit-Linked Deposit, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans or Credit-Linked
Deposits shall be suspended until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein and the Credit-Linked Deposits shall be invested so as
to earn a return equal to the greater of the applicable Overnight Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

138



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Original
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans, maintaining any Credit-Linked Deposit or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes indemnifiable pursuant to Section 3.01,
(ii) changes in the basis of taxation of overall net income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes,
by any jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or maintains a Lending Office,
(iii) reserve requirements contemplated by Section 3.04(c) or (iv) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the Mandatory Cost, as calculated hereunder, does not represent the
cost to such Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining of Eurocurrency Rate Loans, then from time
to time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction or, if applicable, the portion of such cost
that is not represented by the Mandatory Cost.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Original Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan or Credit-Linked Deposit
equal to the actual costs of such reserves allocated to such Loan or
Credit-Linked Deposit by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in

 

139



--------------------------------------------------------------------------------

the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans or Credit-Linked Deposit, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
or Credit-Linked Deposit by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error) which in
each case shall be due and payable on each date on which interest is payable on
such Loan or Credit-Linked Deposit, provided that the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan, Credit-Linked Deposit Account
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided further that nothing in this Section 3.04(e) shall affect
or postpone any of the Obligations of the Borrower or the rights of such Lender
pursuant to Section 3.04(a), (b), (c) or (d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

140



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. In addition, the Borrower shall indemnify the
Administrative Agent against any loss or expense comparable to the losses or
expenses covered by the preceding sentences of this Section 3.05 that the
Administrative Agent may sustain or incur as a consequence of any withdrawal
from the Credit-Linked Deposit Account pursuant to the terms of this Agreement
prior to the end of the then-applicable Interest Period for the Credit-Linked
Deposits.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

 

141



--------------------------------------------------------------------------------

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis and Interest Periods) in
accordance with their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

 

142



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, Credit-Linked Deposits and
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such assignment and assumption
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

(c) Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and (ii) the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Effectiveness and Credit Extensions

SECTION 4.01. [Reserved].

 

143



--------------------------------------------------------------------------------

SECTION 4.02. Fifth Amendment and Restatement Effective Date. The effectiveness
of the amendment and restatement of this Agreement pursuant to the Fifth
Amendment and Restatement Agreement is subject to the satisfaction of the
conditions set forth in the Fifth Amendment and Restatement Agreement.

SECTION 4.03. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) After giving effect to any such requested Credit Extension occurring
(x) during the five (5) Business Day period immediately preceding the Maturity
Date for the Extended 2012 Revolving Credit Commitments or (y) during the during
the five (5) Business Day period immediately preceding the Maturity Date for the
Extended Revolving Credit Commitments, the Borrower would not (i) be required by
the third or the fourth sentence of Section 2.05(b)(iv) to prepay or cause to be
prepaid Dollar Revolving Credit Loans or Swing Line Loans or to Cash
Collateralize Dollar Revolving L/C Obligations or (ii) be required by the fifth
or the sixth sentence of Section 2.05(b)(iv) to prepay or cause to be prepaid
Alternative Currency Revolving Credit Loans or to Cash Collateralize Alternative
Currency Revolving L/C Obligations.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) (and, if
applicable, in Section 4.03(d)) have been satisfied on and as of the date of the
applicable Credit Extension.

 

144



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction and the Restructuring
Transaction, are within such Loan Party’s corporate or other powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(i), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction or the Restructuring Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents,

 

145



--------------------------------------------------------------------------------

exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws, fraudulent transfer, preference or similar laws
and by general principles of equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of Holdings and
its Subsidiaries or Worldspan and its Subsidiaries, as the case may be, as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein. During the period from
December 31, 2005 to and including the Worldspan Closing Date, there has been
(i) no sale, transfer or other disposition by Worldspan or any of its
Subsidiaries of any material part of the business or property of Worldspan or
any of its Subsidiaries, taken as a whole, and (ii) no purchase or other
acquisition by Worldspan or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Worldspan and its Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Administrative Agent prior to the Worldspan Closing Date.

(ii) The unaudited pro forma consolidated balance sheet of Holdings and its
Subsidiaries as at March 31, 2006 (including the notes thereto) (the “Original
Closing Date Pro Forma Balance Sheet”) and the unaudited pro forma consolidated
statement of operations of Holdings and its Subsidiaries for the most recent
fiscal year then ended, the quarter ended March 31, 2006 and the 12-month period
ending on March 31, 2006 (together with the Original Closing Date Pro Forma
Balance Sheet, the “Original Closing Date Pro Forma Financial Statements”),
copies of which have heretofore been furnished to the Administrative Agent, have
been prepared giving effect (as if such events had occurred on such date or at
the beginning of such periods, as the case may be) to the Original Closing Date
Transactions, each material acquisition by Holdings or any of its Subsidiaries
consummated after March 31, 2006 and prior to the Original Closing Date and all
other material transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Original Closing
Date Pro Forma Financial Statements have been prepared in

 

146



--------------------------------------------------------------------------------

good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis and in accordance with GAAP the estimated financial position of
Holdings and its Subsidiaries as at March 31, 2006 and their estimated results
of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.

(iii) The unaudited pro forma consolidated balance sheet of Holdings and its
Subsidiaries as of the last day of the most recently completed fiscal quarter
ended at least 45 days prior to the Worldspan Closing Date (including the notes
thereto) (the “Worldspan Closing Date Pro Forma Balance Sheet”) and the
unaudited pro forma consolidated statement of operations of Holdings and its
Subsidiaries for the most recent fiscal year then ended, the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date and the 12-month period ending on the last day of the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date (together with the Worldspan Closing Date Pro Forma Balance Sheet, the
“Worldspan Closing Date Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared giving
effect (as if such events had occurred on such date or at the beginning of such
periods, as the case may be) to the Worldspan Transactions, each material
acquisition by Holdings or any of its Subsidiaries consummated after the last
day of the most recently completed fiscal quarter ended at least 45 days prior
to the Worldspan Closing Date and prior to the Worldspan Closing Date and all
other material transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Worldspan Closing
Date Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of Holdings and its
Subsidiaries as at the last day of the most recently completed fiscal quarter
ended at least 45 days prior to the Worldspan Closing Date and their estimated
results of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.

(b) Since the Original Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

(c) As of the Original Closing Date, neither Holdings nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under or permitted by this Agreement and (iii) liabilities incurred in the
ordinary course of business) that, either individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect.

 

147



--------------------------------------------------------------------------------

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither Holdings nor any of its Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

 

148



--------------------------------------------------------------------------------

(c) The properties owned, leased or operated by Holdings and the Subsidiaries do
not contain any Hazardous Materials in amounts or concentrations which
(i) constitute, or constituted a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09(d), neither Holdings nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, Holdings and its Subsidiaries have timely filed
all Federal and state and other tax returns and reports required to be filed,
and have timely paid all Federal and state and other taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined

 

149



--------------------------------------------------------------------------------

in Section 412 of the Code), whether or not waived; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders, and neither a Loan Party nor any
Subsidiary has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Fourth Amendment and
Restatement Effective Date, neither Holdings nor any Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in material Subsidiaries have been validly
issued, are fully paid and nonassessable and all Equity Interests owned by
Holdings or a Loan Party are owned free and clear of all Liens except (i) those
created under the Collateral Documents or the Second Lien Collateral Documents
and (ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Fourth Amendment and Restatement Effective Date, Schedule 5.12 (a) sets forth
the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of Holdings, the Borrower and any other Subsidiary in each Subsidiary,
including the percentage of such ownership and (c) identifies each Subsidiary
that is a Subsidiary the Equity Interests of which are required to be pledged on
the Fourth Amendment and Restatement Effective Date pursuant to the Collateral
and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of Holdings, any Person Controlling the Borrower or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

150



--------------------------------------------------------------------------------

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement (including any amendment hereto) or delivered
hereunder or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Worldspan Closing Date after giving effect to the
Worldspan Transactions, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Subordination of Subordinated Financing. The Obligations are
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Subordinated
Financing Documentation.

SECTION 5.18. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings or any of its Subsidiaries pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) none of hours worked by
nor any payments made to employees of Holdings or any of its Subsidiaries have
been in violation of the Fair Labor Standards Act or any other applicable Laws
dealing with such

 

151



--------------------------------------------------------------------------------

matters; and (c) all payments due from Holdings or any of its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

152



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings that holds all of the
Equity Interests of Holdings) or (B) Holdings’ (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default resulting from a violation of Sections 7.11, 7.12 or 7.13 or, if any
such Event of Default shall exist, stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default resulting from a violation of
Section 7.11 or 7.12, any of the Equity Investors may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to Section 8.05; provided that the
delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt

 

153



--------------------------------------------------------------------------------

securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of the Second Lien Indenture or any High Yield Notes Documentation, Subordinated
Financing Documentation, Permitted Refinancing Indebtedness Documentation or any
definitive documentation in respect of any Junior Lien Indebtedness or any
Second Lien Indebtedness, in each case in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

(e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(b),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Original Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holdings’ or the Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

 

154



--------------------------------------------------------------------------------

SECTION 6.03. Notices. Promptly (and, in the case of clauses (a) and (b) below,
after obtaining knowledge thereof) notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event;

(c) of any amendments, restatements, supplements or other material modifications
to the Second Lien Indenture or any definitive documentation in respect of any
Junior Lien Indebtedness or any Second Lien Indebtedness; and

(d) of the occurrence of the Subsequent Pricing Increase Effective Date.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) stating that such notice is being
delivered pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and
(y) setting forth details of the occurrence referred to therein and, except in
the case of Section 6.03(d), stating what action the Borrower has taken and
proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

 

155



--------------------------------------------------------------------------------

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, Borrower and the Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdings
or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with Holdings’ independent public accountants.

 

156



--------------------------------------------------------------------------------

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied at all times, including but in any such case subject
to Section 6.17 and the terms of each Junior Lien Intercreditor Agreement, if
any, and each Second Lien Intercreditor Agreement, if any:

(a) upon (i) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary
or an Excluded Subsidiary) by any Loan Party, (ii) the designation in accordance
with Section 6.14 of any existing direct or indirect wholly owned Domestic
Subsidiary (other than an Excluded Subsidiary) as a Restricted Subsidiary,
(iii) any non-wholly owned Domestic Subsidiary becoming a wholly owned Domestic
Subsidiary (other than an Excluded Subsidiary) or (iv) any Domestic Subsidiary
that was previously an Excluded Subsidiary ceasing to be an Excluded Subsidiary:

(i) within thirty (30) days after such formation, acquisition, designation or
other event or such longer period as the Administrative Agent may agree in its
discretion:

(A) cause each such Restricted Subsidiary that is or is required to be a
Domestic Guarantor under the Collateral and Guarantee Requirement to furnish to
the Administrative Agent a description of the real properties owned by such
Restricted Subsidiary that have a book value in excess of $7,250,000 in detail
reasonably satisfactory to the Administrative Agent;

(B) cause (x) each such Restricted Subsidiary that is or is required to be a
Domestic Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent or the Collateral Agent (as
appropriate) Mortgages, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Original Closing Date), in each case granting Liens required by
the Collateral and Guarantee Requirement and (y) each direct parent of each such
Restricted Subsidiary that is or is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement or that is the Borrower to duly execute and
deliver to the Administrative Agent or the Collateral Agent (as appropriate)
such Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Original Closing Date), in each case granting Liens required by the Collateral
and Guarantee Requirement;

(C) (x) cause each such Restricted Subsidiary that is or is required to be a
Guarantor pursuant to the Collateral and Guarantee

 

157



--------------------------------------------------------------------------------

Requirement to deliver any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent and (y) cause each direct parent of such Restricted
Subsidiary to deliver any and all certificates representing the outstanding
Equity Interests (to the extent certificated) of such Restricted Subsidiary that
are required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness
issued by such Restricted Subsidiary and required to be pledged in accordance
with the Collateral Documents, indorsed in blank to the Collateral Agent; and

(D) take, and cause such Restricted Subsidiary and each direct parent of such
Restricted Subsidiary that is or is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement or that is the Borrower to take, whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and delivery of stock and membership interest
certificates) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent or the Collateral Agent (or in any
representative of the Administrative Agent or the Collateral Agent designated by
it) valid Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity,

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary that is or
is required to be a Domestic Guarantor pursuant to the Collateral and Guarantee
Requirement and has a book value in excess of $7,250,000 any existing title
reports, surveys or environmental assessment reports.

 

158



--------------------------------------------------------------------------------

(b) (i) [Reserved];

(ii) the Borrower shall obtain the security interests and Guarantees set forth
on Schedule 1.01B on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01B; and

(iii) after the Original Closing Date, promptly after (x) the acquisition of any
material personal property by the Borrower or any Domestic Guarantor or (y) the
acquisition of any owned real property by the Borrower or any Domestic Guarantor
with a book value in excess of $7,250,000, and if such personal property or
owned real property shall not already be subject to a perfected Lien in favor of
the Collateral Agent pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
Borrower or relevant Domestic Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b) with respect to real property.

(c) Upon the Orbitz IPO (x) all Collateral granted by Orbitz TopCo and its
Subsidiaries pursuant to the Collateral Documents shall be released and shall be
free and clear of all Liens created by the Loan Documents and (y) all other
obligations under the Loan Documents of Orbitz TopCo or any of its Subsidiaries
that are Subsidiary Guarantors shall also be released, and the Lenders hereby
authorize the Administrative Agent and the Collateral Agent to take all actions
requested by Borrower to effectuate such releases.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

159



--------------------------------------------------------------------------------

(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such real property in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) evidence that each such space lease contains a provision reasonably
acceptable to the Administrative Agent permitting a collateral assignment with
respect to such provisions; provided that the Administrative Agent shall be
permitted to waive this requirement if it is reasonably satisfied that the
Borrower has used its commercially reasonable efforts to comply with this
requirement; and

(v) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.

 

160



--------------------------------------------------------------------------------

SECTION 6.14. Designation of Subsidiaries. The board of directors of Holdings
may at any time on or prior to the Fourth Amendment and Restatement Effective
Date designate any Restricted Subsidiary as an Unrestricted Subsidiary or at any
time designate any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, Holdings, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis (it being understood that if such designation
is to be made effective prior to the date that the March 31, 2007 Test Period
has become effective, the level set forth in Section 7.11 for the March 31, 2007
Test Period shall be deemed to apply), with the covenants set forth in Sections
7.11, 7.12 and 7.13 (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance) and (iii) no Subsidiary (other than Orbitz TopCo and its
Subsidiaries upon the consummation of the Orbitz IPO) may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” under the Second Lien
Indenture or for the purpose of any Subordinated Financing, any Junior Lien
Indebtedness or any Second Lien Indebtedness, as applicable, and upon the Orbitz
IPO (x) all Collateral granted by Orbitz TopCo and its Subsidiaries pursuant to
the Collateral Documents shall be released and shall be free and clear of all
Liens created by the Loan Documents and (y) all other obligations under the Loan
Documents of any of Orbitz TopCo or any of its Subsidiaries that are Subsidiary
Guarantors shall also be released. Orbitz TopCo and its Subsidiaries shall
continue to be Unrestricted Subsidiaries at all times from and after the Orbitz
IPO unless and until designated as a Restricted Subsidiary in accordance with
the other provisions of the Loan Documents applicable to designating
Unrestricted Subsidiaries as Restricted Subsidiaries. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
Holdings therein at the date of designation in an amount equal to the net book
value of Holdings’ investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

SECTION 6.15. Flood Insurance. With respect to each Mortgaged Property, obtain
flood insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements are located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

SECTION 6.16. Orbitz Indebtedness. If, upon or following the Orbitz IPO, Orbitz
Topco, any of its Subsidiaries or any other Person whose primary assets or
operations comprise a portion of the Orbitz Business and that is not then a Loan
Party Guarantees or otherwise becomes liable for any Indebtedness of Holdings
and its Subsidiaries (other than Orbitz Topco, any of its Subsidiaries or any
other Person whose primary assets or operations comprise a portion of the Orbitz
Business), such Person shall become subject to the Collateral and Guarantee
Requirement hereunder as if such Person

 

161



--------------------------------------------------------------------------------

were a Restricted Subsidiary (it being understood that in such case such Person
shall, other than for purposes of granting guarantees and collateral pursuant to
the Collateral and Guarantee Requirement, not be considered a Restricted
Subsidiary hereunder).

SECTION 6.17. Post-Closing Matters. (a) To the extent such items have not been
delivered as of the Fifth Amendment and Restatement Effective Date, within 120
days after the Fifth Amendment and Restatement Effective Date, unless waived or
extended by the Collateral Agent in its sole discretion, the Borrower and the
applicable Domestic Guarantor shall deliver to the Collateral Agent, with
respect to the Mortgage encumbering Mortgaged Property entered into prior to the
Fifth Amendment and Restatement Effective Date, a fourth mortgage amendment to
such Mortgage (the “Fourth Mortgage Amendment”):

(i) a “date down” endorsement to the existing Mortgage Policy (or equivalent
coverage) assuring the Collateral Agent that the Mortgage encumbering the
Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, as amended by the First Mortgage Amendment, as further amended by the
Second Mortgage Amendment, the Third Mortgage Amendment and the Fourth Mortgage
Amendment, is a valid and enforceable first priority lien on such Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured
Parties, free and clear of all Liens except those Liens created or permitted by
this Agreement and the Collateral Documents or by the Administrative Agent or
Collateral Agent, and such endorsement to such Mortgage Policy shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent or
Collateral Agent; and

(ii) evidence that all other actions, recordings and filings in connection with
the Fourth Mortgage Amendment that the Administrative Agent may deem reasonably
necessary shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

provided that the applicable Loan Party shall not be required to deliver the
foregoing items if such Mortgaged Property shall have been sold, transferred or
otherwise disposed of pursuant to a Disposition permitted by Section 7.05 within
120 days after the Fifth Amendment and Restatement Effective Date.

(b) To the extent such items have not been delivered as of the Closing Date,
within thirty (30) days after the Closing Date, or such longer period that is
reasonably acceptable to the Administrative Agent, the Borrower shall deliver to
the Collateral Agent evidence that all insurance (other than title insurance)
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and that, subject to the terms of the Intercreditor Agreements, the
Collateral Agent has been named as loss payee under each insurance policy with
respect to such insurance as to which the Collateral Agent shall have requested
to be so named.

SECTION 6.18. Mandatory Bond Prepayments. During each of (i) the twelve-month
period commencing on October 1, 2011 and terminating on September 30,

 

162



--------------------------------------------------------------------------------

2012 and (ii) the subsequent twelve-month period commencing on October 1, 2012
and terminating on September 30, 2013, the Borrower shall make payments in an
aggregate principal amount of $20,000,000 (as such amount may be adjusted in a
de minimis amount to the extent reasonably necessary because of minimum
repayment or repurchase amounts or similar requirements) to prepay, retire,
redeem, purchase, defease or otherwise satisfy Senior Notes and/or 2016 Senior
Notes at prices no greater than par plus any redemption premium, and accrued and
unpaid interest from (other than in the case of ratable redemptions) Persons
other than 5% Shareholders (the “Mandatory Bond Prepayments”); provided that the
Borrower shall not be required to make such payments in any twelve-month period
if, on or prior to September 30, 2012 or September 30, 2013, respectively, the
Administrative Agent receives a certificate of the chief financial officer of
the Borrower certifying that making such Mandatory Bond Prepayments (and giving
pro forma effect thereto) is reasonably likely to result in a violation of
Section 7.13 at the end of any fiscal quarter ending on or prior to October 1,
2012 or October 1, 2013, respectively.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document, including the Lien in favor of the
Synthetic L/C Issuer pursuant to the Tranche S Collateral Account Agreement;

(b) Liens existing on the Original Closing Date and listed on Schedule 7.01(b)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

163



--------------------------------------------------------------------------------

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Holdings, the Borrower or any material Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings, the Borrower or any material Subsidiary or (ii) secure any
Indebtedness;

 

164



--------------------------------------------------------------------------------

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and which are within the general parameters customary in
the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or to be applied
against the purchase price for such Investment, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and (iii) consisting of an agreement to Dispose of
any property in a Disposition permitted under Section 7.05, in each case, solely
to the extent such Investment or Disposition, as the case may be, would have
been permitted on the date of the creation of such Lien;

(n) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $5,000,000 incurred pursuant to Section 7.03(f);

(o) Liens in favor of Holdings, the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Original Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary) and the
replacement, extension or renewal of any Lien permitted by this clause (p) upon
or in the same property previously subject thereto in connection with the
replacement, extension or renewal (without increase in the amount or any change
in any direct or contingent obligor) of the amount or value secured thereby;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e), (g) or (k);

(q) any interest or title of a lessor under leases entered into by Holdings, the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

 

165



--------------------------------------------------------------------------------

(r) Liens on all or a portion of the Collateral to secure Permitted Refinancing
Indebtedness, to the extent permitted by the definition of the term “Permitted
Refinancing Indebtedness”;

(s) Liens encumbering out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings, the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

(t) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;

(v) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(w) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g);

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) Liens on all or a portion of the Collateral securing Indebtedness (and
related obligations) incurred pursuant to Section 7.03(v); provided that such
Liens are Second Liens; and

 

166



--------------------------------------------------------------------------------

(bb) Liens on all or a portion of the Collateral securing Indebtedness (and
related obligations) incurred pursuant to Section 7.03(w); provided that such
Liens are Junior Liens.

Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii), (w), (aa) or (bb), and no Liens (other than those
referred to in Section 7.01(a), (r), (aa) or (bb)) shall be permitted on the
Collateral consisting of the Equity Interests of the Borrower, Travelport
(Bermuda) Ltd. or any Intermediate Holding Company.

Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (b),
(c), (d), (g), (h), (j), (p), (q), (r), (x), (aa) and (bb) of this Section 7.01
(to the extent, with reference to clause (j) of this Section 7.01, the Borrower
and the applicable Loan Party shall use commercially reasonable efforts to cause
such leases, licenses, subleases or sublicenses to be subordinate to the lien of
any Mortgage).

Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on the Tranche S Collateral Account or any asset contained therein
other than pursuant to clause (a), (c), (h) or (l) of this Section 7.01.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by Holdings, the Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings, the
Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof or after a
Qualifying IPO, the Borrower or any Intermediate Holding Company) (provided that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$7,250,000;

(c) Investments (i) by Holdings, the Borrower or any Restricted Subsidiary in
any Loan Party, (ii) by any Restricted Subsidiary that is not a Loan Party in
any other such Restricted Subsidiary that is also not a Loan Party and (iii) by
the Borrower or any Restricted Subsidiary in any Restricted Subsidiary that is
not a Loan Party; provided that the aggregate amount of such Investments in
Persons that are not Loan Parties (together with, but without duplication of,
the aggregate consideration paid in respect of Permitted Acquisitions of Persons
that do not become Loan Parties pursuant to Section 7.02(i)(B), but with giving
effect to any Investment permitted by Section 7.02(q)) shall not exceed
$362,500,000 (net of any return representing a return of capital in respect of
any such Investment);

 

167



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(f) Investments (i) existing or contemplated on the Fourth Amendment and
Restatement Effective Date and set forth on Schedule 7.02(f) and any
modification, replacement, renewal, reinvestment or extension thereof and
(ii) existing on the Fourth Amendment and Restatement Effective Date by
Holdings, the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(f) is not materially increased from the amount of such Investment
on the Fourth Amendment and Restatement Effective Date via the transfer of
assets from any of Holdings or any Subsidiary thereof to the investee in respect
of such Investment;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of Holdings (including
as a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (together with the aggregate amount of
all Investments in Foreign Subsidiaries that are not Loan Parties pursuant to
Section 7.02(c)(iii)(A), but with giving effect

 

168



--------------------------------------------------------------------------------

to any Investments permitted under Section 7.02(q)) shall not exceed
$362,500,000 (net of any return representing a return of capital in respect of
any such Investment);

(C) the acquired property, assets, business or Person is in the same line of
business as Holdings and the Subsidiaries, taken as a whole;

(D) the board of directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, Holdings, the Borrower and the Restricted Subsidiaries shall be in
Pro Forma Compliance with the covenants set forth in Sections 7.11, 7.12 and
7.13 for the Test Period in effect at the time such purchase or other
acquisition is to occur and, in the case of acquisitions the aggregate
consideration which is in excess of $36,250,000, evidenced by a certificate from
the Chief Financial Officer of the Borrower demonstrating such compliance
calculation in reasonable detail; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j) the Transaction, the Restructuring Transaction and the Investment
Transaction;

(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

169



--------------------------------------------------------------------------------

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 7.06(h), (i) or (j);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 7.11, 7.12 and 7.13 for the Test Period in effect at the time
such Investment is being made, other Investments (other than (x) Investments in
connection with any debt exchange or similar offer or any prepayments,
redemptions, purchases, defeasances and other payments in respect of
Indebtedness, including the High Yield Notes, the 2016 Senior Notes, any
Subordinated Financings, any Junior Lien Indebtedness or any Second Lien
Indebtedness and (y) Investments that constitute, directly or indirectly,
Restricted Payments, dividends or other similar payments) that do not exceed
(i) prior to the Subsequent Pricing Increase Effective Date, $20,000,000, and
(ii) from and after the Subsequent Pricing Increase Effective Date, an amount
equal to $110,000,000 minus the aggregate amount of all outstanding Letters of
Credit issued on behalf of Persons other than Holdings, Borrower or any
Restricted Subsidiary, in each case in the aggregate, net of any return
representing return of capital in respect of any such investment and valued at
the time of the making thereof; provided that, such amount shall be increased by
the Net Cash Proceeds of Permitted Equity Issuances (other than Permitted Equity
Issuances made pursuant to Section 8.05) that are Not Otherwise Applied;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or the Borrower or an Intermediate
Holding Company after a Qualifying IPO of Holdings, the Borrower or such
Intermediate Holding Company);

(q) Investments held by a Restricted Subsidiary (acquired after the Original
Closing Date or of a Person merged into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 7.04 after the Original
Closing Date), to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(s) the Worldspan Acquisition; provided that such acquisition shall have been
consummated in accordance with the terms of the Worldspan Merger Agreement,
without giving effect to any amendments or waivers by the Borrower thereto that
are materially adverse to the Lenders without the reasonable consent of the
Agents; and

 

170



--------------------------------------------------------------------------------

(t) on and following the Orbitz IPO, any Investments in Orbitz TopCo, so long as
the amount actually invested in Orbitz TopCo by Holdings or a Restricted
Subsidiary does not increase upon and following the Orbitz IPO (it being
understood that increases in the value of Orbitz TopCo upon and following the
Orbitz IPO that do not result from Investments by Holdings or a Restricted
Subsidiary in Orbitz TopCo shall be permitted by this clause (t));

provided that (x) the only Investment in Travelport Guarantor that shall be
permitted to be made under this Section 7.02 shall be pursuant to the Investment
Transaction and (y) no Investment in an Unrestricted Subsidiary that would
otherwise be permitted under this Section 7.02 shall be permitted hereunder to
the extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of
Indebtedness, including the High Yield Notes, the 2016 Senior Notes, any
Subordinated Financings, any Junior Lien Indebtedness or any Second Lien
Indebtedness.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries under the
Loan Documents;

(b) Indebtedness (i) outstanding on the Original Closing Date and listed on
Schedule 7.03(b), provided that the letters of credit and surety bonds listed
thereon must be backstopped by a Letter of Credit issued hereunder and, other
than in respect of any letter of credit or any surety bond listed thereon or any
drawing upon any such letter of credit or surety bond, any Permitted Refinancing
thereof; and (ii) intercompany Indebtedness outstanding on the Original Closing
Date;

(c) Guarantees by Holdings, the Borrower or any Restricted Subsidiary in respect
of Indebtedness of Holdings, the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of any Indebtedness
under the Second Lien Indenture, any Junior Lien Indebtedness, any Second Lien
Indebtedness, any High Yield Note or 2016 Senior Note (or any Permitted
Refinancing thereof), Subordinated Financing or Permitted Refinancing
Indebtedness shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

 

171



--------------------------------------------------------------------------------

(d) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary owing to
Holdings, the Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that, all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the subordination terms set forth in Section 5.03 of the Security
Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that the aggregate principal amount of Indebtedness outstanding at any
one time pursuant to this Section 7.03(e) shall not exceed 5% of Total Assets at
such time;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of the Borrower, any Foreign Subsidiary or any Guarantor
(i) assumed in connection with any Permitted Acquisition or (ii) incurred to
finance a Permitted Acquisition, in each case, that is secured only by the
assets or business acquired in the applicable Permitted Acquisition (including
any acquired Equity Interests) and so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom,
(B) Holdings, the Borrower and the Restricted Subsidiaries will be in Pro Forma
Compliance with the covenants set forth in Sections 7.11, 7.12 and 7.13 for the
Test Period in effect at the time of the assumption or incurrence of such
Indebtedness and (C) the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed $145,000,000;
provided that the aggregate amount of Indebtedness outstanding at Persons that
are not Loan Parties pursuant to this clause (g) and clause (n) below shall not
exceed $100,000,000 at any one time;

(h) (i) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided that, in each case, such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof (v) is
unsecured, (w) both immediately prior and after giving effect thereto, (1) no
Default shall exist or result therefrom and (2) Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 7.11, 7.12 and 7.13 for the Test Period in effect at the time
of the assumption or incurrence of such Indebtedness, (x) matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the

 

172



--------------------------------------------------------------------------------

Latest Maturity Date in effect at the time such Indebtedness is incurred (it
being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemptions provisions satisfying the requirement of clause
(y) hereof), (y) has terms and conditions (other than interest rate, redemption
premiums and subordination terms), taken as a whole, that are not materially
less favorable to the Borrower as the terms and conditions of the High Yield
Notes as of the Original Closing Date; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), and
(z) with respect to such Indebtedness described in the immediately preceding
clause (B) or any Permitted Refinancing thereof, is incurred by the Borrower or
a Guarantor; provided further that notwithstanding anything contained in the
Loan Documents to the contrary, (a) the maximum principal amount of all
Indebtedness described in clause (A) of this paragraph (together with any
Permitted Refinancing of Indebtedness in respect thereof) with respect to which
a Restricted Subsidiary that is not a Guarantor may become liable shall be
$145,000,000 and (b) the only obligors with respect to any Indebtedness incurred
pursuant to clause (A) of this paragraph or any Permitted Refinancing of
Indebtedness in respect thereof shall be of those Persons who were obligors of
such Indebtedness immediately prior to such Permitted Acquisition;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 7.06;

(k) Indebtedness incurred by Holdings, the Borrower or any Restricted Subsidiary
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition to the extent constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of Holdings, the Borrower or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with the Transaction and Permitted
Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

173



--------------------------------------------------------------------------------

(n) Indebtedness in an aggregate principal amount not to exceed $362,500,000, at
any time outstanding; provided that a maximum of $145,000,000 in aggregate
principal amount of such Indebtedness (less the aggregate principal amount of
Indebtedness of Foreign Subsidiaries that are not Guarantors outstanding at any
time under Section 7.03(g)) may be incurred by Foreign Subsidiaries that are not
Guarantors;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by Holdings, the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings, the Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

(r) [Reserved];

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;

(u) Permitted Refinancing Indebtedness;

(v) Second Lien Indebtedness of the Loan Parties (including Indebtedness under
the Second Lien Indenture) (and, prior to the Subsequent Pricing Increase
Effective Date, any Permitted Refinancing thereof) in an aggregate principal
amount at any time outstanding not to exceed $342,500,000 plus the amount of any
interest added to the principal thereof in accordance with the terms of the
Second Lien Indenture as in effect on November 30, 2011 (or the equivalent
documentation with respect to any Permitted Refinancing thereof); provided that
with respect to any such Second Lien Indebtedness incurred on or after the
Fourth Amendment and Restatement Effective Date, all such Second Lien
Indebtedness and, if Holdings or any of its Subsidiaries receives cash proceeds
as a result of the incurrence of such Second Lien Indebtedness, 100% of the Net
Cash Proceeds of such Second Lien Indebtedness, shall be applied, substantially
concurrently with the incurrence thereof, (i) to consummate the Restructuring
Transaction and the Investment Transaction or (ii) to repay, prepay or refinance

 

174



--------------------------------------------------------------------------------

outstanding Second Lien Notes and pay related fees and expenses; provided
further that such Second Lien Indebtedness (and related obligations) constitutes
“Second Priority Claims” under a Second Lien Intercreditor Agreement and is
secured by Liens on all or any portion of the Collateral permitted by
Section 7.01(aa);

(w) Junior Lien Indebtedness of the Loan Parties (and any Permitted Refinancing
thereof) in an aggregate principal amount at any time outstanding not to exceed
an amount equal to the greater of (A) (1) prior to the Subsequent Pricing
Increase Effective Date, $613,500,000, and from and after the Subsequent Pricing
Increase Effective Date, $866,000,000 plus (2) the amount of any interest added
to the principal of the Second Lien Notes in accordance with the terms of the
Second Lien Indenture as in effect on November 30, 2011 (or the equivalent
documentation with respect to any Permitted Refinancing thereof) minus (3) the
aggregate principal amount of Second Lien Indebtedness (and any Permitted
Refinancing thereof) outstanding at any time under Section 7.03(v) and (B) the
maximum principal amount of Junior Lien Indebtedness that, if fully drawn, would
not result in either (1) the Total Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness and the use of
proceeds therefrom, exceeding 7.0 to 1.0 or (2) the Secured Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness and the use of proceeds therefrom, exceeding 5.0 to 1.0; provided
that with respect to all Junior Lien Indebtedness incurred on or after the Fifth
Amendment and Restatement Effective Date in excess of $217,500,000 on a
cumulative basis, all such Junior Lien Indebtedness and, if Holdings or any of
its Subsidiaries receives cash proceeds as a result of the incurrence of such
Junior Lien Indebtedness, 100% of the Net Cash Proceeds of such Junior Lien
Indebtedness, shall be applied, substantially concurrently with the incurrence
thereof, (x) to repay, prepay or refinance outstanding Term Loans, Senior Notes,
2016 Senior Notes, Permitted Refinancing Indebtedness, Junior Lien Indebtedness
or Second Lien Indebtedness and pay related fees and expenses or (y) to
consummate any other transaction permitted by this Agreement if, after giving
effect to such transaction, the Total Leverage Ratio as of the last day of the
immediately preceding Test Period would be less than the Total Leverage Ratio as
of the last day of the immediately preceding Test Period calculated on a Pro
Forma Basis after giving effect to such transaction and the use of proceeds
therefrom (as set forth on a certificate of a Responsible Officer provided by
the Borrower); provided further that (i) the stated final maturity of such
Junior Lien Indebtedness is not earlier than 91 days after the Latest Maturity
Date in effect on the date of incurrence thereof, and such stated final maturity
is not subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such 91st day after giving effect to any
similar conditions applicable in the determination of the Latest Maturity Date
(it being understood that acceleration or mandatory repayment, prepayment,
redemption or repurchase of such Junior Lien Indebtedness upon the occurrence of
an event of default, a change in control, an event of loss or an asset
disposition shall not be deemed to constitute a change in the stated final
maturity thereof) and (ii) such Junior Lien Indebtedness is incurred pursuant to
an agreement or instrument containing terms and conditions (other than interest
rate, redemption premiums and subordination terms) that, taken as a whole, are
materially no less favorable to Holdings and its Subsidiaries than the terms and
conditions set forth in this Agreement as reasonably determined by Holdings in
good faith; provided further that such Junior Lien

 

175



--------------------------------------------------------------------------------

Indebtedness (and related obligations) constitutes “Second Priority Claims”
under a Junior Lien Intercreditor Agreement and is secured by Liens on all or
any portion of the Collateral permitted by Section 7.01(bb); and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above;

provided that no Indebtedness that would otherwise be permitted under this
Section 7.03 shall be permitted hereunder to the extent such Indebtedness
(i) constitutes a PIK Guarantee or (ii) is incurred or issued in exchange for,
or to prepay, redeem, purchase, defease or otherwise satisfy, Indebtedness or
other obligations of Travelport Holdings, including any Indebtedness or other
obligations under the PIK Credit Agreement.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings and its Subsidiaries and if not materially disadvantageous to the
Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or a Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United

 

176



--------------------------------------------------------------------------------

States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its Guarantee shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided
further that if the foregoing are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f) so long as no Default exists or would result therefrom and no material
assets have been transferred to such Subsidiaries from Holdings or any
Subsidiary thereof from the Original Closing Date to the date of such
dissolution or liquidation, the Subsidiaries listed on Schedule 7.04(f) may be
dissolved or liquidated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

 

177



--------------------------------------------------------------------------------

(d) Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or a Borrower
(i) the transferee thereof must either be a Borrower or a Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06, Liens permitted by
Section 7.01 and Investments permitted by Section 7.02;

(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by Holdings, the Borrower or any Restricted Subsidiary on the Original
Closing Date, the fair market value of all property so Disposed of after the
Original Closing Date (taken together with the aggregate book value of all
property Disposed of pursuant to Section 7.05(j)) shall not exceed five percent
(5%) of Total Assets per year and (ii) with respect to such property acquired by
Holdings, the Borrower or any Restricted Subsidiary after the Original Closing
Date, the applicable sale-leaseback transaction occurs within two hundred and
seventy (270) days after the acquisition or construction (as applicable) of such
property;

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrower and the Restricted Subsidiaries;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed five
percent (5%) of Total Assets per year and (iii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $14,500,000,
Holdings, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses
(i) and (ii) of Section 7.01(u)); provided, however, that for the purposes of
this clause (iii), (A) any liabilities (as shown on Holdings’, the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings, the Borrower or such

 

178



--------------------------------------------------------------------------------

Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which Holdings,
the Borrower and all of the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Holdings, the Borrower or such Restricted Subsidiary from such transferee that
are converted by Holdings, the Borrower or such Restricted Subsidiary into cash
(to the extent of the cash received) within 180 days following the closing of
the applicable Disposition and (C) any Designated Non-Cash Consideration
received by Holdings, the Borrower or such Restricted Subsidiary in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of 2.5% of Total Assets (as
such term is defined in the Senior Notes Indenture as of the Original Closing
Date) at the time of the receipt of such Designated Non-Cash Consideration, with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;

(k) any Disposition of any Subsidiary listed on Schedule 7.05(k) as amended on
the Second Amendment and Restatement Effective Date, so long as no material
assets are transferred to any such Subsidiary from Holdings or any Subsidiary
thereof from the Original Closing Date to the date of such Disposition;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) any Disposition of any Subsidiary listed on Schedule 7.05(m) to any wholly
owned Subsidiary that is not a Loan Party so long as no material assets are
transferred to any such Subsidiary from Holdings or any Subsidiary thereof from
the Original Closing Date to the date of such Disposition;

(n) [Reserved];

(o) any Disposition of Equity Interests of Orbitz TopCo following the Orbitz
IPO; provided that if the Total Leverage Ratio as of the last day of the
immediately preceding Test Period as determined on a Pro Forma Basis (as set
forth on a certificate of a Responsible Officer provided by the Borrower) is
(x) greater than or equal to 4.0:1.0, 100% of the Net Cash Proceeds of such
Disposition shall be subject to Section 2.05(b)(ii), (y) less than 4.0:1.0 and
greater than or equal to 3.0:1.0, 50% of the Net Cash Proceeds shall be subject
to Section 2.05(b)(ii) and (z) less than 3.0:1.0, 0% of the Net Cash Proceeds of
such Disposition shall be subject to Section 2.05(b)(ii);

(p) entry into the Permitted Disposition Agreement and consummation of the
Permitted Disposition; provided that (i) the Permitted Disposition shall not be
consummated unless at least $655,000,000 of Net Cash Proceeds will be received
by the Borrower and/or its Subsidiaries (other than an Unrestricted Subsidiary)
upon consummation thereof, (ii) such Net Cash Proceeds shall be applied to
prepay Term

 

179



--------------------------------------------------------------------------------

Loans pursuant to Section 2.05(b)(ii); (iii) notwithstanding any provision to
the contrary contained in the Loan Documents, the Permitted Disposition shall
only be made pursuant to and in accordance with this Section 7.05(p) and not
pursuant to any other provision of this Agreement, and (iv) the Borrower shall
give prompt written notice to the Administrative Agent of the earlier to occur
of (A) the termination or expiration of the Permitted Disposition Agreement and
(B) the consummation of the Permitted Disposition;

(q) any Disposition consisting of a substantially concurrent cancellation of the
Tranche A Intercompany Note and Second Lien Series A Notes; and

(r) the Disposition of the Second Lien Series A Notes to the Travelport
Guarantor pursuant to the Investment Transaction;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (r) and (m) and except for Dispositions
from a Loan Party to another Loan Party), shall be for no less than the fair
market value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than Holdings, the Borrower or any Restricted Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing;
provided further that no Disposition of any Second Lien Series A Notes (or any
Indebtedness in respect of any Permitted Refinancing thereof) other than
pursuant to the Restructuring Transaction or the Investment Transaction shall be
permitted to be made hereunder if such Disposition is being made, directly or
indirectly, to any 5% Shareholder (other than Dispositions in connection with
ratable redemptions). The Disposition comprising the Orbitz IPO shall be made
pursuant to Section 7.05(n) and not any other provision of Section 7.05.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) the Borrower and each Restricted Subsidiary may make Restricted Payments to
Holdings, the Borrower and to other Restricted Subsidiaries (and, in the case of
a Restricted Payment by a non-wholly owned Restricted Subsidiary, to Holdings,
the Borrower and any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) [Reserved];

 

180



--------------------------------------------------------------------------------

(d) Restricted Payments made on the Original Closing Date to consummate the
Original Closing Date Transactions;

(e) to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Section 7.08(f);

(f) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(g) Holdings (or the Borrower or any Intermediate Holding Company after a
Qualifying IPO of Holdings, the Borrower or such Intermediate Holding Company,
as the case may be) may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdings (or of any
such parent of Holdings or of the Borrower or any Intermediate Holding Company
after a Qualifying IPO of Holdings, the Borrower or such Intermediate Holding
Company, as the case may be) by any future, present or former employee or
director of Holdings (or any direct or indirect parent of Holdings) or any of
its Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee or director of Holdings or any of its Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (g) shall
not exceed $29,000,000, in any calendar year (which shall increase to
$36,250,000 subsequent to the consummation of a Qualifying IPO of Holdings, the
Borrower or such Intermediate Holding Company, as the case may be) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$36,250,000 in any calendar year (which shall increase to $72,500,000,
subsequent to the consummation of a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company, as the case may be)); provided further that
such amount in any calendar year may be increased by an amount not to exceed:

(i) the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of Holdings and, to the extent contributed to
Holdings, Equity Interests of any of Holdings’ direct or indirect parent
companies, in each case to members of management, directors or consultants of
Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Original Closing Date, to the extent the Net
Cash Proceeds from the sale of such Equity Interests have been Not Otherwise
Applied to the payment of Restricted Payments by virtue of Section 7.06(i); plus

(ii) the Net Cash Proceeds of key man life insurance policies received by
Holdings or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(g);

 

181



--------------------------------------------------------------------------------

provided further that any cancellation of Indebtedness owing to Holdings from
members of management of Holdings, any of Holdings’ direct or indirect parent
companies or any of Holdings’ Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parent companies will be deemed not to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;

(h) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or such parent)
attributable to Holdings, the Borrower or its Subsidiaries determined as if the
Borrower and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $4,350,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;

(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 7.06(g);

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay)
customary fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement;

 

182



--------------------------------------------------------------------------------

(i) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments to Holdings the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, in an aggregate
amount, together with the aggregate amount of (A) prepayments, redemptions,
purchases, defeasance and other payments in respect of Subordinated Financings
made pursuant to Section 7.15(a)(iv) and (B) loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (i), not to exceed the aggregate amount of Net Cash Proceeds of Permitted
Equity Issuances (other than Permitted Equity Issuances made pursuant to
Section 8.05) that are Not Otherwise Applied;

(j) from and after the Subsequent Pricing Increase Effective Date, the Borrower
and its Restricted Subsidiaries may make Restricted Payments to Holdings the
proceeds of which are used for the payment of consent, amendment or other
similar fees to the holders of Extended Tranche A Loans (as defined in the PIK
Credit Agreement) under the PIK Credit Agreement in connection with any
amendment, modification or change to the PIK Credit Agreement (or any waiver in
connection therewith) made in accordance therewith in an aggregate amount
(together with the aggregate amount of all payments of consent, amendment or
other similar fees to the holders of Senior Subordinated Notes in connection
with any amendment, modification or change to the Senior Subordinated Notes
Indenture (or any waiver in connection therewith) as contemplated by
Section 7.15(a)(7)) not to exceed $3,000,000;

(k) Restricted Payments made on or after the Fourth Amendment and Restatement
Effective Date to consummate the Restructuring Transaction in an aggregate
amount not to exceed $297,000,000; and

(l) Restricted Payments made on the Worldspan Closing Date to consummate the
Worldspan Transactions.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Original Closing Date or any
business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the

 

183



--------------------------------------------------------------------------------

time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the payment of fees and expenses related to the Transaction, the
Restructuring Transaction or the Investment Transaction, (d) the issuance of
Equity Interests to the management of Holdings or any of its Subsidiaries in
connection with the Transaction, (e) the payment of management and monitoring
fees to the Sponsor in an aggregate amount in any fiscal year not to exceed the
amount permitted to be paid pursuant to the Sponsor Management Agreement as in
effect on the Original Closing Date and any Sponsor Termination Fees not to
exceed the amount set forth in the Sponsor Management Agreement as in effect on
the Original Closing Date and related indemnities and reasonable expenses,
(f) equity issuances, repurchases, retirements or other acquisitions or
retirements of Equity Interests by Holdings permitted under Section 7.06,
(g) loans and other transactions by Holdings, the Borrower and the Restricted
Subsidiaries to the extent permitted under this Article VII, (h) employment and
severance arrangements between Holdings, the Borrower and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business, (i) payments by Holdings (and any direct or indirect parent
thereof), the Borrower and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings (and any such parent thereof), the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries,
(j) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of
Holdings, the Borrower and the Restricted Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of Holdings,
the Borrower and the Restricted Subsidiaries, (k) transactions pursuant to
permitted agreements in existence on the Original Closing Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (l) dividends, redemptions and
repurchases permitted under Section 7.06, (m) customary payments by Holdings,
the Borrower and any Restricted Subsidiaries to the Sponsor made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of Holdings in good faith and (n) the consummation of
the Restructuring Transaction and the Investment Transaction.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or (b) the Borrower
or any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Original Closing Date and (to the extent not otherwise permitted by this
Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii)

 

184



--------------------------------------------------------------------------------

are binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Subordinated Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are restrictions set forth in Permitted Refinancing Indebtedness
Documents, (xiii) are restrictions set forth in the Second Lien Indenture,
provided that (x) with respect to clause (a) above, such restrictions are no
more onerous than those set forth herein and in the other Loan Documents and
(y) with respect to clause (b) above, such restrictions do not prevent
compliance with the collateral and guarantee requirements set forth in the Loan
Documents or (ix) are restrictions set forth in the definitive documentation
with respect to any Junior Lien Indebtedness or any Second Lien Indebtedness,
provided that (x) with respect to clause (a) above, such restrictions are no
more onerous than those set forth herein and in the other Loan Documents and
(y) with respect to clause (b) above, such restrictions do not prevent
compliance with the collateral and guarantee requirements set forth in the Loan
Documents.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

 

185



--------------------------------------------------------------------------------

SECTION 7.11. Maximum Total Leverage Ratio. Permit the Total Leverage Ratio for
any Test Period ending on any date set forth below to be greater than the ratio
set forth below opposite such date:

(a) Prior to the Subsequent Pricing Increase Effective Date:

 

Fiscal Year

   March 31      June 30      September 30      December 31  

2007

     7.75:1         7.60:1         7.50:1         7.25:1   

2008

     7.25:1         7.25:1         7.00:1         6.75:1   

2009

     6.75:1         6.75:1         6.50:1         6.00:1   

2010

     6.00:1         6.00:1         5.75:1         5.75:1   

2011

     5.75:1         5.75:1         8.00:1         8.00:1   

2012

     8.00:1         8.00:1         8.00:1         8.00:1   

2013

     8.00:1         8.00:1         7.75:1         7.75:1   

2014

     7.50:1         7.50:1         7.50:1         7.50:1   

Thereafter

     7.25:1         7.25:1         7.25:1         7.25:1   

(b) from and after the Subsequent Pricing Increase Effective Date:

 

Fiscal Year

   March 31      June 30      September 30      December 31  

2007

     7.75:1         7.60:1         7.50:1         7.25:1   

2008

     7.25:1         7.25:1         7.00:1         6.75:1   

2009

     6.75:1         6.75:1         6.50:1         6.00:1   

2010

     6.00:1         6.00:1         5.75:1         5.75:1   

2011

     5.75:1         5.75:1         8.00:1         8.00:1   

2012

     8.00:1         8.00:1         8.00:1         8.00:1   

2013

     8.00:1         8.00:1         8.00:1         8.00:1   

2014

     8.00:1         8.00:1         7.75:1         7.75:1   

Thereafter

     7.50:1         7.50:1         7.50:1         7.50:1   

SECTION 7.12. First Lien Leverage Ratio. Permit the First Lien Leverage Ratio
for any Test Period ending on any date set forth below to be greater than the
ratio set forth below opposite such date:

 

Fiscal Year

   March 31      June 30      September 30      December 31  

2011

           4.00:1         4.00:1   

2012

     4.00:1         4.00:1         4.00:1         4.00:1   

2013

     4.00:1         4.00:1         3.85:1         3.85:1   

2014

     3.70:1         3.70:1         3.70:1         3.70:1   

Thereafter

     3.50:1         3.50:1         3.50:1         3.50:1   

SECTION 7.13. Minimum Liquidity. Permit the Minimum Cash as of the end of any
fiscal quarter ending after the Fourth Amendment and Restatement Effective Date
to be less than the Minimum Amount.

SECTION 7.14. Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

186



--------------------------------------------------------------------------------

SECTION 7.15. Prepayments, Etc. of Indebtedness.

(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment of interest in
respect of, (A) the Senior Subordinated Notes, any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents
(other than, for the avoidance of doubt, any Junior Lien Indebtedness, any
Indebtedness under the Second Lien Indenture and any Second Lien Indebtedness)
(collectively, “Subordinated Financing”) or (B) any Junior Lien Indebtedness,
any Indebtedness under any Second Lien Indenture or any Second Lien
Indebtedness, or (ii) make any payment in violation of any subordination terms
of any Subordinated Financing Documentation, except in the case of clauses
(i) and (ii), (1) the refinancing of any Junior Lien Indebtedness, any
Indebtedness under the Second Lien Indenture, any Second Lien Indebtedness or
any Subordinated Financing with the Net Cash Proceeds of any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing and, if
applicable, is permitted pursuant to Section 7.03(h)), to the extent not
required to prepay any Loans or Facility pursuant to Section 2.05(b), or of any
Indebtedness of Holdings, (2) the conversion of any Junior Lien Indebtedness,
any Subordinated Financing, any Second Lien Indebtedness or any Indebtedness
under the Second Lien Indenture to Equity Interests (other than Disqualified
Equity Interests) of Holdings or any of its direct or indirect parents, (3) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary to the extent expressly permitted by the
Collateral Documents, (4) the payment of regularly scheduled interest in respect
of any Junior Lien Indebtedness or Subordinated Financings, (5) the payment of
regularly scheduled interest in respect of any Second Lien Indebtedness or any
Indebtedness under the Second Lien Indenture so long as such interest payments
are not paid in cash, Cash Equivalents or other assets (other than any interest
payments in the form of additional principal amount of such Indebtedness) (and,
for the avoidance of doubt, are paid only by increasing the outstanding
aggregate principal amount of such Indebtedness); provided that such interest
payments may be paid in cash or Cash Equivalents so long as both immediately
prior to and after giving effect to such payments, (x) the First Lien Leverage
Ratio for the immediately preceding Test Period was less than 3.00:1, (y) no
Default exists or would result therefrom and (z) Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 7.11, 7.12 and 7.13 for the Test Period in effect at the time
such payment is being made, (6) prepayments, redemptions, purchases, defeasances
and other payments in respect of Subordinated Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(i) and (2) loans and
advances to Holdings made pursuant to Section 7.02(m), not to exceed the amount
of Net Cash Proceeds of Permitted Equity Issuances (other than Permitted Equity
Issuances made pursuant to Section 8.05) that are Not Otherwise Applied,
(7) from and after the Subsequent Pricing Increase Effective Date, the payment
of consent, amendment or other similar fees to the holders of Senior
Subordinated Notes in connection with any

 

187



--------------------------------------------------------------------------------

amendment, modification or change to the Senior Subordinated Notes Indenture (or
any waiver in connection therewith) made in accordance with Section 7.15(b) in
an aggregate amount (together with the aggregate amount of Restricted Payments
made pursuant to Section 7.02(j)) not to exceed $3,000,000 and (8) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior Lien
Indebtedness in an aggregate amount not to exceed $175,000,000.

(b) Amend, modify or change, including pursuant to any renewal, extension,
refunding, restructuring, replacement or refinancing of the Second Lien
Indenture prior to the Subsequent Pricing Increase Effective Date, in any manner
materially adverse to the interests of the Lenders any term or condition of any
Subordinated Financing Documentation or the Second Lien Indenture without the
consent of the Arrangers.

SECTION 7.16. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to become a
non-wholly owned Subsidiary, except to the extent such Restricted Subsidiary
continues to be a Guarantor or in connection with a sale of all of such
Restricted Subsidiary or the designation of an Unrestricted Subsidiary pursuant
to Section 6.14.

SECTION 7.17. Holding Company; Foreign Subsidiaries. In the case of Holdings,
Intermediate Parent and TDS Intermediate Parent, conduct, transact or otherwise
engage in any business or operations other than those incidental to (i) its
ownership of the Equity Interests of the Borrower and Travelport (Bermuda) Ltd.
or other Foreign Subsidiaries, (ii) the maintenance of its legal existence,
(iii) the performance of the Loan Documents, the Purchase Agreement and the
other agreements contemplated by the Purchase Agreement, (iv) the performance of
the definitive documentation in respect of any Junior Lien Indebtedness or
Second Lien Indebtedness to which it is a party, (v) any public offering of its
common stock or any other issuance of its Equity Interests not prohibited by
this Article VII or (vi) any transaction that Holdings, Intermediate Parent or
TDS Intermediate Parent is permitted to enter into or consummate under this
Article VII.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document,
or (iii) when and as required to be paid herein, any amount required to be
prepaid and/or Cash Collateralized pursuant to the third, fourth, fifth, sixth,
seventh or eighth sentence of Section 2.05(b)(iv); or

 

188



--------------------------------------------------------------------------------

(b) Specific Covenants. Holdings or the Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a) or 6.05(a)
(solely with respect to Holdings and the Borrower) or Article VII; provided that
any Event of Default under Section 7.11 or 7.12 is subject to cure as
contemplated by Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Secured Hedge Agreements, termination events or
equivalent events pursuant to the terms of such Secured Hedge Agreements), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

189



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 of the Original Credit Agreement, Section 4.02 of the
Second Amended and Restated Credit Agreement, Section 6.11 or otherwise shall
for any reason (other than pursuant to the terms thereof, including as a result
of a transaction

 

190



--------------------------------------------------------------------------------

permitted under Section 7.04 or 7.05) cease to create a valid and perfected
lien, with the priority required by the Collateral Documents (or other security
purported to be created on the applicable Collateral), on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens created by the Collateral Documents or Liens created by
the collateral documents governing any Indebtedness permitted to be incurred
pursuant to Section 7.03 and secured by Junior Liens or Second Liens, or any
nonconsensual Liens arising solely by operation of Law or (iii) any Junior Lien
Intercreditor Agreement or any Second Lien Intercreditor Agreement is not or
ceases to be binding on or enforceable against any party thereto (or against any
person on whose behalf any such party makes any covenant or agreements therein),
or shall otherwise not be effective to create the rights and obligations
purported to be created thereunder; or

(m) Subordinated Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Subordinated Financing
Documentation or (ii) the subordination provisions set forth in any Subordinated
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Subordinated Financing, if applicable.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the Revolving L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

191



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of Holdings, have
assets with a value in excess of 5% of the consolidated total assets of
Holdings, Borrower and the Restricted Subsidiaries and did not, as of the four
quarter period ending on the last day of such fiscal quarter, have revenues
exceeding 5% of the total revenues of Holdings, the Borrower and the Restricted
Subsidiaries (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

192



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, (i) in accordance with the Intercreditor Agreements or (ii) to the
extent not required to be applied as set forth in clause (i) pursuant to the
Intercreditor Agreements to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

SECTION 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default resulting from a violation of the covenants set
forth in Section 7.11 or 7.12 and until the expiration of the tenth (10th) day
after the date on which financial statements are required to be delivered with
respect to the applicable fiscal quarter hereunder, Holdings or an Intermediate
Holding Company (or, following a Qualifying IPO, the Borrower) may engage in a
Permitted Equity Issuance to any of the Equity Investors and apply the amount of
the Net Cash Proceeds thereof to increase Consolidated EBITDA with respect to
such applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Borrower through capital contribution of such Net Cash Proceeds
by Holdings or an Intermediate Holding Company to the Borrower no later than ten
(10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder, (ii) are Not Otherwise
Applied and (iii) do not exceed the aggregate amount necessary to cure such
Event of Default from a violation of the covenants set forth in Section 7.11 or
7.12 for any applicable period. The parties hereby acknowledge that this
Section 8.05(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Sections 7.11 or 7.12 (and, for the avoidance
of doubt, not the financial ratios set forth in

 

193



--------------------------------------------------------------------------------

the definition of the term “Applicable Rate”) and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

(b) In each period of four fiscal quarters, there shall be at least two
(2) consecutive fiscal quarters in which no cure set forth in Section 8.05(a) is
made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all

 

194



--------------------------------------------------------------------------------

Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

(d) The Administrative Agent shall also act as the deposit account agent for the
Synthetic L/C Issuer and the Non-Extended Synthetic L/C Lenders, and each of the
Non-Extended Synthetic L/C Lenders (in its capacities as a Lender and Synthetic
L/C Issuer (if applicable)) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent thereof and to take such actions on its
behalf and to exercise such powers and discretion as are reasonably incidental
thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment in Alternative Currencies,
such sub-agents as shall be deemed necessary by the Administrative Agent and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or

 

195



--------------------------------------------------------------------------------

performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 of the Original Credit Agreement or the Second Amended and Restated
Credit Agreement, or any corresponding Section of any amendment agreement with
respect to this Agreement (including the Fifth Amendment and Restatement
Agreement), each Lender that has signed this Agreement or any such amendment
agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document (including the Junior Lien Intercreditor Agreement
and the Second Lien Intercreditor Agreement as in effect on the Fifth Amendment
and Restatement Effective Date) or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed date of effectiveness of this Agreement or any such amendment agreement
specifying its objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative

 

196



--------------------------------------------------------------------------------

Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its

 

197



--------------------------------------------------------------------------------

ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. UBS AG, Stamford Branch and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire Equity Interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though UBS AG,
Stamford Branch were not the Administrative Agent or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, UBS AG, Stamford Branch or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, UBS AG, Stamford Branch shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include UBS AG, Stamford Branch in its individual
capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the

 

198



--------------------------------------------------------------------------------

Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

199



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:

(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries; provided that no Lien granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document on any property shall be released unless all Junior Liens and Second
Liens on such property are released substantially simultaneously in the same
manner, (iii) if such Lien was required solely as a result of the application of
clause (i) or (j) of the definition of Collateral and Guarantee Requirement and
such Lien is no longer required to be provided pursuant to clause (k) of the
definition of Collateral and Guarantee Requirement, (iv) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, or (v) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);
provided that no Lien granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document on any property shall be released or
subordinated unless all Junior Liens and Second Liens on such property are
released or subordinated substantially simultaneously in the same manner; and

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder or if such Guarantor was required
to provide a Guaranty solely as a result of the application of clause (i) or
(j) of the definition of Collateral and Guarantee Requirement and is no longer
required to provide a Guaranty pursuant to clause (k) of the definition of
Collateral and Guarantee Requirement; provided that no such release shall occur
if such Guarantor continues to be a guarantor in respect of any Junior Lien
Indebtedness, any Second Lien Indebtedness, any Indebtedness under the Second
Lien Indenture, the High Yield Notes, the 2016 Senior Notes or any Subordinated
Financing.

 

200



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

In addition, each Lender acknowledges that obligations of the Borrower and the
Guarantors in respect of Junior Lien Indebtedness, Second Lien Indebtedness and
certain Permitted Refinancing Indebtedness and under certain Permitted
Refinancing Indebtedness Documents, and certain obligations related thereto, may
be secured by Liens on assets of the Borrower and the Guarantors that constitute
Collateral, in each case to the extent permitted hereby. Each Lender hereby
irrevocably authorizes the Administrative Agent and/or the Collateral Agent to
execute and deliver the intercreditor agreement referred to in the definition of
the term “Permitted Refinancing Indebtedness”, any Second Lien Intercreditor
Agreement or any Junior Lien Intercreditor Agreement and any documents relating
to any of the foregoing (including any amendments to the Collateral Documents)
as the Borrower may request and the Administrative Agent and the Collateral
Agent shall determine to be appropriate to cause such Indebtedness, and certain
obligations related thereto, to be secured as contemplated hereunder, in each
case subject to the requirements set forth herein with respect to such
Indebtedness and without any further consent, authorization or other action by
any Lender. In the case of any Collateral the perfection of which, or the
enforcement of rights in respect of which, is governed by the Laws of a
jurisdiction other than the United States of America, each Lender hereby
irrevocably authorizes the Administrative Agent and/or the Collateral Agent
(i) to execute and deliver any other intercreditor agreement that the
Administrative Agent and/or the Collateral Agent shall have determined will, to
the extent practicable, provide to the Lenders substantially the same benefits,
and impose upon the Lenders substantially the same burdens, in respect of their
rights in respect of such Collateral or any Lien thereon as is contemplated by
the applicable Intercreditor Agreement (and any such other intercreditor
agreement shall, for all purposes hereof (including Section 10.01), be deemed to
be an Intercreditor Agreement of the applicable type) and (ii) to the extent the
Administrative Agent and/or the Collateral Agent shall have determined that the
granting or perfection of multiple Liens on any Collateral is not permitted or
reasonably practicable to achieve under the Laws of such jurisdiction, to enter
into such alternative collateral documents, including collateral documents
providing for a single Lien securing the Obligations and any other Indebtedness
or obligations, as the Administrative Agent and/or the Collateral Agent shall
have determined to be advisable for purposes of providing, to the extent
practicable, the Lenders substantially the same

 

201



--------------------------------------------------------------------------------

benefits, and imposing upon the Lenders substantially the same burdens, in
respect of their rights in respect of any Collateral or any Lien thereon as is
contemplated by the applicable Intercreditor Agreement. Each Lender irrevocably
agrees that (A) upon the execution and delivery of any Intercreditor Agreement
(or any other intercreditor agreement referred to above) and any documents
relating to any of the foregoing (including any amendments to the Collateral
Documents), each Lender will be bound by the provisions thereof as if it were a
signatory thereto and will take no actions contrary to the provisions thereof
and (B) none of the Lenders or any other Secured Party shall have any right of
action whatsoever against the Administrative Agent or the Collateral Agent as a
result of any action taken by such Agent as contemplated by this paragraph or in
accordance with the terms of any Intercreditor Agreement (or any other
intercreditor agreement referred to above) or any documents relating to any of
the foregoing. Each Lender acknowledges that, to the extent set forth in the
definitions of such terms, the terms and conditions of any Second Lien
Intercreditor Agreement, any Junior Lien Intercreditor Agreement (and, as set
forth above, the terms and conditions of any other intercreditor agreement
referred to above and any alternative collateral documents) shall be determined
by the Administrative Agent, and hereby irrevocably authorizes the
Administrative Agent to make such determination and agrees that neither the
Administrative Agent nor any of its Agent-Related Persons shall have any
liability in connection with (and none of the Lenders or any other Secured Party
shall have any right of action whatsoever against the Administrative Agent or
the Collateral Agent as a result of) any such determination. Each Lender further
irrevocably authorizes the Administrative Agent and the Collateral Agent to
enter into such amendments, supplements or other modifications to any
Intercreditor Agreement (or any other intercreditor agreement referred to above)
in connection with any extension, renewal, refinancing or replacement of any
Loans or any other Indebtedness as the Administrative Agent or the Collateral
Agent, as applicable, may determine to be required to give effect thereto, in
each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan

 

202



--------------------------------------------------------------------------------

Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan

 

203



--------------------------------------------------------------------------------

Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.03 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without the
written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender; or

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by

 

204



--------------------------------------------------------------------------------

the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Tranche B Dollar Term Loans, the Euro Term Loans, the Revolving Credit
Loans and the Synthetic L/C Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Dollar Replacement Term Loans or Euro Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding Tranche B
Dollar Term Loans (“Dollar Refinanced Term Loans”) or Euro Term Loans (“Euro
Refinanced Term Loans”) with a replacement Dollar term loan tranche denominated
in Dollars (“Dollar Replacement Term Loans”) or Euro term loan tranche
denominated in Euros (“Euro Replacement Term Loans”), respectively, hereunder;
provided that (a) the aggregate principal amount of such Dollar Replacement Term
Loans or Euro Replacement Term Loans shall not exceed the aggregate principal
amount of such Dollar Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, (b) the Applicable Rate for such Dollar Replacement Term Loans or
Euro Replacement Term Loans (or similar interest rate spread applicable to such
Dollar Replacement Term Loans or Euro Replacement Term Loans, respectively)
shall not be higher than the Applicable Rate for such Dollar Refinanced Term
Loans or Euro Refinanced Term Loans (or similar interest rate spread applicable
to such Dollar Refinanced Term Loans or Euro Refinanced Term Loans,
respectively) immediately prior to such refinancing, (c) the Weighted Average
Life to Maturity of such Dollar Replacement Term Loans or Euro Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Dollar Refinanced Term Loans or Euro Refinanced Term Loans, respectively, at the
time of such refinancing (except to the extent of nominal amortization for
periods where

 

205



--------------------------------------------------------------------------------

amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Dollar Replacement Term
Loans or Euro Replacement Term Loans shall be substantially identical to, or
less favorable to the Lenders providing such Dollar Replacement Term Loans or
Euro Replacement Term Loans than, those applicable to such Dollar Refinanced
Term Loans or Euro Refinanced Term Loans, respectively, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

Notwithstanding the foregoing, no consent of the Borrower or any Loan Party
shall be required for amendments or waivers to any Intercreditor Agreement
except to the extent expressly set forth in such Intercreditor Agreement.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

Notwithstanding anything herein to the contrary or in any other Loan Document,
(a) the Administrative Agent or the Collateral Agent may, without the consent of
any Secured Party, consent to a departure by any Loan Party from any covenant of
such Loan Party set forth in this Agreement or in any other Loan Document to the
extent such departure is consistent with the authority of the Administrative
Agent or the Collateral Agent set forth in the definition of the term
“Collateral and Guarantee Requirement” and (ii) the Administrative Agent or the
Collateral Agent and the Borrower may, without the consent of any Lender or any
other Person, amend this Agreement and the Loan Documents to add provisions with
respect to “parallel debt” and other non-U.S. guarantee and collateral matters,
including any authorizations, collateral trust arrangements or other granting of
powers by the Lenders and the other Secured Parties in favor of the
Administrative Agent or the Collateral Agent, in each case if such amendment is
necessary or desirable to create or perfect, or preserve the validity, legality,
enforceability and perfection of, the Guarantees and Liens contemplated to be
created pursuant to this Agreement or the other Loan Documents (with the
Borrower hereby agreeing to provide its agreement to any such amendment to this
Agreement or any other Loan Document reasonably requested by the Administrative
Agent).

 

206



--------------------------------------------------------------------------------

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in

 

207



--------------------------------------------------------------------------------

exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents and the Arrangers for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of local and
foreign counsel, and (b) to pay or reimburse the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers and each Lender
for all out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other (reasonable, in
the case of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, each L/C Issuer and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the

 

208



--------------------------------------------------------------------------------

proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Fifth Amendment and
Restatement Effective Date). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not

 

209



--------------------------------------------------------------------------------

been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment (which, in the case of an assignment of any portion of (1) a
Synthetic L/C Commitment of any Class, must include, in the case of a
Non-Extended Synthetic L/C Commitment, an assignment of an equal portion of such
Lender’s interest in its Credit-Linked Deposit, the Non-Extended Synthetic L/C
Loans and participations in Synthetic L/C Obligations on account of its
Synthetic L/C Commitment of such Class, and, in the case of an Extended
Synthetic L/C Commitment, an assignment of an equal portion of such Lender’s
interest in its Tranche S Term Loans and participations in Synthetic L/C
Obligations on account of its Synthetic L/C Commitment of such Class, and (2) in
the case of an assignment of any Tranche S Term Loan, must include an equal
portion of such Lender’s interest in its Extended Synthetic L/C Commitment and
participations in Synthetic L/C Obligations on account of such Commitment) and
the Loans (including for purposes of this Section 10.07(b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;

 

210



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
or a portion of any Synthetic L/C Facility to another Lender, an Affiliate of a
Lender or an Approved Fund;

(C) in the case of any assignment under any Revolving Credit Facility, each
Revolving L/C Issuer that is a Principal L/C Issuer at the time of such
assignment; provided that no consent of the Principal L/C Issuers shall be
required for any assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facilities) or $1,000,000 (in
the case of a Term Loan or a portion of any Synthetic L/C Facility) unless each
of the Borrower and the Administrative Agent otherwise consents, provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds of such Lender; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this

 

211



--------------------------------------------------------------------------------

Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, Credit-Linked Deposits, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of

 

212



--------------------------------------------------------------------------------

Sections 3.01 (subject to the requirements of Section 10.15), 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(c). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is

 

213



--------------------------------------------------------------------------------

a Fund may create a security interest in all or any portion of the Loans owing
to it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

(k) In the case of any assignment pursuant to paragraph (b) above by a
Non-Extended Synthetic L/C Lender, the Credit-Linked Deposit of the assignor
Non-Extended Synthetic L/C Lender shall not be released, but shall instead be
purchased by the relevant assignee and continue to be held for application (to
the extent not already applied) in accordance with this Agreement to satisfy
such assignee’s obligations in respect of the Non-Extended Synthetic L/C
Exposure.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar

 

214



--------------------------------------------------------------------------------

legal process; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Original Closing Date, such information is clearly identified at
the time of delivery as confidential or (ii) is delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. Subject to the terms of the Intercreditor Agreements, in
addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates and each L/C Issuer and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party and its Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or such L/C Issuer and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each

 

215



--------------------------------------------------------------------------------

Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents, the L/C Issuers or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any

 

216



--------------------------------------------------------------------------------

Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms.

(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Second
Amendment and Restatement Effective Date (or, in the case of any Lender becoming
a Lender hereunder after the Second Amendment and Restatement Effective Date,
upon accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document) or such other
evidence reasonably satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States federal withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent stockholder within the meaning of Section 871(h)(3)(B)
of the Code, or (iii) a controlled foreign corporation related to the Borrower
with the meaning of Section 864(d) of the Code. Thereafter and from time to
time, each such Foreign Lender shall, to the extent it may lawfully do so,
(A) promptly submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or more of such forms or certificates
(or such successor forms or certificates as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States Laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States federal withholding
taxes in respect of all payments to be made to such Foreign Lender by the
Borrower or other Loan Party pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of a change in the Lender’s circumstances requiring a change in the
most recent form,

 

217



--------------------------------------------------------------------------------

certificate or evidence previously delivered by it to the Borrower and the
Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (B) promptly notify
the Borrower and the Administrative Agent of any change in the Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Code, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender.

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

 

218



--------------------------------------------------------------------------------

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Second Amendment and Restatement Effective
Date (or, in the case of any Lender becoming a Lender hereunder after the Second
Amendment and Restatement Effective Date, upon accepting an assignment of an
interest herein), certifying that such U.S. Lender is entitled to an exemption
from United States backup withholding tax, or any successor form. If such U.S.
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any payment to such U.S. Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED

 

219



--------------------------------------------------------------------------------

WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective as provided
in the Fifth Amendment and Restatement Agreement, and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any

 

220



--------------------------------------------------------------------------------

actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 10.22. Agent for Service of Process. The Borrower agrees that promptly
following request by the Administrative Agent it shall cause each material
Foreign Subsidiary for whose account a Letter of Credit is issued to appoint and
maintain an agent reasonably satisfactory to the Administrative Agent to receive
service of process in New York City on behalf of such material Foreign
Subsidiary.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

221



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRAVELPORT LLC, as Borrower,   By  

/s/ Rochelle J. Boas

    Name:   Rochelle J. Boas     Title:   Authorized Person TRAVELPORT LIMITED,
as Holdings,   By  

/s/ Rochelle J. Boas

    Name:   Rochelle J. Boas     Title:   Senior Vice President and Assistant
Security WALTONVILLE LIMITED, as Intermediate Parent,   By  

/s/ Rochelle J. Boas

    Name:   Rochelle J. Boas     Title:   Director TDS INVESTOR (LUXEMBOURG)
S.À.R.L., as TDS Intermediate Parent,   By  

/s/ John Sutherland

    Name:   John Sutherland     Title:   Manager



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and L/C
Issuer,   By  

/s/ Lana Gifas

    Name:   Lana Gifas     Title:   Director   By  

/s/ Irja R. Otsa

    Name:   Irja R. Otsa     Title:   Associate Director UBS LOAN FINANCE LLC,
as Swing Line Lender   By  

/s/ Irja R. Otsa

    Name:   Irja R. Otsa     Title:   Associate Director   By  

/s/ Kenneth Chin

    Name:   Kenneth Chin     Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Syndication Agent,   By  

/s/ Judith E. Smith

    Name:   Judith E. Smith     Title:   Managing Director   By  

/s/ Tyler R. Smith

    Name:   Tyler R. Smith     Title:   Associate

 

2